Exhibit 10.35

EXECUTION VERSION


AMENDED AND RESTATED

CREDIT AGREEMENT

dated as of November 1, 2011

among

STEINER U.S. HOLDINGS, INC.


as the Borrower

THE LENDERS FROM TIME TO TIME PARTY HERETO


and


SUNTRUST BANK
as the Administrative Agent


and


BANK OF AMERICA, N.A.
and
WELLS FARGO BANK, N.A.
as Syndication Agents

and

REGIONS BANK
as Documentation Agent

SUNTRUST ROBINSON HUMPHREY, INC.,
as Sole Lead Arranger and Sole Book Manager




==========================================================

*  Certain portions of the Amended and Restated Credit Agreement have been
omitted based upon a request for confidential treatment filed with the
Securities and Exchange Commission.  The non-public information has been filed
with the Securities and Exchange Commission.

TABLE OF CONTENTS

Page

ARTICLE I DEFINITIONS; CONSTRUCTION *

Section 1.1. Definitions. *

Section 1.2. Classifications of Loans and Borrowings. *

Section 1.3. Accounting Terms and Determination. *

Section 1.4. Terms Generally. *

ARTICLE II AMOUNT AND TERMS OF THE COMMITMENTS *

Section 2.1. General Description of Facilities. *

Section 2.2. Revolving Loans. *

Section 2.3. Procedure for Revolving Borrowings. *

Section 2.4. Swingline Commitment. *

Section 2.5. Term Loan Commitments. *

Section 2.6. Funding of Borrowings. *

Section 2.7. Interest Elections. *

Section 2.8. Optional Reduction and Termination of Commitments. *

Section 2.9. Repayment of Loans. *

Section 2.10. Evidence of Indebtedness. *

Section 2.11. Optional Prepayments. *

Section 2.12. Mandatory Prepayments. *

Section 2.13. Interest on Loans. *

Section 2.14. Fees. *

Section 2.15. Computation of Interest and Fees. *

Section 2.16. Inability to Determine Interest Rates. *

Section 2.17. Illegality. *

Section 2.18. Increased Costs. *

Section 2.19. Funding Indemnity. *

Section 2.20. Taxes. *

Section 2.21. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. *

Section 2.22. Letters of Credit. *

Section 2.23. Cash Collateralization of Defaulting Lender Commitment. *

Section 2.24. Increase of Commitments; New Lenders. *

Section 2.25. Mitigation of Obligations. *

Section 2.26. Replacement of Lenders. *

ARTICLE III CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT *

Section 3.1. Conditions To Effectiveness. *

Section 3.2. Conditions to Delayed Draw Term Loan. *

Section 3.3. Each Credit Event. *

Section 3.4. Effect of Amendment and Restatement. *

Section 3.5. Delivery of Documents. *

ARTICLE IV REPRESENTATIONS AND WARRANTIES *

Section 4.1. Existence; Power. *

Section 4.2. Organizational Power; Authorization. *

Section 4.3. Organization and Capitalization. *

Section 4.4. Approvals; No Conflicts. *

Section 4.5. Financial Statements. *

Section 4.6. Litigation and Environmental Matters. *

Section 4.7. Compliance with Laws and Agreements. *

Section 4.8. Investment Company Act, Etc. *

Section 4.9. Taxes. *

Section 4.10. Investigations, Audits, Etc. *

Section 4.11. Margin Regulations. *

Section 4.12. ERISA; Foreign Pension Plans. *

Section 4.13. Ownership of Property. *

Section 4.14. Maintenance of Properties; Insurance. *

Section 4.15. Disclosure. *

Section 4.16. Labor Relations. *

Section 4.17. Solvency. *

Section 4.18. OFAC. *

Section 4.19. Patriot Act. *

Section 4.20. No Material Adverse Effect. *

Section 4.21. Merger Documents. *

Section 4.22. Brokers. *

Section 4.23. No Event of Default. *

Section 4.24. Perfection of Security Interest. *

ARTICLE V AFFIRMATIVE COVENANTS *

Section 5.1. Financial Statements and Other Information. *

Section 5.2. Notices of Material Events. *

Section 5.3. Existence; Conduct of Business. *

Section 5.4. Compliance with Laws, Etc. *

Section 5.5. Payment of Obligations. *

Section 5.6. Books and Records. *

Section 5.7. Visitation, Inspection, Etc. *

Section 5.8. Maintenance of Properties. *

Section 5.9. Insurance. *

Section 5.10. Use of Proceeds and Letters of Credit. *

Section 5.11. Additional Subsidiaries. *

Section 5.12. Additional Collateral. *

Section 5.13. Taxes. *

Section 5.14. Compliance with Contracts, Licenses, and Permits. *

Section 5.15. Ownership. *

Section 5.16. Further Assurances. *

Section 5.17. Post-Closing Obligations. *

ARTICLE VI FINANCIAL COVENANTS *

Section 6.1. Leverage Ratio. *

Section 6.2. Adjusted Leverage Ratio. *

Section 6.3. Fixed Charge Coverage Ratio. *

Section 6.4. Capital Expenditures. *

ARTICLE VII NEGATIVE COVENANTS *

Section 7.1. Indebtedness and Preferred Equity. *

Section 7.2. Negative Pledge. *

Section 7.3. Fundamental Changes; Permitted Acquisitions. *

Section 7.4. Investments, Loans, Etc. *

Section 7.5. Restricted Payments. *

Section 7.6. Sale of Assets. *

Section 7.7. Transactions with Affiliates. *

Section 7.8. Restrictive Agreements. *

Section 7.9. Sale and Leaseback Transactions. *

Section 7.10. Hedging Transactions. *

Section 7.11. Amendment to Material Documents. *

Section 7.12. Accounting Changes. *

Section 7.13. Government Regulation; OFAC. *

Section 7.14. Hazardous Materials. *

Section 7.15. ERISA; Foreign Pension Plans. *

Section 7.16. Use of Proceeds. *

ARTICLE VIII EVENTS OF DEFAULT *

Section 8.1. Events of Default. *

Section 8.2. Application of Proceeds from Collateral. *

ARTICLE IX THE ADMINISTRATIVE AGENT *

Section 9.1. Appointment of the Administrative Agent. *

Section 9.2. Nature of Duties of the Administrative Agent. *

Section 9.3. Lack of Reliance on the Administrative Agent. *

Section 9.4. Certain Rights of the Administrative Agent. *

Section 9.5. Reliance by Administrative Agent. *

Section 9.6. The Administrative Agent in its Individual Capacity. *

Section 9.7. Successor Administrative Agent. *

Section 9.8. Authorization to Execute other Loan Documents; Collateral. *

Section 9.9. Reserved. *

Section 9.10. Withholding Tax. *

Section 9.11. The Administrative Agent May File Proofs of Claim. *

Section 9.12. Titled Agents. *

ARTICLE X MISCELLANEOUS *

Section 10.1. Notices. *

Section 10.2. Waiver; Amendments. *

Section 10.3. Expenses; Indemnification. *

Section 10.4. Successors and Assigns. *

Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process. *

Section 10.6. WAIVER OF JURY TRIAL. *

Section 10.7. Right of Setoff. *

Section 10.8. Counterparts; Integration. *

Section 10.9. Survival. *

Section 10.10. Severability. *

Section 10.11. Confidentiality. *

Section 10.12. Interest Rate Limitation. *

Section 10.13. Waiver of Effect of Corporate Seal. *

Section 10.14. Patriot Act. *

Section 10.15. Independence of Covenants. *

Section 10.16. No Advisory or Fiduciary Relationship. *



 

 

 

Schedules

Schedule I - Applicable Margin and Applicable Percentage

Schedule II - Commitment Amounts

Schedule 1.1 Combined Material Adverse Effect

Schedule 2.12(c) - Permitted Equity Issuances

Schedule 4.3(a) - Subsidiaries

Schedule 4.3(b) - Capitalization

Schedule 4.6(a) - Litigation

Schedule 4.7(b) - Material Contracts

Schedule 4.10 - Investigations and Audits

Schedule 4.13(a) - Real Estate

Schedule 4.14 - Insurance Policies

Schedule 7.1 - Outstanding Indebtedness

Schedule 7.2 - Existing Liens

Schedule 7.4 - Existing Investments

Schedule 7.9 - Sale/Leaseback Transactions

Exhibits

Exhibit A - Form of Assignment and Acceptance

Exhibit B-1 - Form of Reaffirmation and Amendment of Loan Documents

Exhibit B-2 - Form of Reaffirmation and Amendment of English Security Documents

Exhibit C-1 - Form of Revolving Credit Note

Exhibit C-2 - Form of Amended and Restated Revolving Credit Note

Exhibit D - Form of Amended and Restated Swingline Note

Exhibit E - Form of Term Loan Note

Exhibit 2.3 - Form of Notice of Revolving Borrowing

Exhibit 2.4 - Form of Notice of Swingline Borrowing

Exhibit 2.5 - Form of Notice of Term Loan Borrowing

Exhibit 2.7 - Form of Notice of Conversion/Continuation

Exhibit 3.1(b)(v) - Form of Secretary's Certificate

Exhibit 3.1(b)(vii) - Form of Officer's Certificate (Loan Documents)

Exhibit 3.1(b)(viii) - Form of Officer's Certificate (Merger Documents)

Exhibit 3.2(c)(i) - Form of Solvency Certificate

Exhibit 3.2(c)(iii) - Form of Delayed Draw Officer's Certificate

Exhibit 5.1(d) - Form of Compliance Certificate

AMENDED AND RESTATED CREDIT AGREEMENT



THIS AMENDED AND RESTATED CREDIT AGREEMENT

(this "Agreement") is made and entered into as of November 1, 2011, by and among
STEINER U.S. HOLDINGS, INC., a Florida corporation (the "Borrower"), the several
banks and other financial institutions and lenders from time to time party
hereto (the "Lenders"), and SUNTRUST BANK, in its capacity as administrative
agent for the Lenders (the "Administrative Agent"), as issuing bank (the
"Issuing Bank") and as swingline lender (the "Swingline Lender").



W I T N E S S E T H:



WHEREAS

, the Borrower, each of the Existing Lenders and SunTrust Bank, as the
Administrative Agent, are parties to that certain Credit Agreement dated as of
November 2, 2009 (as amended, supplemented or otherwise modified prior to the
date hereof, the "Original Credit Agreement"), pursuant to which such Lenders
established a $60,000,000 revolving credit facility, and a $50,000,000 term loan
facility in favor of the Borrower;



WHEREAS

, the parties hereto desire to have J.P. Morgan Chase Bank, N.A. (the "Added
Lender") become a party to this Agreement in its capacity as a "Lender" and to
have all rights, benefits and obligations of a Lender hereunder;



WHEREAS

, the Added Lender, by executing this Agreement, desires to become a "Lender"
hereunder and under the other Loan Documents with all of the rights and benefits
hereunder and thereunder, and be bound by all of the terms and provisions (and
subject to all of the obligations) of a Lender hereunder and thereunder; and



WHEREAS

, the Borrower has requested that the Existing Lenders amend and restate the
Original Credit Agreement to: (a) join the Added Lender in its capacity as a
"Lender"; (b) continue to provide a $60,000,000 revolving credit facility in
favor of the Borrower; (c) establish a delayed draw term loan facility in an
aggregate principal amount equal to $165,000,000; and (d) modify the Original
Credit Agreement in certain other respects; and subject to the terms and
conditions of this Agreement, the Administrative Agent, the Lenders, the Issuing
Bank and the Swingline Lender, to the extent of their respective Commitments (as
defined in this Agreement) are willing to do so;



NOW

, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Issuing Bank, the Swingline Lender and
the Administrative Agent agree as follows:







DEFINITIONS; CONSTRUCTION

Definitions.

In addition to the other terms defined herein, the following terms used herein
shall have the meanings herein specified (to be equally applicable to both the
singular and plural forms of the terms defined):

"50% Loss" shall have the meaning set forth in Section 8.1(v).

"Acquisition" shall mean the Borrower's acquisition (directly or indirectly) of
one hundred percent (100%) of the issued and outstanding Capital Stock of the
Target, pursuant to and in accordance with the Merger Documents.

"Added Lender" shall have the meaning assigned to such term in the second
recital hereof

"Adjusted Leverage Ratio" shall mean, as of any date, the ratio of (a) Adjusted
Total Debt as of such date to (b) EBITDAR for the four (4) consecutive Fiscal
Quarters ending on or immediately prior to such date.

"Adjusted LIBO Rate" shall mean, with respect to each Interest Period for an
Adjusted LIBO Rate Loan, the rate per annum obtained by dividing (a) LIBOR for
such Interest Period, by (b) an amount equal to (i) one, minus (ii) the
Applicable Reserve Requirement.

"Adjusted LIBO Rate Loan" shall mean a Loan bearing interest based on the
Adjusted LIBO Rate plus the Applicable Margin.

"Adjusted Total Debt" shall mean, as of any date of determination, the sum of
(a) Total Debt, and (b) the product of (i) Consolidated Rental Expense for the
twelve-month period ending on or immediately prior to the date of determination
and (ii) six (6).

"Administrative Agent" shall have the meaning assigned to such term in the
introductory paragraph hereof.

"Administrative Questionnaire" shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

"Affiliate" shall mean, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

"Aggregate Revolving Commitment Amount" shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time. On the Closing
Date, the Aggregate Revolving Commitment Amount equals $60,000,000.

"Aggregate Revolving Commitments" shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.

"Aggregate Subsidiary Threshold" shall mean an amount equal to fifteen percent
(15%) of the total net income or fifteen percent (15%) of the total consolidated
assets, in each case of the Parent and its Subsidiaries, on a consolidated
basis, for the most recent Fiscal Quarter as shown on the financial statements
most recently delivered or required to be delivered pursuant to ‎Section 5.1(a)
or ‎(b), as the case may be.

"Agreement" shall have the meaning assigned to such term in the introductory
paragraph hereof.

"Applicable Lending Office" shall mean, for each Lender and for each Type of
Loan, the "Lending Office" of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

"Applicable Margin" shall mean, as of any date, with respect to interest on all
Revolving Loans or Term Loans outstanding on any date, a percentage per annum
determined by reference to the applicable Adjusted Leverage Ratio from time to
time in effect on such date as set forth on Schedule I; provided, that a change
in the Applicable Margin resulting from a change in the Adjusted Leverage Ratio
shall be effective on the second Business Day after which the Borrower delivers
the financial statements required by ‎Section 5.1(a) or ‎(b) and the Compliance
Certificate required by ‎Section 5.1(d), which determination of any change to
the Applicable Margin shall commence with results of the financial statements
and Compliance Certificate delivered in connection with the Fiscal Quarter
ending December 31, 2011; provided, further, that if at any time the Borrower
shall have failed to deliver such financial statements and such Compliance
Certificate when so required, the Applicable Margin shall be at Level I as set
forth on Schedule I until such time as such financial statements and Compliance
Certificate are delivered, at which time the Applicable Margin shall be
determined as provided above. Notwithstanding the foregoing, the Applicable
Margin from the Closing Date until the financial statements and Compliance
Certificate for the Fiscal Quarter ending December 31, 2011 are required to be
delivered shall be at Level II as set forth on Schedule I.

"Applicable Percentage" shall mean, as of any date, with respect to the
commitment fee as of any date, the percentage per annum determined by reference
to the applicable Adjusted Leverage Ratio from time to time in effect on such
date as set forth on Schedule I; provided, that a change in the Applicable
Percentage resulting from a change in the Adjusted Leverage Ratio shall be
effective on the second Business Day after which the Borrower delivers the
financial statements required by ‎Section 5.1(a) or ‎(b) and the Compliance
Certificate required by ‎Section 5.1(d), which determination of any change to
the Applicable Percentage shall commence with results of the financial
statements and Compliance Certificate delivered in connection with the Fiscal
Quarter ending December 31, 2011; provided, further, that if at any time the
Borrower shall have failed to deliver such financial statements and such
Compliance Certificate, the Applicable Percentage shall be at Level I as set
forth on Schedule I until such time as such financial statements and Compliance
Certificate are delivered, at which time the Applicable Percentage shall be
determined as provided above. Notwithstanding the foregoing, the Applicable
Percentage for the commitment fee from the Closing Date until the financial
statements and Compliance Certificate for the Fiscal Quarter ending December 31,
2011 are required to be delivered shall be at Level II as set forth on Schedule
I.

"Applicable Period" shall have the meaning set forth in Section 5.1.

"Applicable Reserve Requirement" shall mean, at any time, for any LIBOR Loan,
the maximum rate, expressed as a decimal (rounded upwards to the next 1/100th of
1%), at which reserves (including any basic marginal, special, supplemental,
emergency or other reserves) are required to be maintained with respect thereto
against "Eurocurrency liabilities" (as such term is defined in Regulation D)
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System or other applicable banking regulator. Without limiting
the effect of the foregoing, the Applicable Reserve Requirement shall reflect
any other reserves required to be maintained by such member banks with respect
to (a) any category of liabilities which includes deposits by reference to which
the applicable Adjusted LIBO Rate, LIBOR Index Rate or any other interest rate
of a Loan is to be determined, or (b) any category of extensions of credit or
other assets which include LIBOR Loans. A LIBOR Loan shall be deemed to
constitute Eurocurrency liabilities and as such shall be deemed subject to
reserve requirements without benefits of credit for proration, exceptions or
offsets that may be available from time to time to the applicable Lender. The
rate of interest on LIBOR Loans shall be adjusted automatically on and as of the
effective date of any change in the Applicable Reserve Requirement.

"Approved Fund" shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (a) a Lender; (b) an Affiliate
of a Lender; or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

"Assignment and Acceptance" shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by ‎Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit A attached hereto or any other form approved by the
Administrative Agent.

"Availability Period" shall mean the period from the Closing Date to the
Revolving Commitment Termination Date.

"Base Rate" shall mean the highest of (a) the per annum rate which the
Administrative Agent publicly announces from time to time as its prime lending
rate, as in effect from time to time; (b) the Federal Funds Rate, as in effect
from time to time, plus one-half of one percent (0.50%) per annum; and (c) the
Adjusted LIBO Rate determined on a daily basis for an Interest Period of one (1)
month, plus one percent (1.00%) per annum. The Administrative Agent's prime
lending rate is a reference rate and does not necessarily represent the lowest
or best rate actually charged to any customer. The Administrative Agent may make
commercial loans or other loans at rates of interest at, above or below the
Administrative Agent's prime lending rate. Each change in any of the rates
described above in this definition shall be effective from and including the
date such change is announced as being effective.

"Base Rate Loan" shall mean a Loan bearing interest based on the Base Rate plus
the Applicable Margin.

"Borrower" shall have the meaning assigned to such term in the introductory
paragraph hereof.

"Borrowing" shall mean a borrowing consisting of (a) Loans of the same Class and
Type, made, converted or continued on the same date and in the case of LIBOR
Loans, as to which a single Interest Period is in effect; or (b) a Swingline
Loan.

"Budget" shall mean the Parent's forecasted consolidated income statements,
prepared consistently with the historical financial statements of the Parent and
its Subsidiaries, together with appropriate supporting details and a statement
of underlying assumptions.

"Business Day" shall mean (a) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia and New York, New York are
authorized or required by law to close; and (b) if such day relates to a
Borrowing of, a payment or prepayment of principal or interest on, a conversion
of or into, or an Interest Period for, an Adjusted LIBO Rate Loan or a notice
with respect to any of the foregoing or in connection with a determination of a
LIBOR Index Rate, any day on which banks are open for dealings in Dollar
deposits in the London interbank market.

"Capital Expenditures" shall mean for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of the
Parent and its Subsidiaries that are (or would be) set forth on a consolidated
statement of cash flows of the Parent for such period prepared in accordance
with GAAP; and (b) Capital Lease Obligations incurred by the Parent and its
Subsidiaries during such period. Capital Expenditures shall exclude the Capital
Expenditures of any Person accrued prior to the date it becomes a Subsidiary or
is merged into or consolidated with the Parent or any of its Subsidiaries or the
date its assets are acquired by the Parent or any of its Subsidiaries.

"Capital Lease Obligations" of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

"Capital Stock" shall mean all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other "equity security" (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934).

"Cash Collateralize" shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars (in amounts, unless otherwise specified herein,
equal to 100% of such obligations), with a depository institution, and pursuant
to documentation in form and substance, reasonably satisfactory to the
Administrative Agent (and "Cash Collateralization" has a corresponding meaning).

"CFC" shall have the meaning set forth in Section 5.11(e).

"Change in Control" shall mean the occurrence of one or more of the following
events: (a) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower or the Parent, as the case may be, to any "person" or "group"
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder in effect on the date hereof); (b)
the acquisition of ownership, directly or indirectly, beneficially or of record,
by any "person" or "group" (within the meaning of the Securities Exchange Act of
1934 and the rules of the Securities and Exchange Commission thereunder in
effect on the date hereof) of thirty-five percent (35%) or more of the
outstanding shares of the voting stock of the Parent; or (c) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower or the Parent, as the case may be, by Persons who were not (i) members
of the current board of directors, (ii) nominated by the current board of
directors or (iii) appointed by directors so nominated.

"Change in Law" shall mean (a) the adoption of any applicable law, rule or
regulation after the date of this Agreement; (b) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement; or (c)
compliance by any Lender (or its Applicable Lending Office) or the Issuing Bank
(or for purposes of ‎Section 2.18(b), by the parent corporation of such Lender
or the Issuing Bank, if applicable) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided, however, that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a "Change in Law",
regardless of the date enacted, adopted or issued.

"Charges" shall have the meaning set forth in Section 10.12.

"Class", when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Swingline Loans or Term Loans and when used in reference to any Commitment,
shall refer to whether such Commitment is a Revolving Commitment, a Swingline
Commitment or a Term Loan Commitment.

"Closing Date" shall mean the Business Day on which the conditions precedent set
forth in ‎Section 3.1 and Section 3.3 have been satisfied or waived in
accordance with ‎Section 10.2.

"Code" shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

"Collateral" shall mean all Property pledged as collateral security for the
Obligations pursuant to the Security Documents or otherwise, and all other
Property of any Loan Party that is now or hereafter in the possession or control
of any Lender, or on which any Lender has been granted a Lien.

"Collateral Access Agreements" shall mean any agreement of any lessor,
warehouseman, processor, consignee or other Person in possession of, having a
Lien upon or having rights or interests in, any of the Collateral in favor of
the Administrative Agent, for the benefit of the Lenders, in form and substance
reasonably satisfactory to the Administrative Agent, waiving or subordinating
Liens or certain other rights or interests such Person may hold in regard to the
Property of any Loan Party and providing the Administrative Agent access to its
Collateral.

"Combined Material Adverse Effect" shall have the meaning set forth on Schedule
1.1.

"Commitment" shall mean a Revolving Commitment, a Swingline Commitment or a Term
Loan Commitment or any combination thereof (as the context shall permit or
require).

"Commitment Letter" shall mean that certain amended and restated commitment
letter, dated as of October 14, 2011, executed by SunTrust Robinson Humphrey,
Inc. and SunTrust Bank and accepted by the Borrower.

"Compliance Certificate" shall mean a certificate from the chief financial
officer, the treasurer or the Vice-President - Finance and Chief Accounting
Officer of the Borrower in the form of, and containing the certifications set
forth in, the certificate attached hereto as Exhibit 5.1(d).

"Consolidated Rental Expense" shall mean, for the Parent and its Subsidiaries on
a consolidated basis for any period, the sum of (a) the aggregate amount of
fixed and contingent rentals payable with respect to leases of real and personal
property (excluding Capital Lease Obligations) and (b) minimum contractually
required cruise line and resort commissions, determined on a consolidated basis
in accordance with GAAP for such period.

"Contractual Obligation" of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

"Control" shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" shall have meanings correlative thereto.

"Cruise Line Contracts" shall have the meaning set forth in Section 4.7(c).

"Default shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

"Default Interest" shall have the meaning set forth in ‎Section 2.13(c).

"Defaulting Lender" shall mean, at any time, a Lender as to which the
Administrative Agent has notified the Borrower that (a) such Lender has failed
for three (3) or more Business Days to comply with its obligations under this
Agreement to make a Loan, make a payment to the Issuing Bank in respect of a
Letter of Credit and/or make a payment to the Swingline Lender in respect of a
Swingline Loan (each a "funding obligation"); (b) such Lender has notified the
Administrative Agent, or has stated publicly, that it will not comply with any
such funding obligation hereunder, or has defaulted on its funding obligations
under any other loan agreement, credit agreement or other similar/other
financing agreement; (c) such Lender has, for three (3) or more Business Days,
failed to confirm in writing to the Administrative Agent, in response to a
written request of the Administrative Agent, that it will comply with its
funding obligations hereunder; or (d) a Lender Insolvency Event has occurred and
is continuing with respect to such Lender. Any determination that a Lender is a
Defaulting Lender under clauses (a) through (d) above will be made by the
Administrative Agent in its sole discretion acting in good faith. The
Administrative Agent will promptly send to all parties hereto a copy of any
notice to the Borrower provided for in this definition.

"Delayed Draw Date" shall mean the Business Day on which the conditions
precedent set forth in Section 3.2 and Section 3.3 have been satisfied or waived
in accordance with Section 10.2.

"Dollar(s)" and the sign "$" shall mean lawful money of the United States of
America.

"Domestic Subsidiary" shall mean any Subsidiary of a Loan Party that is
organized under the laws of any State of the United States, the District of
Columbia, or any territory or possession of the United States.

"EBITDA" shall mean, for the Parent and its Subsidiaries on a consolidated basis
for any period, an amount equal to the sum of (a) Net Income for such period
plus (b) to the extent deducted in determining Net Income for such period and
without duplication, (i) Interest Expense; (ii) income tax expense determined on
a consolidated basis in accordance with GAAP; (iii) depreciation and
amortization determined on a consolidated basis in accordance with GAAP; (iv)
non-cash compensation expense related to the issuance of stock options,
restricted stock and other equity based rights determined on a consolidated
basis in accordance with GAAP; (v) non-cash foreign exchange loss (or minus the
gain) in respect of inter-company indebtedness determined on a consolidated
basis in accordance with GAAP; (vi) all other non-cash charges acceptable to the
Administrative Agent; and (vii) due diligence and other acquisition costs and
integration costs relating to the Acquisition not to exceed in the aggregate
$3,000,000 (provided, that no such due diligence and other acquisition costs and
integration costs relating to the Acquisition, which are incurred on or after
December 31, 2011, shall be used in any calculation of EBITDA). Without
duplication, EBITDA shall include the pro forma consolidated EBITDA of any
Person or business acquired for the applicable period preceding such
acquisition, not to exceed four (4) Fiscal Quarters, so long as the calculation
thereof is done in a manner reasonably calculated to comply with GAAP and such
calculation is detailed in the supporting calculations to each applicable
Compliance Certificate as detailed and measured to the Administrative Agent's
reasonable satisfaction; provided, that the EBITDA for the Target and its
Subsidiaries (on a consolidated basis) for the periods prior to the Acquisition
shall be before Target or Stockholders' Representative allocations and one-time
adjustments; provided, further, that EBITDA attributable to the business to be
acquired in the Specified Acquisition shall be the "Campus Reported EBITDA for
Continuing Businesses" as set forth in that certain report of Ernst & Young, LLP
dated July 29, 2011.

"EBITDAR" shall mean, for the Parent and its Subsidiaries on a consolidated
basis for any period, an amount equal to the sum of (a) EBITDA for such period
and (b) Consolidated Rental Expense for such period. EBITDAR shall include,
without duplication, the pro forma consolidated EBITDAR of any Person or
business acquired for the applicable period preceding such acquisition, not to
exceed four (4) Fiscal Quarters, so long as the calculation thereof is done in a
manner reasonably calculated to comply with GAAP and such calculation is
detailed in the supporting calculations to each applicable Compliance
Certificate as detailed and measured to the Administrative Agent's reasonable
satisfaction; provided, that the EBITDAR for the Target and its Subsidiaries (on
a consolidated basis) for the periods prior to the Acquisition shall be before
Target or Stockholders' Representative allocations and one-time adjustments.

"Eligible Assignee" shall mean (a) any Lender, any Affiliate of any Lender and
any Approved Fund; (b) a commercial bank organized under the laws of the United
States or any state thereof, having combined capital and surplus in excess of
$500,000,000; (c) a commercial bank organized under the laws of any other
country that is a member of the Organization of Economic Cooperation and
Development, or a political subdivision of any such country, having combined
capital and surplus in excess of $500,000,000; (d) a finance company, insurance
company or other financial institution which in the ordinary course of business
extends credit of the type extended hereunder and that has total assets in
excess of $1,000,000,000; or (e) any other Person that has been approved in
writing as an Eligible Assignee by the Borrower (other than upon the occurrence
and during the continuance of any Default or Event of Default), such approval
not to be unreasonably withheld, conditioned or delayed, and the Administrative
Agent; provided, that no Loan Party and no Affiliate of any Loan Party shall, in
any event, be an Eligible Assignee.

"Employee Benefit Plan" shall have that meaning as defined in Section 3(3) of
ERISA and for which any Loan Party or an ERISA Affiliate maintains, contributes
to or has an obligation to contribute to on behalf of participants who are or
were employed by any Loan Party or its ERISA Affiliates or on behalf of
beneficiaries of such participants.

"English Security Documents" shall mean (a) that certain debenture dated as of
November 2, 2009, executed and delivered by Elemis Limited, Steiner Training
Limited and the Administrative Agent, on behalf of, and for the benefit of, the
Lenders; (b) that certain shares charge dated as of November 2, 2009, executed
and delivered by Cosmetics Limited and the Administrative Agent, on behalf of,
and for the benefit of, the Lenders; (c) that certain shares charge dated as of
November 2, 2009, executed and delivered by Steiner Leisure Limited and the
Administrative Agent, on behalf of, and for the benefit of, the Lenders; (d)
that certain notice to bank operating secured accounts, executed and delivered
by Elemis Limited, Steiner Training Limited and the Administrative Agent, on
behalf of, and for the benefit of, the Lenders; and (e) all similar agreements
entered into guaranteeing payment of, or granting a Lien upon Property located
in the United Kingdom as security for payment of, the Obligations or any portion
thereof, as any of the foregoing under (a), (b), (c), (d) or (e) above may be
amended, restated and/or modified from time to time.

"Environmental Laws" shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

"Environmental Liability" shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Parent or any Subsidiary directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law or Environmental Permit; (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials; (c) any actual or alleged exposure to any Hazardous Materials; (d)
the Release or threatened Release of any Hazardous Materials; or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

"Environmental Permit" shall mean all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute including regulations
promulgated thereunder.

"ERISA Affiliate" shall mean any trade or business (whether or not
incorporated), which, together with the Parent, the Borrower or any Domestic
Subsidiary, is treated as a single employer under Section 414(b) or (c) of the
Code or, solely for the purposes of Section 303 of ERISA and Section 430 of the
Code, is treated as a single employer under Section 414 of the Code.

"ERISA Event" shall mean with respect to the Parent, the Borrower or any ERISA
Affiliate, (i) any "reportable event", as defined in Section 4043 of ERISA with
respect to a Plan (other than an event for which the 30-day notice period is
waived); (ii) the failure to make required contributions when due to a
Multiemployer Plan or Plan unless such failure is cured within thirty (30) days
or the imposition of a Lien in favor of a Plan under Section 430(k) of the Code
or Section 303(k) of ERISA; (iii) the filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (iv) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, or the imposition of an Lien in favor of the PBGC
under Title IV of ERISA; (v) the receipt from the PBGC or a plan administrator
appointed by the PBGC of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (vi) any other
event or condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan or Multiemployer Plan or for the imposition of liability
under Section 4069 or 4212(c) of ERISA; (vii) the incurrence of any liability
with respect to the withdrawal or partial withdrawal from any Plan including the
withdrawal from a Plan subject to Section 4063 of ERISA during a plan year in
which it was a substantial employer, as defined in Section 4001(a)(2) of ERISA,
or a cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (viii) or the incurrence of any Withdrawal Liability with
respect to any Multiemployer Plan; (ix) the receipt of any notice, concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent (within the meaning of Section 4245 of
ERISA) or in reorganization (within the meaning of Section 4241 of ERISA), or in
"critical" status (within the meaning of Section 432 of the Code or Section 305
of ERISA); or (x) a determination that a Plan is, or is reasonably expected to
be, in "at risk" status (within the meaning of Section 430 of the Code or
Section 303 of ERISA).

"Escrow Amount" shall have the meaning given such term in the Acquisition
Agreement.

"Event of Default" shall have the meaning set forth in ‎ARTICLE VIII.

"Excluded Taxes" shall mean with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder (each a "Payee"), (a)
income or franchise taxes imposed on (or measured by) its net income by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its Applicable Lending Office is located; (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which any Lender has its Applicable Lending
Office; and (c) in the case of a Foreign Lender, any withholding tax that (i) is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement; (ii) is imposed on amounts payable to
such Foreign Lender at any time that such Foreign Lender designates a new
lending office, other than taxes that have accrued prior to the designation of
such lending office that are otherwise not Excluded Taxes; or (iii) is
attributable to such Foreign Lender's failure to comply with ‎Section 2.20(e).

"Excluded Subsidiaries" shall mean each of Ideal Image Clinics, PLLC, a North
Carolina professional limited liability company, Ideal Health Medical Group of
Tennessee, PLLC, a Tennessee professional limited liability company, Homansky
Health Medical Group of Nevada, PC, a Nevada professional corporation, and Ideal
Health Medical Group, S.C., a Wisconsin professional service corporation.

"Existing Lenders" shall mean SunTrust Bank, Bank of America, N.A., Wells Fargo
Bank, N.A., Regions Bank and City National Bank of Florida, in each case in
their capacities as "Lenders" under the Original Credit Agreement.

"FDD" shall mean any uniform franchise offering circular or franchise disclosure
document and related documentation used by the Target or any Subsidiaries of the
Target in connection with the offer or sale of Franchises.

"Federal Funds Rate" shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

"Fee Letter" shall mean that certain amended and restated fee letter, dated as
of October 14, 2011, executed by SunTrust Robinson Humphrey, Inc. and SunTrust
Bank and accepted by the Borrower.

"Fiscal Quarter" shall mean any fiscal quarter of the Borrower and the Parent.

"Fiscal Year" shall mean any fiscal year of the Borrower and the Parent.

"Fixed Charge Coverage Ratio" shall mean, as of any date, the ratio of (a)
EBITDAR less the actual amount paid by the Parent and its Subsidiaries in cash
on account of Capital Expenditures and federal, state and local income taxes
paid by the Parent and its Subsidiaries to (b) Fixed Charges, in each case
measured for the four (4) consecutive Fiscal Quarters ending on the most
recently ended last day of each Fiscal Quarter, or in the case of calculations
as of a last day of a Fiscal Quarter, for the period of four (4) consecutive
Fiscal Quarters then ending. Notwithstanding the foregoing, for any period
commencing as of the Closing Date and ending as of a last day of a Fiscal
Quarter occurring through September 30, 2012, Interest Expense and the scheduled
principal payments required to be made on Total Debt shall be annualized for
purposes of determining the Fixed Charge Coverage Ratio. For purposes of
calculating Interest Expense for (a) above and the principal payments for (b)
above (collectively, the "Interest and Principal for Fixed Charges") for the
Fiscal Quarters ending December 31, 2011, March 31, 2012, June 30, 2012 and
September 30, 2012, the Interest and Principal for Fixed Charges shall be
annualized during such Fiscal Quarters such that (i) for the calculation of the
Interest and Principal for Fixed Charges as of December 31, 2011, the Interest
and Principal for Fixed Charges for the Fiscal Quarter then ending will be
multiplied by four (4), (ii) for the calculation of the Interest and Principal
for Fixed Charges as of March 31, 2012, the Interest and Principal for Fixed
Charges for the two (2) Fiscal Quarter period then ending will be multiplied by
two (2) and (iii) for the calculation of the Interest and Principal for Fixed
Charges as of June 30, 2012, the Interest and Principal for Fixed Charges for
the three (3) Fiscal Quarter period then ending will be multiplied by one and
one-third (1⅓).

"Fixed Charges" shall mean, for the Parent and its Subsidiaries on a
consolidated basis for any period, the sum (without duplication) of (a) Interest
Expense paid in cash for such period; (b) scheduled principal payments made on
Total Debt during such period; (c) Restricted Payments paid in cash during such
period; and (d) Consolidated Rental Expense for such period. Fixed Charges shall
include the pro forma consolidated Fixed Charges of any Person or business
acquired annualized from the date of a Permitted Acquisition for a period not to
exceed four (4) Fiscal Quarters so long as the calculation thereof is done in a
manner reasonably calculated to comply with GAAP and such calculation is
detailed in the supporting calculations to each applicable Compliance
Certificate as detailed and measured to the Administrative Agent's reasonable
satisfaction.

"Foreign Lender" shall mean any Lender that is not a United States Person under
Section 7701(a)(30) of the Code.

"Foreign Pension Plan" shall mean any plan, fund (including, without limitation,
any super-annuation fund) or other similar program established or maintained
outside of the United States of America by any Loan Party or any Subsidiary of
any Loan Party primarily for the benefit of employees of such Loan Party or
Subsidiary residing outside the United States of America, which plan, fund, or
similar program provides or results in retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which is not subject to ERISA or the Code.

"Foreign Subsidiary" shall mean any Subsidiary that is organized under the laws
of a jurisdiction other than one of the fifty (50) states of the United States
or the District of Columbia.

"Franchise" shall mean the grant by the Target or any Subsidiary of the Target
to a Franchisee of the right to establish, develop, operate, or license others
to establish, develop or operate within one or more countries, states, provinces
or other geographic areas any "Ideal Image" franchised location.

"Franchise Agreement" shall mean, collectively, all franchise agreements, area
development agreements, master franchise agreements, sub-franchise agreements,
and similar agreements in effect with Franchisees, in each case to which the
Target or any Subsidiary of the Target is a party.

"Franchisee" shall mean a Person other than the Target or any Subsidiary of the
Target that is or was granted a right (whether directly by the Target or any
Subsidiary of the Target) to establish, develop or operate, or is or was granted
a right to license others to establish, develop or operate, a Franchise within a
specific geographic area or at a specific location.

"Franchise Laws" shall mean the laws, rules or regulations of the Federal Trade
Commission and any state, foreign country or other jurisdiction regulating the
offer and/or sale of Franchises, business opportunities, or seller assisted
marketing plans, including, without limitation, all franchise disclosure and
registration laws.

"GAAP" shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of ‎Section 1.3.

"Governmental Authority" shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

"Guarantee" of or by any Person (the "guarantor") shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the "primary obligor") in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof; (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof; (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation; or (d) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term "Guarantee" shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which the Guarantee is made or,
if not so stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith; provided that the amount of any
non-recourse Guarantee supporting a pledge of the property of the guarantor
shall be limited to the fair market value of such property. The term "Guarantee"
used as a verb has a corresponding meaning.

"Guaranty and Security Agreement" shall mean that certain Guaranty and Security
Agreement dated as of November 2, 2009, executed and delivered by the Loan
Parties and the Administrative Agent, on behalf of, and for the benefit of, the
Lenders.

"Guaranty and Security Agreement Supplement" shall mean each supplement
substantially in the form of Exhibit D to the Guaranty and Security Agreement
executed and delivered by a Material Subsidiary of the Parent pursuant to
Section 5.11 and Section 5.12.

"Hazardous Materials" shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

"Hedging Obligations" of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (a) any and all Hedging Transactions; (b)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions; and (c) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.

"Hedging Transaction" of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement; and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a "Master Agreement"), including any such
obligations or liabilities under any Master Agreement.

"Increased Amount Date" shall have the meaning set forth in Section 2.24(a).

"Indebtedness" of any Person shall mean, without duplication (a) all obligations
of such Person for borrowed money; (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments; (c) all obligations of
such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business on terms
customary in the trade; provided, that for purposes of ‎Section 8.1(f), trade
payables overdue by more than one hundred twenty (120) days shall be included in
this definition except to the extent that any of such trade payables are being
disputed in good faith and by appropriate measures), including all amounts owed
to a franchisee as a result of a franchisee buy-out (whether by lease, purchase
or otherwise; provided that in the case of a lease, the amount of Indebtedness
shall be the amount pursuant to which such Person may acquire the leased assets
from the lessor under the terms of the lease); (d) all obligations of such
Person under any conditional sale or other title retention agreement(s) relating
to property acquired by such Person; (e) all Capital Lease Obligations of such
Person; (f) all obligations, contingent or otherwise, of such Person in respect
of letters of credit, acceptances or similar extensions of credit; (g) all
Guarantees of such Person of the type of Indebtedness described in clauses (a)
through (f) above; (h) all Indebtedness of a third party secured by any Lien on
property owned by such Person, whether or not such Indebtedness has been assumed
by such Person (limited to the lesser of the fair market value at such date of
any asset subject to such Lien or the amount of the Indebtedness secured); (i)
all obligations of such Person, contingent or otherwise, to purchase, redeem,
retire or otherwise acquire for value any Capital Stock of such Person; (j)
Off-Balance Sheet Liabilities; and (k) all Hedging Obligations. The Indebtedness
of any Person shall include the Indebtedness of any partnership or joint venture
in which such Person is a general partner or a joint venturer, except to the
extent that the terms of such Indebtedness provide that such Person is not
liable therefor. For purposes of this Agreement, the amount of any Indebtedness
referred to in clause (k) of the preceding sentence shall be amounts, including
any termination payments, required to be paid to a counterparty after giving
effect to any contractual netting arrangements, and not any notional amount with
regard to which payments may be calculated.

"Indemnified Taxes" shall mean Taxes other than Excluded Taxes and Other Taxes.

"Index Rate" shall mean, for any Index Rate Determination Date, the rate per
annum (rounded upward to the next whole multiple of 1/100 of 1%) equal to (a)
the rate determined by the Administrative Agent to be the offered rate which
appears on Reuters Screen LIBOR01 Page (or any successor page) which displays an
average British Bankers Association Interest Settlement Rate for deposits with a
term equivalent to one (1) month in Dollars, determined as of approximately
11:00 a.m. (London, England time) two (2) Business Days prior to such Index Rate
Determination Date; or (b) in the event the rate referenced in the preceding
clause (a) is not available, the rate per annum determined by the Administrative
Agent (rounded upward to the next whole multiple of 1/100 of 1%) equal to the
quotation rate (or the arithmetic mean of rates) offered to SunTrust Bank in the
London interbank market for deposits in Dollars of amounts in same day funds
comparable to the principal amount of the applicable Loan, for which the Index
Rate is then being determined with maturities comparable to one (1) month as of
approximately 11:00 a.m. (London, England time) two (2) Business Days prior to
such Index Rate Determination Date.

"Index Rate Determination Date" shall mean the Closing Date and the first
Business Day of each calendar month thereafter.

"Information Memorandum" shall mean the Confidential Information Memorandum
dated September 2011 relating to the Parent and its Subsidiaries and the
transactions contemplated by this Agreement and the other Loan Documents.

"Interest Expense" shall mean, for the Parent and its Subsidiaries on a
consolidated basis for any period determined in accordance with GAAP, the sum of
(a) total interest expense, including without limitation the interest component
of any payments in respect of Capital Lease Obligations capitalized or expensed
during such period (whether or not actually paid during such period) plus (b)
the net amount payable (or minus the net amount receivable) with respect to
Hedging Transactions during such period (whether or not actually paid or
received during such period).

"Interest Period" shall mean with respect to (a) any Swingline Borrowing, such
period as the Swingline Lender and the Borrower shall mutually agree and (b) any
Adjusted LIBO Rate Borrowing, a period of one, two, three or six months (and
such longer periods as may be available and agreed to by all Lenders); provided,
that:

the initial Interest Period for such Borrowing shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of another
Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;

if any Interest Period would otherwise end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the next preceding Business Day;

any Interest Period which begins on the last Business Day of a calendar month or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period shall end on the last Business Day of
such calendar month;

an amount equal to each principal installment of the Term Loans shall have an
Interest Period ending on or prior to the payment date for such installment, and
the remaining principal balance (if any) of the Term Loans shall have an
Interest Period determined as set forth above; and

no Interest Period may extend beyond the Revolving Commitment Termination Date,
unless on the Revolving Commitment Termination Date the aggregate outstanding
principal amount of Term Loans is equal to or greater than the aggregate
principal amount of Adjusted LIBO Rate Loans with Interest Periods expiring
after such date, and no Interest Period may extend beyond the Maturity Date.

"Investments" shall have the meaning set forth in ‎Section 7.4.

"IRS" shall mean the United States Internal Revenue Service.

"Issuing Bank" shall mean SunTrust Bank or any other Lender, each in its
capacity as an issuer of Letters of Credit pursuant to ‎Section 2.22.

"LC Commitment" shall mean that portion of the Aggregate Revolving Commitment
Amount that may be used by the Borrower for the issuance of Letters of Credit in
an aggregate face amount not to exceed $5,000,000.

"LC Disbursement" shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

"LC Documents" shall mean all applications, agreements and instruments relating
to the Letters of Credit (but excluding the Letters of Credit).

"LC Exposure" shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (b) the aggregate
amount of all LC Disbursements that have not been reimbursed by or on behalf of
the Borrower at such time. The LC Exposure of any Lender shall be its Pro Rata
Share of the total LC Exposure at such time.

"Lender Insolvency Event" shall mean that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors; (b) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervener or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment; or (c) a Lender or its Parent Company has been
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Person or its assets to be, insolvent; provided that, for
the avoidance of doubt, a Lender Insolvency Event shall not be deemed to have
occurred solely by virtue of the ownership or acquisition of any equity interest
in or control of a Lender or its Parent Company by a Governmental Authority.

"Lenders" shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, the Swingline Lender and
each New Lender that joins this Agreement pursuant to ‎Section 2.24.

"Letter of Credit" shall mean any stand-by letter of credit issued pursuant to
‎Section 2.22 by the Issuing Bank for the account of the Borrower pursuant to
the LC Commitment.

"Leverage Ratio" shall mean, as of any date, the ratio of (a) Total Debt as of
such date to (b) EBITDA for the four (4) consecutive Fiscal Quarters ending on
or immediately prior to such date.

"LIBOR" shall mean, for any Interest Period with respect to an Adjusted LIBO
Rate Loan, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on Reuters Screen LIBOR01 Page (or any successor page) as
the London interbank offered rate for deposits in Dollars at approximately 11:00
a.m. (London, England time) two (2) Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period. If for any reason
such rate is not available, LIBOR shall be, for any Interest Period, the rate
per annum determined by the Administrative Agent as the rate of interest at
which Dollar deposits in the approximate amount of the Adjusted LIBO Rate Loan
comprising part of such borrowing would be offered by the Administrative Agent
to major banks in the London interbank market for deposits in Dollars at their
request at or about 10:00 a.m. two (2) Business Days prior to the first day of
such Interest Period for a term comparable to such Interest Period.

"LIBOR Index Rate" shall mean, for any Index Rate Determination Date with
respect to a LIBOR Index Rate Loan, the rate per annum obtained by dividing (i)
the Index Rate by (ii) an amount equal to (a) one, minus (b) the Applicable
Reserve Requirement.

"LIBOR Index Rate Loan" shall mean a Loan bearing interest based on the LIBOR
Index Rate plus the Applicable Margin.

"LIBOR Loan" shall mean a Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate or the LIBOR Index Rate, as applicable.

"Lien" shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

"Loan Documents" shall mean, collectively, this Agreement, the Notes (if any),
the Fee Letter, the LC Documents, the Collateral Access Agreements, the Security
Documents, all Notices of Borrowing, all Notices of Conversion/Continuation, all
Compliance Certificates and any and all other instruments, agreements, documents
and writings executed in connection with any of the foregoing.

"Loan Parties" shall mean the Borrower, the Parent and the Subsidiary Loan
Parties.

"Loans" shall mean all Revolving Loans, Swingline Loans and Term Loans in the
aggregate or any of them, as the context shall require.

"Material Adverse Effect" shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with the other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (a) the business,
condition (financial or otherwise), operations, properties or prospects of the
Parent and its Subsidiaries taken as a whole; (b) the collective ability of the
Loan Parties to perform their respective obligations under the Loan Documents;
and (c) (i) the validity, binding effect or enforceability of any of the Loan
Documents, (ii) the rights, remedies or benefits available to the Administrative
Agent, the Issuing Bank, Swingline Lender, or any of the Lenders under any of
the Loan Documents, or (iii) the attachment, perfection or priority of any Lien
in favor of the Administrative Agent and/or any of the Lenders under the
Security Documents.

"Material Contracts" shall mean with respect to the Loan Parties and their
Subsidiaries, collectively, all Contractual Obligations to which such Loan Party
or Subsidiary or any of its respective assets are bound (other than those
evidenced by the Loan Documents) for which the breach, non-performance,
cancellation or failure to renew by any party could reasonably be expected to
have a Material Adverse Effect.

"Material Indebtedness" shall mean any Indebtedness (other than the Loans and
Letters of Credit) and Hedging Obligations of the Parent or any of its
Subsidiaries, individually or in an aggregate committed or outstanding principal
amount exceeding $10,000,000. For purposes of determining the amount of
attributed Indebtedness from Hedging Obligations, the "principal amount" of any
Hedging Obligations at any time shall be the Net Mark-to-Market Exposure of such
Hedging Obligations.

"Material Subsidiary" shall mean at any time any direct or indirect, domestic or
foreign Subsidiary of the Parent having: (a) total assets which exceed, as at
the end of any calendar quarter or, in the case of the consummation of a
Permitted Acquisition, at the time of consummation of such Permitted Acquisition
(calculated by the Borrower on a pro forma basis taking into account the
consummation of such Permitted Acquisition) three percent (3%) of the
consolidated assets of the Parent and its Subsidiaries or (b) net income which
exceeds, at the end of any calendar quarter or, in the case of the consummation
of a Permitted Acquisition, at the time of consummation of such Permitted
Acquisition (calculated by Borrower on a pro forma basis taking into account the
consummation of such Permitted Acquisition), three percent (3%) of the
consolidated net income of the Parent and its Subsidiaries for the prior four
(4) Fiscal Quarters.

"Maturity Date" shall mean, with respect to the Term Loans, the earlier of (a)
November 1, 2016 or (b) the date on which the principal amount of all
outstanding Term Loans has been declared or automatically has become due and
payable (whether by acceleration or otherwise).

"Maximum Rate" shall have the meaning set forth in Section 10.12.

"Merger Agreement" shall mean that certain Agreement and Plan of Merger dated as
of October 14, 2011, by and among the Borrower, the Merger Sub, the Target and
the Stockholders' Representative (including all exhibits, annexes and schedules
thereto).

"Merger Documents" shall mean the Merger Agreement and all other documents and
agreements required to be entered into and/or delivered pursuant thereto in
connection with the Acquisition (including, in each case, all exhibits, annexes
and schedules thereto), as they may be amended as permitted by this Agreement.

"Merger Sub" shall mean SUS Acquisition Corp., Inc., a Delaware corporation.

"Moody's" shall mean Moody's Investors Service, Inc.

"Mortgage" shall mean a mortgage, leasehold mortgage, deed of trust, deed to
secure debt or similar security instrument made or to be made by a Person owning
an interest in real property granting a Lien on such interest in real estate as
security for the payment of Indebtedness.

"Multiemployer Plan" shall mean a "multiemployer plan" as defined in Section
4001(a)(3) of ERISA, and to which the Parent, the Borrower, any Domestic
Subsidiary or any ERISA Affiliate is making, is obligated to make or has made or
been obligated to make during the last six years, contributions on behalf of
participants who are or were employed by any of them.

"Net Income" shall mean, for the Parent and its Subsidiaries for any period, the
net income (or loss) of the Parent and its Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, but excluding
therefrom (to the extent otherwise included therein) (a) any extraordinary gains
or losses; (b) any gains or losses attributable to write-ups or write-downs of
assets; (c) any equity interest of the Parent or any of its Subsidiaries in the
unremitted earnings of any Person that is not a Subsidiary; and (d) subject to
any requirement herein to compute Net Income on a pro forma basis, any income
(or loss) of any Person accrued prior to (i) the date it becomes a Subsidiary or
is merged into or consolidated with the Parent or any of its Subsidiaries or
(ii) the date that such Person's assets are acquired by the Parent or any of its
Subsidiaries.

"Net Mark-to-Market Exposure" of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. "Unrealized losses" shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and "unrealized profits"
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).

"New Commitments" shall have the meaning set forth in Section 2.24(a).

"New Lender" shall have the meaning set forth in Section 2.24(b).

"New Revolving Commitments" shall have the meaning set forth in Section 2.24(a).

"New Revolving Loan" shall have the meaning set forth in Section 2.24(c).

"New Revolving Loan Lender" shall have the meaning set forth in Section 2.24(c).

"New Term Loan Commitments" shall have the meaning set forth in Section 2.24(a).

"Notes" shall mean, collectively, the Revolving Credit Notes, the Swingline Note
and the Term Loan Notes.

"Non-Defaulting Lender" shall mean, at any time, a Lender that is not a
Defaulting Lender or a Potential Defaulting Lender.

"Notices of Borrowing" shall mean, collectively, the Notices of Revolving
Borrowing, the Notices of Swingline Borrowing and the Notice of Term Loan
Borrowing.

"Notice of Conversion/Continuation" shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in ‎Section 2.7(b).

"Notice of Revolving Borrowing" shall have the meaning set forth in ‎Section
2.3.

"Notice of Swingline Borrowing" shall have the meaning set forth in ‎Section
2.4.

"Notice of Term Loan Borrowing" shall have the meaning set forth in Section 2.5.

"Obligations" shall mean (a) all amounts owing by the Loan Parties to the
Administrative Agent, the Issuing Bank or any Lender (including the Swingline
Lender) pursuant to or in connection with this Agreement or any other Loan
Document or otherwise with respect to any Loan or Letter of Credit, including
without limitation, all principal, interest (including any interest accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or like proceeding relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), all reimbursement obligations, fees, expenses, indemnification and
reimbursement payments, costs and expenses (including all fees and expenses of
counsel to the Administrative Agent, the Issuing Bank and any Lender (including
the Swingline Lender) incurred pursuant to this Agreement or any other Loan
Document), whether direct or indirect, absolute or contingent, liquidated or
unliquidated, now existing or hereafter arising hereunder or thereunder; (b) all
Hedging Obligations owed by any Loan Party to any Lender or Affiliate of any
Lender or any Person that was a Lender when such Hedging Transaction was
consummated; and (c) all Treasury Management Obligations between any Loan Party
and any Lender or Affiliate of any Lender, together with all renewals,
extensions, modifications or refinancings of any of the foregoing.

"OFAC" shall mean the U.S. Department of the Treasury's Office of Foreign Assets
Control.

"Off-Balance Sheet Liabilities" of any Person shall mean (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person; (b) any liability of such Person under any sale
and leaseback transactions; (c) any Synthetic Lease Obligation; or (d) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing, but in each case in (a), (b), (c)
or (d) above, which does not constitute or create a liability on the
consolidated balance sheet of such Person and its Subsidiaries.

"Original Credit Agreement" shall have the meaning assigned to such term in the
first recital hereof.

"OSHA" shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

"Other Taxes" shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

"Parent" shall mean Steiner Leisure Limited, an international business company
organized under the laws of the Commonwealth of The Bahamas.

"Parent Company" shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.

"Participant" shall have the meaning set forth in ‎Section 10.4(d).

"Patriot Act" shall have the meaning set forth in ‎Section 10.14.

"Payment Office" shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.

"PBGC" shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

"Perfection Certificate" shall mean a certificate or certificates of the Loan
Parties (including Persons who will become Loan Parties) in a form reasonably
acceptable to the Administrative Agent.

"Permitted Acquisition" shall have the meaning set forth in Section 7.3(b).

"Permitted Acquisition Target" shall have the meaning set forth in Section
7.3(b).

"Permitted Investments" shall mean:

direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States (or by any agency thereof to
the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one (1) year from the date of
acquisition thereof;

marketable direct obligations issued by any State of the United States of
America or any political subdivision of any such State or any public
instrumentality thereof maturing within one (1) year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody's;

commercial paper having the highest rating, at the time of acquisition thereof,
of S&P or Moody's and in either case maturing within six months from the date of
acquisition thereof;

certificates of deposit, bankers' acceptances and time deposits maturing within
one (1) year of the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, (i) any
Lender or (ii) any domestic office of any commercial bank organized under the
laws of the United States or any state thereof which has a combined capital and
surplus and undivided profits of not less than $500,000,000;

fully collateralized repurchase agreements with a term of not more than ninety
(90) days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (d) above; and

mutual funds investing substantially in any one or more of the Permitted
Investments described in clauses (a) through (e) above.

"Permitted Liens" shall mean:

Liens imposed by law for Taxes not yet due or which are being contested in good
faith by appropriate proceedings diligently conducted and with respect to which
adequate reserves are being maintained in accordance with GAAP;

statutory Liens of landlords, carriers, warehousemen, mechanics, materialmen and
other Liens, imposed by operation of law in the ordinary course of business for
amounts which are not overdue for a period of more than ninety (90) days or
which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;

pledges and deposits made in the ordinary course of business in compliance with
workers' compensation, unemployment insurance and other social security laws or
regulations;

deposits to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business;

judgment and attachment liens not giving rise to an Event of Default or Liens
created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;

easements, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of the Parent and its Subsidiaries taken as a whole or individually or
in the aggregate would not reasonably be expected to have a Material Adverse
Effect;

customary rights of set-off, revocation, refund or chargeback under deposit
agreements or under the Uniform Commercial Code or common law of banks or other
financial institutions where the Parent or any of its Subsidiaries maintains
deposits (other than deposits intended as cash collateral) in the ordinary
course of business;

any Liens on any property or asset of the Parent or any Subsidiary of the Parent
existing on the Closing Date set forth on Schedule 7.2; provided that any such
Lien shall not apply to any other property or asset of the Parent or any
Subsidiary of the Parent;

restrictions on transfers of securities imposed by applicable securities laws;
and

Liens securing the Obligations;

provided

, that the term "Permitted Liens" shall not include any Lien securing
Indebtedness (other than the Obligations).



"Person" shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

"Plan" shall mean any Employee Benefit Plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Parent, the Borrower or any
ERISA Affiliate either (i) maintains, contributes to or has an obligation to
contribute to on behalf of participants who are or were employed by any of them
(or on behalf of beneficiaries of such participants) or (ii) is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
"employer" as defined in Section 3(5) of ERISA or a "contributing sponsor" (as
defined in ERISA Section 4001(a)(13)).

"Potential Defaulting Lender" shall mean, at any time, a Lender (a) as to which
the Administrative Agent has notified the Borrower that an event of the kind
described in the definition of "Lender Insolvency Event" has occurred and is
continuing in respect of such Lender or its Parent Company or any Subsidiary of
such Lender, (b) as to which the Administrative Agent has in good faith
determined and notified the Borrower that such Lender or its Parent Company or a
Subsidiary thereof has notified the Administrative Agent, or has stated
publicly, that it will not comply with its funding obligations under any other
loan agreement or credit agreement or other similar/other financing agreement,
or (c) that has, or whose Parent Company has, a non-investment grade rating from
Moody's or S&P or another nationally recognized rating agency. Any determination
that a Lender is a Potential Defaulting Lender under any of clauses (a) through
(c) above will be made by the Administrative Agent in its sole discretion acting
in good faith. The Administrative Agent will promptly send to all parties hereto
a copy of any notice to the Borrower provided for in this definition.

"Pro Rata Share" shall mean (a) with respect to any Revolving Commitment of any
Lender at any time, a percentage, the numerator of which shall be such Lender's
Revolving Commitment (or if such Revolving Commitments have been terminated or
expired or the Loans have been declared to be due and payable, such Lender's
Revolving Credit Exposure), and the denominator of which shall be the sum of
such Revolving Commitments of all Lenders (or if such Revolving Commitments have
been terminated or expired or the Loans have been declared to be due and
payable, all Revolving Credit Exposure of all Lenders), (b) with respect to any
Term Loan Commitment of any Lender at any time, a percentage, the numerator of
which shall be such Lender's Term Loan Commitment (or if such Term Loan
Commitments have been terminated or expired or the Loans have been declared to
be due and payable, such Lender's Term Loan), and the denominator of which shall
be the sum of such Term Loan Commitments of all Lenders (or if such Term Loan
Commitments have been terminated or expired or the Loans have been declared to
be due and payable, all Term Loans of all Lenders) and (c) with respect to all
Commitments of any Lender at any time, a percentage, the numerator of which
shall be the sum of such Lender's Revolving Commitment (or if such Revolving
Commitments have been terminated or expired or the Loans have been declared to
be due and payable, such Lender's Revolving Credit Exposure) and Term Loan and
the denominator of which shall be the sum of all Lenders' Revolving Commitments
(or if such Revolving Commitments have been terminated or expired or the Loans
have been declared to be due and payable, all Revolving Credit Exposure of all
Lenders funded under such Commitments) and Term Loans.

"Property" shall mean any real property or personal property, plant, building,
facility, structure, equipment, inventory or other asset owned, leased or
operated by any Loan Party.

"Qualified Plan" shall mean an Employee Benefit Plan that is intended to be
tax-qualified under Section 401(a) of the Code.

"Reaffirmation and Amendment of Loan Documents" shall mean that certain
Reaffirmation and Amendment of Loan Documents dated as of the date hereof and
substantially in the form of Exhibit B-1, executed and delivered by certain of
the Loan Parties and the Administrative Agent, on behalf of, and for the benefit
of, the Lenders.

"Reaffirmation and Amendment of English Security Documents" shall mean that
certain Reaffirmation and Amendment of English Security Documents dated as of
the date hereof and substantially in the form of Exhibit B-2, executed and
delivered by certain of the Loan Parties and the Administrative Agent, on behalf
of, and for the benefit of, the Lenders.

"Real Estate" shall mean a parcel (or group of related parcels) of real property
owned or ground leased by any of the Loan Parties.

"Register" shall have the meaning set forth in Section 10.4(c).

"Regulation D, T, U and X" shall mean Regulation D, T, U and X, respectively, of
the Board of Governors of the Federal Reserve System, as the same may be in
effect from time to time, and any successor regulations.

"Related Parties" shall mean, with respect to any specified Person, such
Person's Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person's Affiliates.

"Release" shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
indoor or outdoor environment (including ambient air, surface water,
groundwater, land surface or subsurface strata) or within any building,
structure, facility or fixture.

"Required Lenders" shall mean, at any time, Lenders holding more than fifty
percent (50%) of the aggregate outstanding Revolving Commitments and Term Loans
(or if the Term Loans are not funded, the Term Loan Commitments) at such time or
if the Lenders have no Commitments outstanding, then Lenders holding more than
fifty percent (50%) of the Revolving Credit Exposure and Term Loans; provided,
however, that to the extent that any Lender is a Defaulting Lender, such
Defaulting Lender and all of its Commitments and Revolving Credit Exposure shall
be excluded for purposes of determining Required Lenders.

"Requirement of Law" for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

"Responsible Officer" shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of the Borrower or such other representative of the Borrower
as may be designated in writing by any one of the foregoing with the consent of
the Administrative Agent; provided, that, with respect to the financial
covenants, Compliance Certificate and solvency certificate, Responsible Officer
shall mean only the chief financial officer, the treasurer or the Vice-President
- Finance and Chief Accounting Officer of the Borrower.

"Restricted Payment" shall have the meaning set forth in ‎Section 7.5.

"Revolving Commitment" shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrower and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule II, as such schedule may be amended pursuant to ‎Section 2.24, or in
the case of a Person becoming a Lender after the Closing Date, the amount of the
assigned "Revolving Commitment" as provided in the Assignment and Acceptance
executed by such Person as an assignee, in each case as such commitment may be
subsequently increased or decreased pursuant to the terms hereof.

"Revolving Commitment Termination Date" shall mean the earliest of (a) November
1, 2016; (b) the date on which the Revolving Commitments are terminated pursuant
to ‎Section 2.9; and (c) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).

"Revolving Credit Exposure" shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender's Revolving Loans, LC
Exposure and Swingline Exposure.

"Revolving Credit Note" shall mean a promissory note of the Borrower payable to
the order of a requesting Lender in the principal amount of such Lender's
Revolving Commitment, in substantially the form of Exhibit C-1 or Exhibit C-2,
as applicable.

"Revolving Loan" shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan, an Adjusted LIBO Rate Loan or a LIBOR Index Rate Loan.

"S&P" shall mean Standard & Poor's, a Division of the McGraw-Hill Companies.

"Sale/Leaseback Transaction" shall have the meaning set forth in Section 7.9.

"SDN" shall have the meaning set forth in Section 7.13(b).

"Security Documents" shall mean the Reaffirmation and Amendment of Loan
Documents, the Reaffirmation and Amendment of English Security Documents, the
Guaranty and Security Agreement, including any Guaranty and Security Agreement
Supplement, the Mortgages, if any, the Patent and Trademark Security Agreements
(as defined in the Guaranty and Security Agreement), the Copyright Security
Agreements (as defined in the Guaranty and Security Agreement), if any, the
Uncertificated Securities Control Agreements (as defined in the Guaranty and
Security Agreement), the Control Agreements (as defined in the Guaranty and
Security Agreement), if any, the English Security Documents, the Collateral
Access Agreements and all similar agreements entered into guaranteeing payment
of, or granting a Lien upon Property as security for payment of, the Obligations
or any portion thereof, and all financing statements (or comparable documents
now or hereafter filed in accordance with the UCC or comparable law) against any
such Person as debtor in favor of the Administrative Agent for the benefit of
the Administrative Agent and the Lenders, as secured parties, as any of the
foregoing may be amended, restated and/or modified from time to time.

"Solvent" shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (b) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts and liabilities, including subordinated and
contingent liabilities as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person's ability to pay as such debts and liabilities mature; and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person's property would
constitute an unreasonably small capital. The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.

"Specified Acquisition" shall mean the acquisition of assets by SEG Cort LLC
pursuant to that certain Asset Purchase Agreement dated as of October 11, 2011,
by and among Cortiva Group, Inc., the Subsidiaries of Cortiva Group, Inc. set
forth on Schedule A thereto, and SEG Cort LLC.

"Specified Credit Agreement Representations" means the representations and
warranties set forth in Sections 4.1, 4.2, 4.4(a), (b) and (c), 4.8, 4.11, 4.17,
4.18 and 4.19.

"Specified Commitment Letter Representations" means the representations and
warranties set forth in Section E of the Commitment Letter.

"Specified Merger Agreement Representations" means the representations and
warranties made by Target to the Borrower and the Merger Sub in the Merger
Agreement, in each case without giving effect to any consent or waiver by any
party to the Merger Agreement to any exception thereto or deviation therefrom
which is materially adverse to the interests of the Lenders (as determined by
the Administrative Agent in its sole discretion), but only to the extent that
the Borrower and the Merger Sub have the right to terminate their obligations
(other than indemnity and other obligations expressed to survive any termination
of the Merger Agreement) under the Merger Agreement or refuse to close the
Acquisition as a result of a breach of such representations and warranties in
the Merger Agreement.

"Stockholders' Representative" means H.I.G. Ideal Image, LLC, a Delaware limited
liability company.

"Subsidiary" shall mean, with respect to any Person (the "parent"), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent's consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (a) of which securities or other ownership interests
representing more than fifty percent (50%) of the equity or more than fifty
percent (50%) of the ordinary voting power, or in the case of a partnership,
more than fifty percent (50%) of the general partnership interests are, as of
such date, owned, controlled or held; or (b) that is, as of such date, otherwise
controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise indicated,
all references to "Subsidiary" hereunder shall mean a Subsidiary of the Parent.
For the avoidance of doubt, the Borrower is a Subsidiary of the Parent.
Notwithstanding the foregoing, and except as provided in Section 5.11(b), the
Excluded Subsidiaries shall not constitute a Subsidiary of Parent or the
Borrower for any purpose under this Agreement or the other Loan Documents and
any reference to Parent or the Borrower "and its Subsidiaries" shall be deemed
to exclude the Excluded Subsidiaries.

"Subsidiary Loan Party" shall mean any Subsidiary that is or becomes a party to
the Guaranty and Security Agreement. As of the Closing Date, the current
Subsidiary Loan Parties are listed on Schedule 4.3(a).

"Swingline Commitment" shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $5,000,000.

"Swingline Exposure" shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
‎Section 2.4, which shall equal such Lender's Pro Rata Share of all outstanding
Swingline Loans.

"Swingline Lender" shall mean SunTrust Bank.

"Swingline Loan" shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.

"Swingline Note" shall mean the promissory note of the Borrower payable to the
order of the Swingline Lender in the principal amount of the Swingline
Commitment, substantially the form of Exhibit D.

"Synthetic Lease" shall mean a lease transaction under which the parties intend
that (a) the lease will be treated as an "operating lease" by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(b) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

"Synthetic Lease Obligations" shall mean, with respect to any Person, the sum of
(a) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication; (b) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

"Target" shall mean Ideal Image Development, Inc., a Delaware corporation.

"Tax Returns" shall mean all reports, returns, information returns, claims for
refund, elections, estimated Tax filings or payments, requests for extension,
documents, statements, declarations and certifications and other information
required to be filed with respect to Taxes, including attachments thereto and
amendments thereof.

"Taxes" shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, assessments or withholdings imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

"Term Loan" shall have the meaning set forth in ‎Section 2.5.

"Term Loan Commitment" shall mean, with respect to each Lender, the obligation
of such Lender to make a Term Loan hereunder on the Delayed Draw Date, in an
aggregate principal amount not exceeding the amount set forth with respect to
such Lender on Schedule II. The aggregate principal amount of all Lenders' Term
Loan Commitments is $165,000,000.

"Term Loan Note" shall mean a promissory note of the Borrower payable to the
order of a requesting Lender in the principal amount of such Lender's Term Loan
Commitment, in substantially the form of Exhibit E.

"Title IV Plan" shall mean a Plan (other than a Multiemployer Plan), that is
covered by Title IV of ERISA, and that the Parent, the Borrower or ERISA
Affiliate maintains, contributes to or has an obligation to contribute to on
behalf of participants who are or were employed by any of them. A Title IV Plan
also includes any Plan that if it were terminated at any time, would result in
the Parent, the Borrower or ERISA Affiliate being deemed to be a "contributing
sponsor" (as defined in Section 4001(a)(13) of ERISA) of the terminated plan
pursuant to ERISA Section 4069.

"Total Debt" shall mean, as of any date of determination, all Indebtedness of
the Parent and its Subsidiaries measured on a consolidated basis as of such
date, but excluding Indebtedness of the type described in subsection (k) of the
definition thereto.

"Treasury Management Obligations" shall mean, collectively, all obligations and
other liabilities of any Loan Parties pursuant to any agreements governing the
provision to such Loan Parties of treasury or cash management services,
including deposit accounts, funds transfer, purchasing card services, automated
clearing house, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services.

"Type" shall mean a Base Rate Loan, a LIBOR Index Rate Loan or an Adjusted LIBO
Rate Loan.

"UCC" shall mean the Uniform Commercial Code as the same may, from time to time,
be enacted and in effect in the State of New York; provided, that to the extent
that the UCC is used to define any term herein and such term is defined
differently in different Articles or Divisions of the UCC, the definition of
such term contained in Article or Division 9 shall govern; provided, further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of, or remedies with respect to, the
Administrative Agent's Lien on any Collateral is governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the State
of New York, the term "UCC" shall mean the Uniform Commercial Code as enacted
and in effect in such other jurisdiction solely for purposes of the provisions
thereof relating to such attachment, perfection, priority or remedies and for
purposes of definitions related to such provisions.

"Withdrawal Liability" shall mean any liability as a result of a complete or
partial withdrawal from a Multiemployer Plan as such terms are defined in Part I
of Subtitle E of Title IV of ERISA.

Classifications of Loans and Borrowings.

For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g. a "Revolving Loan" or "Term Loan") or by Type (e.g. an "Adjusted LIBO Rate
Loan", "LIBOR Index Rate Loan" or "Base Rate Loan") or by Class and Type (e.g.
"Revolving Adjusted LIBO Rate Loan"). Borrowings also may be classified and
referred to by Class (e.g. "Revolving Borrowing") or by Type (e.g. "Adjusted
LIBO Rate Borrowing") or by Class and Type (e.g. "Revolving Adjusted LIBO Rate
Borrowing").

Accounting Terms and Determination.

Unless otherwise defined or specified herein, all accounting terms used herein
shall be interpreted, all accounting determinations hereunder shall be made, and
all financial statements required to be delivered hereunder shall be prepared,
in accordance with GAAP as in effect from time to time, applied on a basis
consistent with the most recent audited consolidated financial statement of the
Parent and its Subsidiaries delivered pursuant to ‎Section 5.1(a) (or, if no
such financial statements have been delivered, on a basis consistent with the
audited consolidated financial statements of the Borrower and its Subsidiaries
last delivered to the Administrative Agent in connection with this Agreement);
provided, that if the Borrower notifies the Administrative Agent that the
Borrower wishes to amend any covenant in ‎ARTICLE VI to eliminate the effect of
any change in GAAP on the operation of such covenant (or if the Administrative
Agent notifies the Borrower that the Required Lenders wish to amend ‎ARTICLE VI
for such purpose), then the Parent's and its Subsidiaries' compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders. Notwithstanding any other provision contained herein,
all financial statements delivered hereunder shall be prepared, and all
financial covenants contained herein shall be calculated, without giving effect
to any election under Statement of Financial Accounting Standards 159 (or any
similar accounting principle) permitting a Person to value its financial
liabilities at the fair value thereof. With respect to determining compliance
with the financial covenants set forth in ARTICLE VI for the Acquisition or any
proposed Permitted Acquisition, such calculation shall include the pro forma
EBITDA, EBITDAR, Fixed Charges (except as, or in a manner, expressly specified
in such definitions or any related definitions) or other determining factors for
the applicable financial covenant of any Person or business acquired for the
applicable period preceding such acquisition, not to exceed four (4) Fiscal
Quarters, so long as the calculation thereof is done in a manner reasonably
calculated to comply with GAAP (except as expressly specified in such
definitions or any related definitions) and such calculation is detailed in the
supporting calculations to each applicable Compliance Certificate as detailed
and measured to the Administrative Agent's reasonable satisfaction.

Terms Generally.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
"include", "includes" and "including" shall be deemed to be followed by the
phrase "without limitation". The word "will" shall be construed to have the same
meaning and effect as the word "shall". In the computation of periods of time
from a specified date to a later specified date, the word "from" means "from and
including" and the word "to" means "to but excluding". Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as it was originally executed or as it
may from time to time be amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein); (b) any reference herein to any Person shall be construed to
include such Person's successors and permitted assigns; (c) the words "hereof",
"herein" and "hereunder" and words of similar import shall be construed to refer
to this Agreement as a whole and not to any particular provision hereof; (d) all
references to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles, Sections, Exhibits and Schedules to this Agreement; (e) any
reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time; and (f) the words "asset" and "property" shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
To the extent that any of the representations and warranties contained in
‎ARTICLE IV under this Agreement is qualified by "Material Adverse Effect", then
the qualifier "in all material respects" contained in ‎Section 3.3(b) and the
qualifier "in any material respect" contained in ‎Section 8.1(c) shall not
apply. Unless otherwise indicated, all references to time are references to
Eastern Standard Time or Eastern Daylight Savings Time, as the case may be.
Unless otherwise expressly provided herein, all references to dollar amounts
shall mean Dollars. In determining whether any individual event, act, condition
or occurrence of the foregoing types could reasonably be expected to result in a
Material Adverse Effect, notwithstanding that a particular event, act, condition
or occurrence does not itself have such effect, a Material Adverse Effect shall
be deemed to have occurred if the cumulative effect of such event, act,
condition or occurrence and all other such events, acts, conditions or
occurrences of the foregoing types which have occurred could reasonably be
expected to result in a Material Adverse Effect.



AMOUNT AND TERMS OF THE COMMITMENTS

General Description of Facilities.

Subject to and upon the terms and conditions herein set forth, (a) the Lenders
hereby establish in favor of the Borrower a revolving credit facility pursuant
to which each Lender severally agrees (to the extent of such Lender's Revolving
Commitment) to make Revolving Loans to the Borrower in accordance with ‎Section
2.2; (b) the Issuing Bank agrees to issue Letters of Credit in accordance with
‎Section 2.22; (c) the Swingline Lender agrees to make Swingline Loans in
accordance with ‎Section 2.4; (d) each Lender agrees to purchase a participation
interest in the Letters of Credit and the Swingline Loans pursuant to the terms
and conditions hereof; provided, that in no event shall the aggregate principal
amount of all outstanding Revolving Loans, Swingline Loans and outstanding LC
Exposure exceed at any time the Aggregate Revolving Commitment Amount from time
to time in effect; and (e) each Lender severally agrees to make a Term Loan to
the Borrower in a principal amount not exceeding such Lender's Term Loan
Commitment on the Delayed Draw Date.

Revolving Loans.

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make Revolving Loans, ratably in proportion to its Pro Rata Share, to
the Borrower, from time to time during the Availability Period, in an aggregate
principal amount outstanding at any time that will not result in (a) such
Lender's Revolving Credit Exposure exceeding such Lender's Revolving Commitment
or (b) the sum of the aggregate Revolving Credit Exposures of all Lenders
exceeding the Aggregate Revolving Commitment Amount. During the Availability
Period, the Borrower shall be entitled to borrow, prepay and reborrow Revolving
Loans in accordance with the terms and conditions of this Agreement; provided,
that the Borrower may not borrow or reborrow should there exist a Default or
Event of Default.

Procedure for Revolving Borrowings.

The Borrower shall give the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) of each Revolving Borrowing substantially
in the form of Exhibit 2.3 (a "Notice of Revolving Borrowing") (x) prior to
11:00 a.m. on the Business Day of the requested date of each Base Rate Borrowing
or a LIBOR Index Rate Borrowing and (y) prior to 11:00 a.m. three (3) Business
Days prior to the requested date of each Adjusted LIBO Rate Borrowing. Each
Notice of Revolving Borrowing shall be irrevocable and shall specify: (a) the
aggregate principal amount of such Borrowing; (b) the date of such Borrowing
(which shall be a Business Day); (c) the Type of such Revolving Loan comprising
such Borrowing; and (d) in the case of an Adjusted LIBO Rate Borrowing, the
duration of the initial Interest Period applicable thereto (subject to the
provisions of the definition of Interest Period). Each Revolving Borrowing shall
consist entirely of Base Rate Loans, LIBOR Index Rate Loans or Adjusted LIBO
Rate Loans, as the Borrower may request. The aggregate principal amount of each
Adjusted LIBO Rate Borrowing shall be not less than $1,000,000 or a larger
multiple of $500,000, and the aggregate principal amount of each Base Rate
Borrowing or each LIBOR Index Rate Borrowing shall not be less than $1,000,000
or a larger multiple of $500,000; provided, that Base Rate Loans made pursuant
to ‎Section 2.4 or ‎Section 2.22(d) may be made in lesser amounts as provided
therein. At no time shall the total number of Adjusted LIBO Rate Borrowings
outstanding at any time exceed eight (8). Promptly following the receipt of a
Notice of Revolving Borrowing in accordance herewith, the Administrative Agent
shall advise each Lender of the details thereof and the amount of such Lender's
Revolving Loan to be made as part of the requested Revolving Borrowing.

Swingline Commitment.

Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower, from time to time during the
Availability Period, in an aggregate principal amount outstanding at any time
not to exceed the lesser of (i) the Swingline Commitment then in effect and (ii)
the difference between the Aggregate Revolving Commitment Amount and the
aggregate Revolving Credit Exposures of all Lenders; provided, that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. The Borrower shall be entitled to borrow, repay and
reborrow Swingline Loans in accordance with the terms and conditions of this
Agreement.

The Borrower shall give the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) of each Swingline Loan Borrowing
substantially in the form of Exhibit 2.4 attached hereto ("Notice of Swingline
Borrowing") prior to 11:00 a.m. on the requested date of each Swingline
Borrowing. Each Notice of Swingline Borrowing shall be irrevocable and shall
specify: (i) the principal amount of such Swingline Loan, (ii) the date of such
Swingline Loan (which shall be a Business Day), (iii) the duration of the
Interest Period applicable thereto and (iv) the account of the Borrower to which
the proceeds of such Swingline Loan should be credited. The Administrative Agent
will promptly advise the Swingline Lender of each Notice of Swingline Borrowing.
Each Swingline Loan shall accrue interest at the Base Rate plus the Applicable
Margin. The aggregate principal amount of each Swingline Loan shall be not less
than $100,000 or a larger multiple of $50,000, or such other minimum amounts
agreed to by the Swingline Lender and the Borrower. The Swingline Lender will
make the proceeds of each Swingline Loan available to the Borrower in Dollars in
immediately available funds at the account specified by the Borrower in the
applicable Notice of Swingline Borrowing not later than 1:00 p.m. on the
requested date of such Swingline Loan.

The Swingline Lender, at any time and from time to time in its sole discretion,
may, on behalf of the Borrower (which hereby irrevocably authorizes and directs
the Swingline Lender to act on its behalf), give a Notice of Revolving Borrowing
to the Administrative Agent requesting the Lenders (including the Swingline
Lender) to make Base Rate Loans in an amount equal to the unpaid principal
amount of any Swingline Loan. Each Lender will make the proceeds of its Base
Rate Loan included in such Borrowing available to the Administrative Agent for
the account of the Swingline Lender in accordance with ‎Section 2.7, which will
be used solely for the repayment of such Swingline Loan.

If for any reason a Base Rate Borrowing may not be (as determined in the sole
discretion of the Administrative Agent), or is not, made in accordance with the
foregoing provisions, then each Lender (other than the Swingline Lender) shall
purchase an undivided participating interest in such Swingline Loan in an amount
equal to its Pro Rata Share thereof on the date that such Base Rate Borrowing
should have occurred. On the date of such required purchase, each Lender shall
promptly transfer, in immediately available funds, the amount of its
participating interest to the Administrative Agent for the account of the
Swingline Lender.

Each Lender's obligation to make a Base Rate Loan pursuant to ‎Section 2.4(c) or
to purchase the participating interests pursuant to ‎Section 2.4(d) shall be
absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any other Person may have or claim against
the Swingline Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender's Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by the Borrower, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter. Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents. In addition, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans and
any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Lender's participation interest in such Swingline Loans that such
Lender failed to fund pursuant to this ‎Section 2.4, until such amount has been
purchased in full.

Term Loan Commitments.

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make a single loan (each, a "Term Loan") to the Borrower on the
Delayed Draw Date in a principal amount not to exceed the Term Loan Commitment
of such Lender; provided, that if for any reason the Delayed Draw Date does not
occur by December 31, 2011, or the full amount of such Lender's Term Loan
Commitment is not fully drawn on the Delayed Draw Date, the undrawn portion
thereof shall automatically be cancelled and terminated. The Term Loans may be,
from time to time, Base Rate Loans, Adjusted LIBO Rate Loans or LIBOR Index Rate
Loans; provided, that all Term Loans shall be the same Type and that on the
Delayed Draw Date all Term Loans shall be LIBOR Index Rate Loans.

Prior to 11:00 a.m. on the Delayed Draw Date, the Borrower shall give the
Administrative Agent written notice of the Term Loan Borrowing substantially in
the form of Exhibit 2.5 (a "Notice of Term Loan Borrowing"). The Notice of Term
Loan Borrowing shall be irrevocable and shall specify: (i) the aggregate
principal amount of such Borrowing; and (ii) the date of such Borrowing (which
shall be the Delayed Draw Date). Promptly following the receipt of a Notice of
Term Loan Borrowing in accordance herewith, and provided that all conditions are
satisfied in connection with the Delayed Draw Date, the Administrative Agent
shall advise each Lender of the details thereof and the amount of such Lender's
Term Loan to be made as part of the requested Term Loan Borrowing.

Funding of Borrowings.

Each Lender will make available each Loan to be made by it hereunder on the
proposed date thereof by wire transfer in immediately available funds by 1:00
p.m. to the Administrative Agent at the Payment Office; provided, that the
Swingline Loans will be made as set forth in ‎Section 2.4. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts that it receives, in like funds by the close of business on such
proposed date, to an account maintained by the Borrower with the Administrative
Agent or at the Borrower's option, by effecting a wire transfer of such amounts
to an account designated by the Borrower to the Administrative Agent.

All Borrowings shall be funded by the Lenders on the basis of their respective
Pro Rata Shares. Each Lender shall be obligated to make its Loans provided to be
made by it hereunder, regardless of the failure of any other Lender to make its
Loans hereunder. No Lender shall be responsible for any default by any other
Lender in its obligations hereunder; provided, that the failure of any Lender to
fund the Term Loan in accordance with the terms and conditions hereof, shall not
relieve SunTrust Bank of its obligations to fund the Term Loan in accordance
with the terms and conditions of the Commitment Letter; provided, however, that
no such funding by SunTrust Bank of the Term Loan will constitute a waiver or
release of any claim the Borrower, the Administrative Agent, SunTrust Bank, in
its capacity as a Lender, or any other Lender may have against such Defaulting
Lender, or cause such Defaulting Lender to be a Non-Defaulting Lender.

Interest Elections.

Each Borrowing initially shall be of the Type specified in the applicable Notice
of Borrowing, and in the case of an Adjusted LIBO Rate Borrowing, shall have an
initial Interest Period as specified in such Notice of Borrowing. Thereafter,
the Borrower may elect to convert such Borrowing into a different Type or to
continue such Borrowing, and in the case of an Adjusted LIBO Rate Borrowing, may
elect Interest Periods therefor, all as provided in this ‎Section 2.7. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall not apply to Swingline Borrowings, which may not be converted or
continued.

To make an election pursuant to this ‎Section 2.7, the Borrower shall give the
Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing substantially in the form of Exhibit 2.7
attached hereto (a "Notice of Conversion/Continuation") that is to be converted
or continued, as the case may be, (x) prior to 11:00 a.m. on the Business Day of
the requested date of a conversion into a Base Rate Borrowing or a LIBOR Index
Rate Borrowing and (y) prior to 11:00 a.m. three (3) Business Days prior to a
continuation of or conversion into an Adjusted LIBO Rate Borrowing. Each such
Notice of Conversion/Continuation shall be irrevocable and shall specify (i) the
Borrowing to which such Notice of Conversion/Continuation applies and if
different options are being elected with respect to different portions thereof,
the portions thereof that are to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
shall be specified for each resulting Borrowing); (ii) the effective date of the
election made pursuant to such Notice of Conversion/Continuation, which shall be
a Business Day; (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing, a LIBOR Index Rate Borrowing or an Adjusted LIBO Rate Borrowing; and
(iv) if the resulting Borrowing is to be an Adjusted LIBO Rate Borrowing, the
Interest Period applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of "Interest Period". If any
such Notice of Conversion/Continuation requests an Adjusted LIBO Rate Borrowing
but does not specify an Interest Period, the Borrower shall be deemed to have
selected an Interest Period of one month. The principal amount of any resulting
Borrowing shall satisfy the minimum borrowing amount for Adjusted LIBO Rate
Borrowings, LIBOR Index Rate Borrowings and Base Rate Borrowings set forth in
‎Section 2.3.

If, on the expiration of any Interest Period in respect of any Adjusted LIBO
Rate Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/ Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as,
an Adjusted LIBO Rate Borrowing or a LIBOR Index Rate Borrowing if a Default or
an Event of Default exists, unless the Administrative Agent and each of the
Lenders shall have otherwise consented in writing. No conversion of any Adjusted
LIBO Rate Loans shall be permitted except on the last day of the Interest Period
in respect thereof.

Upon receipt of any Notice of Conversion/Continuation, the Administrative Agent
shall promptly notify each Lender of the details thereof and of such Lender's
portion of each resulting Borrowing.

Optional Reduction and Termination of Commitments.

Unless previously terminated, all Revolving Commitments, Swingline Commitments
and LC Commitments shall terminate on the Revolving Commitment Termination Date.
The Term Loan Commitments shall terminate on the earliest of (i) the Delayed
Draw Date upon the making of the Term Loans pursuant to Section 2.5 and ‎Section
2.6; (ii) December 31, 2011, if the Delayed Draw Date does not occur by such
date; (iii) the date on which the Term Loan Commitments are terminated pursuant
to Section 2.9; and (iv) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).

Upon at least three (3) Business Days' prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent (which notice
shall be irrevocable), the Borrower may reduce the Aggregate Revolving
Commitments in part or terminate the Aggregate Revolving Commitments in whole;
provided, that (i) any partial reduction shall apply to reduce proportionately
and permanently the Revolving Commitment of each Lender; (ii) any partial
reduction pursuant to this ‎Section 2.8 shall be in an amount of at least
$1,000,000 and any larger multiple of $500,000; and (iii) no such reduction
shall be permitted which would reduce the Aggregate Revolving Commitment Amount
to an amount less than the outstanding Revolving Credit Exposures of all
Lenders. Any such reduction in the Aggregate Revolving Commitment Amount below
the principal amount of the Swingline Commitment or the LC Commitment shall
result in a dollar-for-dollar reduction (rounded to the next lowest integral
multiple of $100,000) in the Swingline Commitment and the LC Commitment. Any
reduction or termination of Aggregate Revolving Commitments pursuant to this
Section shall not be subject to reinstatement (other than increases pursuant to
Section 2.24). The Administrative Agent will promptly notify the Lenders upon
receipt of any written request by the Borrower to reduce or terminate the
Aggregate Revolving Commitments pursuant to this Section.

With the written approval of the Administrative Agent, the Borrower may
terminate (on a non-ratable basis) the unused amount of the Revolving Commitment
of a Defaulting Lender upon not less than five (5) Business Days' prior notice
to the Administrative Agent (which will promptly notify the Lenders thereof),
and in such event the provisions of ‎Section 2.23 will apply to all amounts
thereafter paid by the Borrower for the account of any such Defaulting Lender
under this Agreement (whether on account of principal, interest, fees, indemnity
or other amounts), provided that such termination will not be deemed to be a
waiver or release of any claim the Borrower, the Administrative Agent, the
Issuing Bank, the Swingline Lender or any Lender may have against such
Defaulting Lender.

Repayment of Loans.

The outstanding principal amount of all Revolving Loans shall be due and payable
(together with accrued and unpaid interest thereon) on the Revolving Commitment
Termination Date.

The principal amount of each Swingline Borrowing shall be due and payable
(together with accrued and unpaid interest thereon) on the earlier of (i) the
last day of the Interest Period applicable to such Borrowing and (ii) the
Revolving Commitment Termination Date.

The Borrower unconditionally promises to pay to the Administrative Agent for the
account of each Lender the then unpaid principal amount of the Term Loan of such
Lender in installments payable on the dates set forth below, with each such
installment being equal to the product of the aggregate outstanding principal
amount of the Term Loan as of the Delayed Draw Date (immediately after giving
effect to the funding of the Term Loan) multiplied by the percentage set forth
opposite such date below (and on such other date(s) and in such other amounts as
may be required from time to time pursuant to this Agreement):

Installment Date

Installment Date Percentage

       

March 31, 2012

2.50%

June 30, 2012

2.50%

September 30, 2012

2.50%

December 31, 2012

2.50%

March 31, 2013

3.75%

June 30 , 2013

3.75%

September 30, 2013

3.75%

December 31, 2013

3.75%

March 31, 2014

3.75%

June 30, 2014

3.75%

September 30, 2014

3.75%

December 31, 2014

3.75%

March 31, 2015

3.75%

June 30, 2015

3.75%

September 30, 2015

3.75%

December 31, 2015

3.75%

March 31, 2016

3.75%

June 30, 2016

3.75%

September 30, 2016

3.75%



provided

, that, to the extent not previously paid, the aggregate unpaid principal
balance of the Term Loans shall be due and payable on the Maturity Date.



Evidence of Indebtedness.

Each Lender shall maintain in accordance with its usual practice appropriate
records evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable thereon and paid to such Lender from time to time
under this Agreement. The Administrative Agent shall maintain appropriate
records in which shall be recorded (i) the Revolving Commitment and Term Loan
Commitment of each Lender; (ii) the amount of each Loan made hereunder by each
Lender, the Class and Type thereof and the Interest Period applicable thereto;
(iii) the date of each continuation thereof pursuant to ‎Section 2.7; (iv) the
date of each conversion of all or a portion thereof to another Type pursuant to
‎Section 2.7; (v) the date and amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
in respect of such Loans; and (vi) both the date and amount of any sum received
by the Administrative Agent hereunder from the Borrower in respect of the Loans
and each Lender's Pro Rata Share thereof. The entries made in such records shall
be prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, that the failure or delay of any Lender or
the Administrative Agent in maintaining or making entries into any such record
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans (both principal and unpaid accrued interest) of such
Lender in accordance with the terms of this Agreement.

At the request of any Lender (including the Swingline Lender) at any time, the
Borrower agrees that it will execute and deliver to such Lender a Revolving
Credit Note and/or a Term Loan Note and, in the case of the Swingline Lender
only, a Swingline Note, payable to the order of such Lender.

Optional Prepayments.

The Borrower shall have the right at any time and from time to time to prepay
any Borrowing, in whole or in part, without premium or penalty, by giving
irrevocable written notice (or telephonic notice promptly confirmed in writing)
to the Administrative Agent no later than (a) in the case of prepayment of any
Adjusted LIBO Rate Borrowing, 11:00 a.m. not less than three (3) Business Days
prior to any such prepayment; (b) in the case of any prepayment of any Base Rate
Borrowing or LIBOR Index Rate Borrowing, prior to 11:00 a.m. on the date of such
prepayment; and (c) in the case of Swingline Borrowings, prior to 11:00 a.m. on
the date of such prepayment. Each such notice shall be irrevocable and shall
specify the proposed date of such prepayment and the principal amount of each
Borrowing or portion thereof to be prepaid. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each affected Lender of the contents
thereof and of such Lender's Pro Rata Share of any such prepayment. If such
notice is given, the aggregate amount specified in such notice shall be due and
payable on the date designated in such notice, together with accrued interest to
such date on the amount so prepaid in accordance with ‎Section 2.13(d);
provided, that if an Adjusted LIBO Rate Borrowing is prepaid on a date other
than the last day of an Interest Period applicable thereto, the Borrower shall
also pay all amounts required pursuant to ‎Section 2.19. Each partial prepayment
of any Loan (other than a Swingline Loan) shall be not less than $500,000 or
integral multiple of $100,000 in excess thereof. Each prepayment of a Borrowing
shall be applied ratably to the Loans comprising such Borrowing, and in the case
of a prepayment of a Term Loan Borrowing, to principal installments in direct
order of maturity.

Mandatory Prepayments.



Immediately upon receipt by the Parent or any of its Subsidiaries of (i) any
funds related to or comprising the Escrow Amount in excess of $10,000,000 or
(ii) any proceeds of any sale or disposition by the Parent or such Subsidiary of
the Parent of any of its assets in excess of $1,000,000 at any one time or
$5,000,000 in any Fiscal Year (excluding (1) sales of inventory in the ordinary
course of business; (2) sales of obsolete equipment; (3) the transfer of assets
to any Loan Party by any other Loan Party; (4) the sale or discount of accounts
receivable arising in the ordinary course of business in connection with the
compromise or collection thereof, but in no event shall such sale or discount of
accounts receivable be greater than $500,000 in the aggregate; (5) the
disposition of any Hedging Transaction; (vi) the sale of any Permitted
Investment (other than a Loan Party) and (6) sales of assets the proceeds of
which are invested into like-kind assets in the businesses of the Borrower and
its Subsidiaries within two hundred seventy (270) days after such assets are
sold) the Borrower shall prepay the Loans in an amount equal to all such funds
or proceeds, net of commissions and other reasonable and customary transaction
costs, fees and expenses properly attributable to such transaction and payable
by such Borrower in connection therewith (in each case, paid to non-Affiliates).
Any such prepayment shall be applied in accordance with Section 2.12(d).

If the Parent or any of its Subsidiaries issues any debt (other than
Indebtedness permitted under ‎Section 7.1), then no later than the Business Day
following the date of receipt of the proceeds thereof, the Borrower shall prepay
the Loans in an amount equal to all such proceeds, net of underwriting discounts
and commissions and other reasonable costs paid to non-Affiliates in connection
therewith. Any such prepayment shall be applied in accordance with ‎Section
2.12(d).

Except as provided in Schedule 2.12(c), if the Parent or any of its Subsidiaries
issues equity securities (other than in connection with stock issued to fund
Permitted Acquisitions) then no later than the Business Day following the date
of receipt of the proceeds thereof, the Borrower shall prepay the Loans in an
amount equal to fifty percent (50%) of such proceeds, net of underwriting
discounts and commissions and other reasonable costs paid to non-Affiliates in
connection therewith. Any such prepayment shall be applied in accordance with
‎Section 2.12(d).

Any prepayments made by the Borrower pursuant to ‎Section 2.12(a), ‎(b) or (c)
above shall be applied as follows: first, to the Administrative Agent's fees and
reimbursable expenses then due and payable pursuant to any of the Loan
Documents; second, to all other fees and reimbursable expenses of the Lenders
and the Issuing Bank then due and payable pursuant to any of the Loan Documents,
pro rata to the Lenders and the Issuing Bank based on their respective Pro Rata
Shares of such fees and expenses; third, to interest then due and payable on the
Loans made to Borrower, pro rata to the Lenders based on their respective pro
rata shares of such interest; fourth, to the principal balance of the Swingline
Loans, until the same shall have been paid in full, to the Swingline Lender;
fifth, pro rata to the remaining principal amortization payments of the Term
Loans; sixth, to the principal balance of the Revolving Loans, until the same
shall have been paid in full, pro rata to the Lenders based on their respective
Revolving Commitments; and seventh, to cash collateralize the Letters of Credit
in accordance with ‎Section 2.22(g) in an amount in cash equal to the LC
Exposure as of such date plus any accrued and unpaid fees thereon. The Term Loan
Commitment and the Revolving Commitments of the Lenders shall be permanently
reduced by the amount of any prepayments made pursuant to clauses fifth and
sixth above, respectively; provided, that no permanent reduction in the
Revolving Commitments shall be made in connection with any prepayments made
under ‎Section 2.12(a) above if no Event of Default has occurred and is
continuing.

If at any time the Revolving Credit Exposure of all Lenders exceeds the
Aggregate Revolving Commitment Amount, as reduced pursuant to ‎Section 2.9 or
otherwise, the Borrower shall immediately repay Swingline Loans and Revolving
Loans in an amount equal to such excess, together with all accrued and unpaid
interest on such excess amount and any amounts due under ‎Section 2.19. Each
prepayment shall be applied first to the Swingline Loans to the full extent
thereof, second to the Base Rate Loans and the LIBOR Index Rate Loans to the
full extent thereof, and finally to Adjusted LIBO Rate Loans to the full extent
thereof. If after giving effect to prepayment of all Swingline Loans and
Revolving Loans, the Revolving Credit Exposure of all Lenders exceeds the
Aggregate Revolving Commitment Amount, the Borrower shall Cash Collateralize its
reimbursement obligations with respect to the Letters of Credit by depositing
cash collateral in an amount equal to such excess plus any accrued and unpaid
fees thereon. Such account shall be administered in accordance with ‎Section
2.22(g).

Interest on Loans.

The Borrower shall pay interest on (i) each Base Rate Loan at the Base Rate in
effect from time to time; (ii) on each LIBOR Index Rate Loan at the LIBOR Index
Rate in effect from time to time; and (iii) on each Adjusted LIBO Rate Loan at
the Adjusted LIBO Rate for the applicable Interest Period in effect for such
Loan, plus, in each case, the Applicable Margin in effect from time to time.

The Borrower shall pay interest on each Swingline Loan at the Base Rate plus the
Applicable Margin in effect from time to time.

Notwithstanding clauses (a) and (b) above, if an Event of Default has occurred
and is continuing, at the option of the Required Lenders, the Borrower shall pay
interest ("Default Interest") with respect to all Adjusted LIBO Rate Loans at
the rate per annum equal to 2.0% above the otherwise applicable interest rate
for such Adjusted LIBO Rate Loans for the then-current Interest Period until the
last day of such Interest Period, and thereafter, and with respect to all Base
Rate Loans, LIBOR Index Rate Loans (which shall automatically become a Base Rate
Loan) and all other Obligations hereunder (other than Loans), at the rate per
annum equal to 2.0% above the otherwise applicable interest rate for Base Rate
Loans.

Interest on the principal amount of all Loans shall accrue from and including
the date such Loans are made to but excluding the date of any repayment thereof.
Interest on all outstanding Base Rate Loans and LIBOR Index Rate Loans shall be
payable monthly in arrears on the last day of each calendar month and on the
Revolving Commitment Termination Date or the Maturity Date, as the case may be.
Interest on all outstanding Adjusted LIBO Rate Loans shall be payable on the
last day of each Interest Period applicable thereto, and, in the case of any
Adjusted LIBO Rate Loans having an Interest Period in excess of three (3) months
or ninety (90) days, respectively, on each day which occurs every three (3)
months or ninety (90) days, as the case may be, after the initial date of such
Interest Period, and on the Revolving Commitment Termination Date or the
Maturity Date, as the case may be. Interest on each Swingline Loan shall be
payable monthly in arrears on the last day of each calendar month and on the
maturity date of such Loan, and on the Revolving Commitment Termination Date.
Interest on any Loan which is converted into a Loan of another Type or which is
repaid or prepaid shall be payable on the date of such conversion or on the date
of any such repayment or prepayment (on the amount repaid or prepaid) thereof.
All Default Interest shall be payable on demand.

The Administrative Agent shall determine each interest rate applicable to the
Loans hereunder and shall promptly notify the Borrower and the Lenders of such
rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.

Fees.

The Borrower shall pay to the Administrative Agent for its own account fees in
the amounts and at the times previously agreed upon in writing by the Borrower
and the Administrative Agent.

The Borrower agrees to pay to the Administrative Agent for the account of each
Lender a commitment fee, which shall accrue at the Applicable Percentage per
annum (determined daily in accordance with Schedule I) on the daily amount of
the unused Revolving Commitment of such Lender during the Availability Period.
For purposes of computing commitment fees with respect to the Revolving
Commitments, the Revolving Commitment of each Lender shall be deemed used to the
extent of the outstanding Revolving Loans and LC Exposure, but not Swingline
Exposure, of such Lender. Both LC Exposure and Swingline Exposure shall be used
in calculating Adjusted Total Debt for determining the Adjusted Leverage Ratio.

The Borrower agrees to pay (i) to the Administrative Agent, for the account of
each Lender, a letter of credit fee with respect to its participation in each
Letter of Credit, which shall accrue at a rate per annum equal to the Applicable
Margin for LIBOR Loans then in effect on the average daily amount of such
Lender's LC Exposure attributable to such Letter of Credit during the period
from and including the date of issuance of such Letter of Credit to but
excluding the date on which such Letter of Credit expires or is drawn in full
(including without limitation any LC Exposure that remains outstanding after the
Revolving Commitment Termination Date) and (ii) to the Issuing Bank for its own
account a facing fee, which shall accrue at the rate of 0.25% per annum on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the Availability Period
(or until the date that such Letter of Credit is irrevocably cancelled,
whichever is later), as well as the Issuing Bank's standard fees (not to exceed
$500 per Letter of Credit) with respect to issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Notwithstanding the foregoing, if the Required Lenders elect to increase the
interest rate on the Loans to the Default Interest pursuant to ‎Section 2.13(c),
the rate per annum used to calculate the letter of credit fee pursuant to clause
(i) above shall automatically be increased by an additional 2% per annum.

Reserved

.





The Borrower shall pay to the Administrative Agent, for the ratable benefit of
each Lender, the upfront fee previously agreed upon by the Borrower and the
Administrative Agent pursuant to the Fee Letter, which shall be due and payable
on the Closing Date.



Accrued fees under paragraphs (b) and (c) of this Section 2.14 shall be payable
quarterly in arrears on the last day of each March, June, September and
December, such payment commencing on the Fiscal Quarter ending December 31,
2011, and on the Revolving Commitment Termination Date (and if later, the date
the Loans and LC Exposure shall be repaid in their entirety); provided further,
that any such fees accruing after the Revolving Commitment Termination Date
shall be payable on demand.

Anything herein to the contrary notwithstanding, during such period as a Lender
is a Defaulting Lender, such Defaulting Lender will not be entitled to any fees
accruing during such period pursuant to paragraphs ‎(b) and ‎(c) of this Section
2.14 (without prejudice to the rights of the Lenders other than Defaulting
Lenders in respect of such fees), or any amendment fees hereafter offered to any
Lender, and the pro rata payment provisions of ‎Section 2.21 will automatically
be deemed adjusted to reflect the provisions of this Section 2.14.

Computation of Interest and Fees.

Interest hereunder based on the Administrative Agent's prime lending rate shall
be computed on the basis of a year of three hundred sixty-five (365) days (or
three hundred sixty-six (366) days in a leap year) and paid for the actual
number of days elapsed (including the first day but excluding the last day). All
other interest and all fees shall be computed and paid on the basis of a year of
three hundred sixty (360) days and paid for the actual number of days elapsed
(including the first day but excluding the last day). Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be made in good
faith and, except for manifest error, shall be final, conclusive and binding for
all purposes.

Inability to Determine Interest Rates.

If prior to the commencement of any Interest Period for any Adjusted LIBO Rate
Borrowing or on any Index Rate Determination Date with respect to any LIBOR
Loan:

the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate means do not exist for
ascertaining the interest rate applicable for such LIBOR Loans on the basis
provided for in the definition of Adjusted LIBO Rate or LIBOR Index Rate, as
applicable, or

the Administrative Agent shall have received notice from the Required Lenders
that the Adjusted LIBO Rate or LIBOR Index Rate, as applicable, does not
adequately and fairly reflect the cost to such Lenders of making, funding or
maintaining their (or its, as the case may be) LIBOR Loans for such Interest
Period,

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) the obligations of the Lenders to make LIBOR Loans, or to continue or
convert outstanding Loans as or into LIBOR Loans, shall be suspended and (ii)
all such affected Loans shall be converted into Base Rate Loans (a) on the last
day of the then current Interest Period applicable thereto if such effected Loan
is an Adjusted LIBO Rate Loan or (b) automatically if such effected Loan is a
LIBOR Index Rate Loan, unless the Borrower prepays such Loans in accordance with
this Agreement. Unless the Borrower notifies the Administrative Agent at least
one (1) Business Day before the date of any Adjusted LIBO Rate Borrowing for
which a Notice of Revolving Borrowing or Notice of Conversion/Continuation has
previously been given that it elects not to borrow on such date, then such
Revolving Borrowing shall be made as a Base Rate Borrowing.

Illegality.

If any Change in Law shall make it unlawful or impossible for any Lender to
make, maintain or fund any LIBOR Loan and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall promptly give notice
thereof to the Borrower and the other Lenders, whereupon until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
LIBOR Loans, or to continue or convert outstanding Loans as or into LIBOR Loans,
shall be suspended. In the case of the making of a LIBOR Loan Revolving
Borrowing, such Lender's Revolving Loan shall be made as a Base Rate Loan as
part of the same Revolving Borrowing for the same Interest Period and if the
affected LIBOR Loan is then outstanding, such Loan shall be converted to a Base
Rate Loan either (a) on the last day of the then current Interest Period
applicable to such LIBOR Loan if such Lender may lawfully continue to maintain
such Loan to such date or (b) immediately if such Lender shall determine that it
may not lawfully continue to maintain such LIBOR Loan to such date.
Notwithstanding the foregoing, the affected Lender shall, prior to giving such
notice to the Administrative Agent, designate a different Applicable Lending
Office if such designation would avoid the need for giving such notice and if
such designation would not otherwise be disadvantageous to such Lender in the
good faith exercise of its discretion.

Increased Costs.



If any Change in Law shall:



impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBO Rate or the LIBOR Index Rate, as applicable, hereunder against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate or the LIBOR Index Rate, as applicable) or the Issuing Bank;

subject any Lender or the Issuing Bank to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any LIBOR Loan made by it, or change the basis of taxation of
payments to such Lender or the Issuing Bank in respect thereof (except for
Indemnified Taxes or Other Taxes covered by ‎Section 2.20 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or the
Issuing Bank); or

impose on any Lender or on the Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or any LIBOR Loans
made by such Lender or any Letter of Credit or any participation therein;

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a LIBOR Loan or to increase
the cost to such Lender or the Issuing Bank of participating in or issuing any
Letter of Credit or to reduce the amount received or receivable by such Lender
or the Issuing Bank hereunder (whether of principal, interest or any other
amount), then the Borrower shall promptly pay, upon written notice from and
demand by such Lender on the Borrower (with a copy of such notice and demand to
the Administrative Agent), to the Administrative Agent for the account of such
Lender, within five (5) Business Days after the date of such notice and demand,
additional amount or amounts sufficient to compensate such Lender or the Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.



If any Lender or the Issuing Bank shall have determined that on or after the
date of this Agreement any Change in Law regarding capital requirements has or
would have the effect of reducing the rate of return on such Lender's or the
Issuing Bank's capital (or on the capital of the Parent Company of such Lender
or the Issuing Bank) as a consequence of its obligations hereunder or under or
in respect of any Letter of Credit to a level below that which such Lender, the
Issuing Bank or the Parent Company of such Lender or the Issuing Bank could have
achieved but for such Change in Law (taking into consideration such Lender's or
the Issuing Bank's policies or the policies of the Parent Company of such Lender
or the Issuing Bank with respect to capital adequacy) then, from time to time,
within five (5) Business Days after receipt by the Borrower of written demand by
such Lender (with a copy thereof to the Administrative Agent), the Borrower
shall pay to such Lender such additional amounts as will compensate such Lender,
the Issuing Bank or the Parent Company of such Lender or the Issuing Bank for
any such reduction suffered.



A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender, the Issuing Bank or the Parent
Company of such Lender or the Issuing Bank, as the case may be, specified in
paragraph ‎(a) or ‎(b) of this ‎Section 2.18 shall be delivered to the Borrower
(with a copy to the Administrative Agent) and shall be conclusive, absent
manifest error. The Borrower shall pay any such Lender or the Issuing Bank, as
the case may be, such amount or amounts within ten (10) days after receipt
thereof.

Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this ‎Section 2.18 shall not constitute a waiver of
such Lender's or the Issuing Bank's right to demand such compensation.

Funding Indemnity.

In the event of (a) the payment of any principal of a LIBOR Loan other than on
the last day of the Interest Period applicable thereto (including as a result of
an Event of Default); (b) the conversion or continuation of a LIBOR Loan other
than on the last day of the Interest Period applicable thereto; or (c) the
failure by the Borrower to borrow, prepay, convert or continue any LIBOR Loan on
the date specified in any applicable notice (regardless of whether such notice
is withdrawn or revoked), then, in any such event, the Borrower shall compensate
each Lender, within five (5) Business Days after written demand from such
Lender, for any loss, cost or expense attributable to such event. In the case of
a LIBOR Loan, such loss, cost or expense shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such LIBOR Loan if
such event had not occurred at the Adjusted LIBO Rate applicable to such LIBOR
Loan for the period from the date of such event to the last day of the then
current Interest Period therefor (or in the case of a failure to borrow, convert
or continue, for the period that would have been the Interest Period for such
LIBOR Loan) over (ii) the amount of interest that would accrue on the principal
amount of such LIBOR Loan for the same period if the Adjusted LIBO Rate were set
on the date such LIBOR Loan was prepaid or converted or the date on which the
Borrower failed to borrow, convert or continue such LIBOR Loan. A certificate as
to any additional amount payable under this ‎Section 2.19 submitted to the
Borrower by any Lender (with a copy to the Administrative Agent) shall be
conclusive, absent manifest error.

Taxes.

Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided, that if
the Borrower shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
Indemnified Taxes and Other Taxes) the Administrative Agent, any Lender or the
Issuing Bank (as the case may be) shall receive an amount equal to the sum it
would have received had no such deductions been made; (ii) the Borrower shall
make such deductions; and (iii) the Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

In addition, the Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within five (5) Business Days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this ‎Section 2.20) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the Issuing Bank, or by the Administrative Agent on its own behalf or on behalf
of a Lender or the Issuing Bank, shall be conclusive absent manifest error.

As soon as practicable after any payment of Indemnified Taxes or Other Taxes by
the Borrower to a Governmental Authority, the Borrower shall, to the extent
available to the Borrower, deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(i) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the Code or any treaty to which the United States is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.

(ii) Without limiting the generality of the foregoing, each Foreign Lender
agrees that it will deliver to the Administrative Agent and the Borrower (or in
the case of a Participant, to the Lender from which the related participation
shall have been purchased), as appropriate, two (2) duly completed copies of (i)
Internal Revenue Service Form W-8 ECI, or any successor form thereto, certifying
that the payments received from the Borrower hereunder are effectively connected
with such Foreign Lender's conduct of a trade or business in the United States;
or (ii) Internal Revenue Service Form W-8 BEN, or any successor form thereto,
certifying that such Foreign Lender is entitled to benefits under an income tax
treaty to which the United States is a party which eliminates or reduces the
rate of withholding tax on payments of interest; or (iii) Internal Revenue
Service Form W-8 BEN, or any successor form thereto, together with a certificate
(A) establishing that the payment to the Foreign Lender qualifies as "portfolio
interest" exempt from U.S. withholding tax under Code section 871(h) or 881(c),
and (B) stating that (1) the Foreign Lender is not a bank for purposes of Code
section 881(c)(3)(A), or the obligation of the Borrower hereunder is not, with
respect to such Foreign Lender, a loan agreement entered into in the ordinary
course of its trade or business, within the meaning of that section; (2) the
Foreign Lender is not a ten percent (10%) shareholder of the Borrower within the
meaning of Code section 871(h)(3) or 881(c)(3)(B); and (3) the Foreign Lender is
not a controlled foreign corporation that is related to the Borrower within the
meaning of Code section 881(c)(3)(C); or (iv) such other IRS forms as may be
applicable to the Foreign Lender, including Forms W-8 IMY or W-8 EXP.

(iii) Each such Foreign Lender shall deliver to the Borrower and the
Administrative Agent such forms on or before the date that it becomes a party to
this Agreement (or in the case of a Participant, on or before the date such
Participant purchases the related participation). In addition, each such Foreign
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Foreign Lender. Each such Foreign Lender
shall promptly notify the Borrower and the Administrative Agent at any time that
it determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the IRS for such purpose).

(iv) If any Indemnified Taxes or Other Taxes are imposed that result in an
indemnification or payment obligation on the Borrower, the Borrower shall be
entitled to challenge or dispute the imposition of such Indemnified Taxes or
Other Taxes with the applicable Governmental Authority, regardless of whether
such Indemnified Taxes or Other Taxes are imposed on the Borrower or on a Payee.
The Borrower shall be permitted to control any proceeding relating to
Indemnified Taxes or Other Taxes, including as to settlement. At the Borrower's
request, each Payee shall cooperate (at the Borrower's expense) in any such
challenge, dispute or proceeding.

If the Administrative Agent, a Lender or the Issuing Bank determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.20, it shall pay
to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 2.20 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or the Issuing Bank, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
Issuing Bank in the event the Administrative Agent, such Lender or the Issuing
Bank is required to repay such refund to such Governmental Authority. This
paragraph shall not be construed to require the Administrative Agent, any Lender
or the Issuing Bank to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.

To the extent any Lender assigns all or a portion of its rights and obligations
under this Agreement to an Affiliate of a Lender or an Approved Fund (which
Affiliate or Approved Fund is a "United States Person" within the meaning of
Section 7701(a)(30) of the Code) pursuant to Section 10.4(b)(iii)(A), the
Borrower may request in writing that such assignee provide it with a
duly-completed and validly executed Internal Revenue Service Form W-9 or such
other documentation or information prescribed by applicable law or reasonably
requested by the Borrower to establish that payments received by such assignee
are not subject to U.S. backup withholding and that such assignee is not subject
to U.S. information reporting requirements. Upon its receipt of such request,
such Affiliate of a Lender or Approved Fund shall use reasonable efforts to
provide such documentation to the Borrower provided that the Borrower's written
request confirms that the Borrower, using its best efforts and reasonable
judgment, cannot determine whether such Affiliate of a Lender or Approved Fund
is an "exempt recipient" as defined in Section 1.6049-4(c)(1)(ii) of the U.S.
Federal Income Tax Regulations, and such Affiliate of a Lender or Approved Fund,
in its sole judgment, concludes that the preparation and providing of such
documentation (a) would eliminate or reduce any U.S. backup withholding
obligation of the Borrower, and (b) would not subject it to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Affiliate of
Lender or Approved Fund. The Borrower agrees to pay all costs and expenses
incurred by any such Affiliate of a Lender or Approved Fund in connection with
the preparation and providing of such documentation. Notwithstanding anything to
the contrary contained herein, in no event shall the Administrative Agent, any
Lender, any Affiliate of any Lender or any such Approved Fund incur any
liability to the Borrower or any other Person for failure to provide the
documentation described in this Section 2.20(g) upon the Borrower's written
request.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

Each Borrowing hereunder, each payment by the Borrower on account of any
commitment fee due under this Agreement or letter of credit fee due under this
Agreement (other than the facing fee payable solely to the Issuing Bank) and any
reduction of the Revolving Commitments of the Lenders shall be made pro rata
according to the respective Pro Rata Shares of the relevant Lenders.

Each payment (including each prepayment) of the Term Loans shall be allocated
among the Lenders holding such Term Loans pro rata based on the principal amount
of such Term Loans held by such Lenders. Amounts prepaid on account of the Term
Loans may not be reborrowed.

Each payment (including each prepayment) by the Borrower on account of the
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Lenders. Each payment in respect of LC Disbursements in respect
of any Letter of Credit shall be made to the Issuing Bank that issued such
Letters of Credit.

The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under ‎Section 2.18, ‎Section 2.19 or ‎Section 2.20, or
otherwise) prior to 1:00 p.m. on the date when due, in immediately available
funds, free and clear of any defenses, rights of set-off, counterclaim, or
withholding or deduction of taxes (other than Excluded Taxes). Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Payment Office, except payments
to be made directly to the Issuing Bank or Swingline Lender as expressly
provided herein and except that payments pursuant to ‎Section 2.18, ‎Section
2.19 and ‎Section 2.20 and ‎Section 10.3 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be made payable for the period of such extension. All
payments hereunder shall be made in Dollars.

If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees and other Obligations then due hereunder, such
funds shall be applied: first, to the Administrative Agent's fees and
reimbursable expenses then due and payable pursuant to any of the Loan
Documents; second, to all reimbursable expenses of the Lenders and all fees and
reimbursable expenses of the Issuing Bank then due and payable pursuant to any
of the Loan Documents, pro rata to the Lenders and the Issuing Bank based on
their respective pro rata shares of such fees and expenses; third, to interest
and fees then due and payable hereunder, pro rata to the Lenders based on their
respective pro rata shares of such interest and fees; fourth, to the payment of
principal of the Loans and unreimbursed LC Disbursements then due hereunder and
any outstanding Hedging Obligations that constitute Obligations, ratably among
the parties entitled thereto in accordance with the amounts of principal,
unreimbursed LC Disbursements and Hedging Obligations then due and payable to
such parties; and fifth to the payment of any other Obligations outstanding
under this Agreement and under any other agreements applicable to outstanding
Loans that are then due and payable.

If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans that would
result in such Lender receiving payment of a greater proportion of the aggregate
amount of its Loans and participations in LC Disbursements and Swingline Loans
and accrued interest thereon than the proportion received by any other Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Loans and participations in LC Disbursements
and Swingline Loans of other Lenders to the extent necessary so that the benefit
of all such payments shall be shared by the Lenders ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Loans and participations in LC Disbursements and Swingline Loans; provided, that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements or Swingline Loans to any assignee
or participant, other than to the Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

The Administrative Agent will promptly distribute amounts due hereunder to the
Lenders from the Borrower only after such amounts have been paid by the Borrower
to, and receipt thereof has been confirmed by, the Administrative Agent.

Letters of Credit.

During the Availability Period, the Issuing Bank, in reliance upon the
agreements of the other Lenders pursuant to ‎Section 2.22(d), agrees to issue,
at the request of the Borrower, Letters of Credit for the account of the
Borrower on the terms and conditions hereinafter set forth; provided, that (i)
each Letter of Credit shall expire on the earlier of (A) the date one year after
the date of issuance of such Letter of Credit (or in the case of any renewal or
extension thereof, one year after such renewal or extension) and (B) the date
that is five (5) Business Days prior to the Revolving Commitment Termination
Date; (ii) each Letter of Credit shall be in a stated amount of at least
$100,000; (iii) the Borrower may not request any Letter of Credit, if, after
giving effect to such issuance (A) the aggregate LC Exposure would exceed the LC
Commitment or (B) the aggregate Revolving Credit Exposure of all Lenders would
exceed the Aggregate Revolving Commitment Amount; and (iv) the Borrower may not
request any Letter of Credit if there is any Defaulting Lender or Potential
Defaulting Lender at the time of such request or issuance unless the Borrower
has cash collateralized (in accordance with Section 2.22(g)) a portion of its
obligations owed to the Issuing Bank with respect to the Letters of Credit and
owed to the Swingline Lender with respect to the Swingline Loans, in each case
equal to such Defaulting Lender's or Potential Defaulting Lender's LC Exposure
or Swingline Exposure, as the case may be. Each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Issuing Bank
without recourse a participation in each Letter of Credit equal to such Lender's
Pro Rata Share of the aggregate amount available to be drawn under such Letter
of Credit on the date of issuance with respect to all other Letters of Credit.
Each issuance of a Letter of Credit shall be deemed to utilize the Revolving
Commitment of each Lender by an amount equal to the amount of such
participation.

To request the issuance of a Letter of Credit (or any amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall give the
Issuing Bank and the Administrative Agent irrevocable written notice at least
three (3) Business Days prior to the requested date of such issuance specifying
the date (which shall be a Business Day) such Letter of Credit is to be issued
(or amended, extended or renewed, as the case may be), the expiration date of
such Letter of Credit, the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. In addition to the
satisfaction of the conditions in ‎ARTICLE III, the issuance of such Letter of
Credit (or any amendment which increases the amount of such Letter of Credit)
will be subject to the further conditions that such Letter of Credit shall be in
such form and contain such terms as the Issuing Bank shall approve and that the
Borrower shall have executed and delivered any additional applications,
agreements and instruments relating to such Letter of Credit as the Issuing Bank
shall reasonably require; provided, that in the event of any conflict between
such applications, agreements or instruments and this Agreement, the terms of
this Agreement shall control.

At least two (2) Business Days prior to the issuance of any Letter of Credit,
the Issuing Bank will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received such notice and if not, the
Issuing Bank will provide the Administrative Agent with a copy thereof. Unless
the Issuing Bank has received notice from the Administrative Agent on or before
the Business Day immediately preceding the date the Issuing Bank is to issue the
requested Letter of Credit directing the Issuing Bank not to issue the Letter of
Credit because such issuance is not then permitted hereunder because of the
limitations set forth in ‎Section 2.22(a) or that one or more conditions
specified in ‎ARTICLE III are not then satisfied, then, subject to the terms and
conditions hereof, the Issuing Bank shall, on the requested date, issue such
Letter of Credit in accordance with the Issuing Bank's usual and customary
business practices.

The Issuing Bank shall examine all documents purporting to represent a demand
for payment under a Letter of Credit promptly following its receipt thereof. The
Issuing Bank shall notify the Borrower and the Administrative Agent of such
demand for payment and whether the Issuing Bank has made or will make a LC
Disbursement thereunder; provided, that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to such LC Disbursement. The Borrower
shall be irrevocably and unconditionally obligated to reimburse the Issuing Bank
for any LC Disbursements paid by the Issuing Bank in respect of such drawing,
without presentment, demand or other formalities of any kind. Unless the
Borrower shall have notified the Issuing Bank and the Administrative Agent prior
to 11:00 a.m. on the Business Day immediately prior to the date on which such
drawing is honored that the Borrower intends to reimburse the Issuing Bank for
the amount of such drawing in funds other than from the proceeds of Revolving
Loans, the Borrower shall be deemed to have timely given a Notice of Revolving
Borrowing to the Administrative Agent requesting the Lenders to make a Base Rate
Borrowing on the date on which such drawing is honored in an exact amount due to
the Issuing Bank; provided, that for purposes solely of such Borrowing, the
conditions precedent set forth in Section 3.3(d) hereof shall not be applicable.
The Administrative Agent shall notify the Lenders of such Borrowing in
accordance with ‎Section 2.3, and each Lender shall make the proceeds of its
Base Rate Loan included in such Borrowing available to the Administrative Agent
for the account of the Issuing Bank in accordance with ‎Section 2.6. The
proceeds of such Borrowing shall be applied directly by the Administrative Agent
to reimburse the Issuing Bank for such LC Disbursement.

If for any reason a Base Rate Borrowing may not be (as determined in the sole
discretion of the Administrative Agent), or is not, made in accordance with the
foregoing provisions, then each Lender (other than the Issuing Bank) shall be
obligated to fund the participation that such Lender purchased pursuant to
subsection (a) in an amount equal to its Pro Rata Share of such LC Disbursement
on and as of the date which such Base Rate Borrowing should have occurred. Each
Lender's obligation to fund its participation shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or any other Person may have against the Issuing Bank or any other
Person for any reason whatsoever; (ii) the existence of a Default or an Event of
Default or the termination of the Aggregate Revolving Commitments; (iii) any
adverse change in the condition (financial or otherwise) of the Borrower or any
of its Subsidiaries; (iv) any breach of this Agreement by the Borrower or any
other Lender; (v) any amendment, renewal or extension of any Letter of Credit;
or (vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. On the date that such participation is required
to be funded, each Lender shall promptly transfer, in immediately available
funds, the amount of its participation to the Administrative Agent for the
account of the Issuing Bank. Whenever, at any time after the Issuing Bank has
received from any such Lender the funds for its participation in a LC
Disbursement, the Issuing Bank (or the Administrative Agent on its behalf)
receives any payment on account thereof, the Administrative Agent or the Issuing
Bank, as the case may be, will distribute to such Lender its Pro Rata Share of
such payment; provided, that if such payment is required to be returned for any
reason to the Borrower or to a trustee, receiver, liquidator, custodian or
similar official in any bankruptcy proceeding, such Lender will return to the
Administrative Agent or the Issuing Bank any portion thereof previously
distributed by the Administrative Agent or the Issuing Bank to it.

To the extent that any Lender shall fail to pay any amount required to be paid
pursuant to paragraphs ‎(d) or ‎(e) of this Section 2.22 on the due date
therefor, such Lender shall pay interest to the Issuing Bank (through the
Administrative Agent) on such amount from such due date to the date such payment
is made at a rate per annum equal to the Federal Funds Rate; provided, that if
such Lender shall fail to make such payment to the Issuing Bank within three (3)
Business Days of such due date, then, retroactively to the due date, such Lender
shall be obligated to pay interest on such amount at the rate set forth in
‎Section 2.13(c).

If any Event of Default shall occur and be continuing, on the Business Day that
the Borrower receives notice from the Administrative Agent or the Required
Lenders demanding that its reimbursement obligations with respect to the Letters
of Credit be Cash Collateralized pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Issuing Bank and the Lenders, an
amount in cash equal to the LC Exposure as of such date plus any accrued and
unpaid fees thereon; provided, that such obligation to Cash Collateralize the
reimbursement obligations of the Borrower with respect to Letters of Credit
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or notice of any kind, upon the occurrence of
any Event of Default with respect to the Borrower described in paragraphs (g) or
(h) of ‎Section 8.1. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. The
Borrower agrees to execute any documents and/or certificates to effectuate the
intent of this paragraph. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Administrative Agent and at the Borrower's risk and expense, such
deposits shall not bear interest. Interest and profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it had not been reimbursed and to the extent so applied,
shall be held for the satisfaction of the reimbursement obligations of the
Borrower for the LC Exposure at such time or, if the maturity of the Loans has
been accelerated, with the consent of the Required Lenders, be applied to
satisfy other obligations of the Borrower under this Agreement and the other
Loan Documents. If the Borrower is required to Cash Collateralize the
reimbursement obligations of the Borrower with respect to Letters of Credit as a
result of the occurrence of an Event of Default, such cash collateral so posted
(to the extent not so applied as aforesaid) shall be returned to the Borrower
within three (3) Business Days after all Events of Default have been cured or
waived.

Promptly following the end of each calendar quarter, the Issuing Bank shall
deliver (through the Administrative Agent) to each Lender and the Borrower a
report describing the aggregate Letters of Credit outstanding at the end of such
Fiscal Quarter. Upon the request of any Lender from time to time, the Issuing
Bank shall deliver to such Lender any other information reasonably requested by
such Lender with respect to each Letter of Credit then outstanding.

The Borrower's obligation to reimburse LC Disbursements hereunder shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:

Any lack of validity or enforceability of any Letter of Credit or this
Agreement;

The existence of any claim, set-off, defense or other right which the Borrower
or any Subsidiary or Affiliate of the Borrower may have at any time against a
beneficiary or any transferee of any Letter of Credit (or any Persons or
entities for whom any such beneficiary or transferee may be acting), any Lender
(including the Issuing Bank) or any other Person, whether in connection with
this Agreement or the Letter of Credit or any document related hereto or thereto
or any unrelated transaction;

Any draft or other document presented under a Letter of Credit proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

Payment by the Issuing Bank under a Letter of Credit against presentation of a
draft or other document to the Issuing Bank that does not comply with the terms
of such Letter of Credit;

Any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this ‎Section 2.22, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower's obligations hereunder; or

The existence of a Default or an Event of Default.

Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank's failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

Unless otherwise expressly agreed by the Issuing Bank and the Borrower when a
Letter of Credit is issued and subject to applicable laws, (i) each standby
Letter of Credit shall be governed by the "International Standby Practices 1998"
(ISP98) (or such later revision as may be published by the Institute of
International Banking Law & Practice on any date any Letter of Credit may be
issued), (ii) each documentary Letter of Credit shall be governed by the Uniform
Customs and Practices for Documentary Credits (2007 Revision), International
Chamber of Commerce Publication No. 600 (or such later revision as may be
published by the International Chamber of Commerce on any date any Letter of
Credit may be issued) and (iii) the Borrower shall specify the foregoing in each
letter of credit application submitted for the issuance of a Letter of Credit.

Cash Collateralization of Defaulting Lender Commitment.

If a Lender becomes, and during the period it remains, a Defaulting Lender, the
following provisions shall apply with respect to any outstanding LC Exposure and
any outstanding Swingline Exposure of such Defaulting Lender until such time as
the Defaulting Lender is replaced with another Lender:

each of the Issuing Bank and the Swingline Lender is hereby authorized by the
Borrower (which authorization is irrevocable and coupled with an interest) to
give, in its discretion, through the Administrative Agent, Notices of Borrowing
pursuant to ‎Section 2.3 in such amounts and in such times as may be required to
(i) reimburse an outstanding LC Disbursement, and (ii) repay an outstanding
Swingline Loan, as applicable, in each case equal to such Defaulting Lender's LC
Exposure or Swingline Exposure, as the case may be;

the Borrower will, not later than three (3) Business Days after demand by the
Administrative Agent (at the direction of the Issuing Bank and/or the Swingline
Lender, as the case may be), (i) Cash Collateralize a portion of the obligations
of the Borrower owed to the Issuing Bank and the Swingline Lender equal to such
Defaulting Lender's LC Exposure or Swingline Exposure, as the case may be; (ii)
in the case of such Swingline Exposure, prepay all Swingline Loans; or (iii)
make other arrangements satisfactory to the Administrative Agent, and to the
Issuing Bank and the Swingline Lender, as the case may be, in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender; provided that no such Cash Collateralization will constitute a waiver or
release of any claim the Borrower, the Administrative Agent, the Issuing Bank,
the Swingline Lender or any other Lender may have against such Defaulting
Lender, or cause such Defaulting Lender to be a Non-Defaulting Lender; and

any amount paid by the Borrower for the account of a Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity
payments or other amounts) will not be paid or distributed to such Defaulting
Lender, but will instead be retained by the Administrative Agent in a segregated
interest bearing account until the termination of the Commitments at which time
the funds in such account shall be applied by the Administrative Agent, to the
fullest extent permitted by law, to the making of the following payments as the
same shall become due and payable in the following order of priority: first to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent under this Agreement, second to the payment of any amounts owing by such
Defaulting Lender to the Issuing Bank or the Swingline Lender (pro rata as to
the respective amounts owing to each of them) under this Agreement, third to the
payment of post-default interest and then current interest due and payable to
the Non-Defaulting Lenders, ratably among them in accordance with the amounts of
such interest then due and payable to them, fourth to the payment of fees then
due and payable to the Non-Defaulting Lenders hereunder, ratably among them in
accordance with the amounts of such fees then due and payable to them, fifth to
pay principal and unreimbursed LC Disbursements then due and payable to the
Non-Defaulting Lenders hereunder ratably in accordance with the amounts thereof
then due and payable to them, sixth to the ratable payment of other amounts then
due and payable to the Non-Defaulting Lenders, and seventh, after the
termination of the Commitments and payment in full of all Obligations, to pay
amounts owing under this Agreement to such Defaulting Lender or as a court of
competent jurisdiction may otherwise direct.

Increase of Commitments; New Lenders.

So long as no Default or Event of Default shall then exist, the Borrower may
from time to time after the Delayed Draw Date, by written notice to the
Administrative Agent, elect to request (i) an increase to the existing Revolving
Commitments (any such increase, the "New Revolving Commitments") and/or (ii) the
establishment of one or more term loan commitments (the "New Term Loan
Commitments" and, collectively with any new Revolving Commitments, the "New
Commitments" and each, individually, a "New Commitment"), in any case, by an
amount not in excess of $50,000,000 in the aggregate. Each such notice shall
specify the date (each, an "Increased Amount Date") on which the Borrower
proposes that the New Commitments shall be effective, which shall be a date not
less than ten (10) Business Days after the date on which such notice is
delivered to the Administrative Agent. Each Lender then a party to this
Agreement shall have the first right for a period of five (5) Business Days
following receipt of such notice, to elect by written notice to the Borrower and
the Administrative Agent to increase its Revolving Commitment, or to participate
in the New Term Loan Commitments, by a principal amount equal to its Pro Rata
Share of the applicable New Commitments (prior to giving effect to the New
Commitments). No Lender (or any successor thereto) shall have any obligation to
increase its Revolving Commitment, or to participate in the New Term Loan
Commitments, or to increase its other obligations under this Agreement and/or
the other Loan Documents, and any decision by such Lender to so increase or so
participate shall be made in its sole discretion independently from any other
Lender.

If any Lender shall elect not to increase its Revolving Commitment, or not to
participate in the New Term Loan Commitments, pursuant to paragraph (a) of this
Section 2.24 (it being understood that the failure of any Lender to elect to
increase its Revolving Commitment or to participate in the New Term Loan
Commitments within the time periods specified above shall be deemed to be an
election of such Lender not to so increase or participate), the Borrower may
designate another Lender or other Person that is an Eligible Assignee and
reasonably acceptable to the Administrative Agent (each, a "New Lender") to whom
the Borrower proposes to be allocated the remaining portion of the New
Commitments. All New Commitments shall become effective as of such Increased
Amount Date; provided, that (i) no Default or Event of Default shall exist on
such Increased Amount Date before or after giving effect to such New
Commitments; (ii) the Parent and its Subsidiaries shall be in pro forma
compliance with each of the covenants set forth in ARTICLE VI as of the last day
of the most recently ended Fiscal Quarter after giving effect to such New
Commitments and any proposed borrowings in respect of the New Term Loan
Commitments to be funded within ten (10) Business Days following such Increased
Amount Date (and assuming, in the case of any New Revolving Commitments, that
the entire amount of such New Revolving Commitments were fully funded on the
effective date of such increase); (iii) for each New Lender, the New Commitments
shall be effected pursuant to one or more joinder agreements in form and
substance reasonably satisfactory to the Administrative Agent executed and
delivered by the Borrower, each New Lender and by each other Lender whose
Commitment is to be increased, and the Administrative Agent, and each of which
shall be recorded in the Register and shall be subject to the requirements set
forth in Section 2.20(e); (iv) the Borrower shall make any payments required
pursuant to Section 2.19 in connection with the New Revolving Commitments; (v)
both before and after giving effect to the making of any new Loans, each of the
conditions set forth in Section 3.1 and Section 3.3 shall be satisfied; and (vi)
the Borrower shall deliver or cause to be delivered any legal opinions or other
documents reasonably requested by the Administrative Agent in connection with
any such transaction.

On any Increased Amount Date on which New Revolving Commitments are effected,
subject to the satisfaction of the terms and conditions herein (i) each of the
Lenders shall assign to each of the New Lenders agreeing to provide New
Revolving Commitments (each a "New Revolving Loan Lender"), and each of the New
Revolving Loan Lenders shall purchase from each of the Lenders, at the principal
amount thereof (together with accrued interest), such interests in the Revolving
Loans outstanding on such Increased Amount Date as shall be necessary in order
that, after giving effect to all such assignments and purchases, such Revolving
Loans will be held by existing Lenders and New Revolving Loan Lenders ratably in
accordance with their Revolving Commitments after giving effect to the addition
of such New Revolving Commitments to the Revolving Commitments, (ii) each New
Revolving Commitment shall be deemed for all purposes a Revolving Commitment and
each Loan made thereunder (a "New Revolving Loan") shall be deemed, for all
purposes, a Revolving Loan and (iii) each New Revolving Loan Lender shall become
a Lender with respect to the New Revolving Commitment and all matters relating
thereto. The terms and provisions of the New Revolving Loans shall be identical
to the Revolving Loans.

On any Increased Amount Date on which any New Term Loan Commitments are
effective, subject to the satisfaction of the terms and conditions herein, each
New Lender agreeing to provide such New Term Loan Commitments shall become a
Lender hereunder. The terms and provisions of any loans extended pursuant to the
New Term Loan Commitments (including interest rates and fees associated with
such New Commitments), shall be established pursuant to an amendment to this
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, the New Lenders and the Borrower; provided, that, unless the Required
Lenders agree otherwise, (i) the maturity date of each term loan funded under
the New Term Loan Commitments shall not be earlier than the Maturity Date and
(ii) the weighted average life to maturity applicable to each term loan funded
under the New Term Loan Commitments shall not be shorter than the weighted
average life to maturity of the Term Loan. Further, all New Loans made pursuant
to the New Term Loan Commitments (and all interest, fee and other amounts
payable thereon) shall be Obligations under this Agreement and the other Loan
Documents and shall be secured by the Security Documents on a pari passu basis
with all other Obligations secured by the Security Documents. The Borrower, the
Administrative Agent and the New Lenders may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section 2.24.

The Administrative Agent shall notify Lenders promptly upon receipt of the
Borrower's notice of each Increased Amount Date. Promptly following each
Increased Amount Date, the Administrative Agent shall notify all Lenders
(including New Lenders) of the identity of New Lenders and the New Commitments
of all Lenders (after giving effect to the assignments contemplated by this
Section 2.24).

Mitigation of Obligations.

If any Lender requests compensation under ‎Section 2.18, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to ‎Section 2.20, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the sole
judgment of such Lender, such designation or assignment (a) would eliminate or
reduce amounts payable under ‎Section 2.18 or ‎Section 2.20, as the case may be,
in the future and (b) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all costs and expenses incurred by any Lender in connection
with such designation or assignment.

Replacement of Lenders.

If (a) any Lender is unable to fund any LIBOR Loan pursuant to Section 2.17,
(b) any Lender requests compensation under ‎Section 2.18, (c) if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to ‎Section 2.20, (d) any
Lender is a Defaulting Lender or defaults in its obligation to comply with the
provisions of Section 2.20(e), or (e) in connection with any proposed amendment,
waiver, or consent, the consent of all of the Lenders, or all of the Lenders
directly affected thereby, is required pursuant to Section 10.2, and any such
Lender refuses to consent to such amendment, waiver or consent as to which the
Required Lenders have consented, then, in each case, Borrower may, at its sole
expense and effort (but without prejudice to any rights or remedies the Borrower
may have against such Defaulting Lender), upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions set forth in
‎Section 10.4(b)) all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender but excluding any Defaulting Lender); provided, that (a) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not be unreasonably withheld; (b) prior to, or contemporaneous
with, the replacement of such Lender, such Lender shall have received payment of
an amount equal to the outstanding principal amount of all Loans owed to it,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (in the case of such outstanding principal and
accrued interest) and from the Borrower (in the case of all other amounts); and
(c) in the case of a claim for compensation under ‎Section 2.18 or payments
required to be made pursuant to ‎Section 2.20, such assignment will result in a
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.



CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

Conditions To Effectiveness.

The obligations of the Lenders (including the Swingline Lender) to make
Revolving Loans and the obligation of the Issuing Bank to issue any Letter of
Credit hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with ‎Section 10.2).

The Administrative Agent shall have received payment of all fees, expenses and
other amounts due and payable on or prior to the Closing Date, including
reimbursement or payment of all out-of-pocket expenses (including reasonable
fees, charges and disbursements of counsel to the Administrative Agent) required
to be reimbursed or paid by the Borrower hereunder, under any other Loan
Document and under any agreement, including, without limitation, the Fee Letter
and the Commitment Letter, with the Administrative Agent or SunTrust Robinson
Humphrey, Inc., as Arranger ("Arranger").

The Administrative Agent (or its counsel) shall have received the following,
each to be in form and substance satisfactory to the Lenders:

a counterpart of this Agreement signed by or on behalf of each party hereto or
written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement;

duly executed Revolving Credit Notes payable to such Lenders and the Swingline
Note payable to the Swingline Lender;

a Perfection Certificate relating to the Loan Parties and their Subsidiaries
duly completed and executed by each of the Loan Parties;

the Reaffirmation and Amendment of Loan Documents and the Reaffirmation and
Amendment of English Security Documents, each duly executed by each of the Loan
Parties party thereto, together with any other security documents, or amendments
thereto, joinders, guarantees, UCC financing statements, delivery of all
certificated securities and instruments pledged or required to be pledged under
the Guaranty and Security Agreement, irrevocable proxies, executed stock powers
and other appropriate endorsements and other security documents and instruments
related thereto;

a certificate of the Secretary or Assistant Secretary of each Loan Party in the
form of Exhibit 3.1(b)(v), attaching and certifying copies of its bylaws and of
the resolutions of its board of directors, or partnership agreement or limited
liability company agreement, or comparable organizational documents and
authorizations, authorizing the execution, delivery and performance of the Loan
Documents to which it is a party and certifying the name, title and true
signature of each officer of such Loan Party executing the Loan Documents to
which it is a party;

certified copies of the articles or certificate of incorporation, certificate of
organization or limited partnership, or other registered organizational
documents of each Loan Party, together with certificates of good standing or
existence, as may be available from the Secretary of State of the jurisdiction
of organization of such Loan Party and each other jurisdiction where such Loan
Party is required to be qualified to do business as a foreign corporation;

a certificate in the form of Exhibit 3.1(b)(vii), dated the Closing Date and
signed by a Responsible Officer, certifying that, after giving effect to the
funding of any initial Loan or initial issuance of a Letter of Credit (x) no
Default or Event of Default exists and (y) all representations and warranties of
each Loan Party set forth in the Loan Documents are true and correct.

a certificate in the form of Exhibit 3.1(b)(viii), dated the Closing Date and
signed by a Responsible Officer, certifying that the Borrower has delivered true
and accurate copies of the executed Merger Documents, including the Merger
Agreement;

a favorable written opinion of Akerman Senterfitt, counsel to the Loan Parties,
together with local counsel opinions, addressed to the Administrative Agent and
each of the Lenders, and covering such matters relating to the Loan Parties, the
Loan Documents and the transactions contemplated therein as the Administrative
Agent or the Required Lenders shall reasonably request;

to the extent any Borrowing is requested to be made on the Closing Date, a duly
executed funds disbursement agreement, together with a report setting forth the
sources and uses of the proceeds hereof;

certified copies of all consents, approvals, authorizations, registrations and
filings and orders required to be made or obtained under any Requirement of Law,
or by any Contractual Obligation of each Loan Party, in connection with the
execution, delivery, performance, validity and enforceability of the Loan
Documents or any of the transactions contemplated hereby, and such consents,
approvals, authorizations, registrations, filings and orders shall be in full
force and effect, and no investigation or inquiry by any Governmental Authority
regarding this Agreement or any transaction being financed with the proceeds
hereof shall be ongoing;

certificates of insurance issued on behalf of insurers of the Loan Parties,
describing in reasonable detail the types and amounts of insurance (property and
liability) maintained by the Loan Parties, naming the Administrative Agent as
additional insured on liability policies and as loss payee for property and
casualty policies, in each case meeting the requirements of Section 5.9 and
Section 7(a) of the Guaranty and Security Agreement;

UCC, tax lien and judgment search results with respect to the Loan Parties from
all appropriate jurisdictions and filing offices;

the Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable "know your
customer" and anti-money laundering rules and regulations, including without
limitation the Patriot Act, that has been reasonably requested by the Lenders at
least five (5) Business Days in advance of the Closing Date;

certified list of Cruise Line Contracts entered into by the Parent and/or its
Subsidiaries showing the number of ships served by cruise line and the
applicable contract expiration date;

pay-off letters, termination statements, canceled mortgages and the like
required by the Administrative Agent in connection with the removal of any Liens
(other than Permitted Liens), including, without limitation, all tax liens,
against the assets of the Loan Parties;

evidence satisfactory to the Administrative Agent that the Liens granted
pursuant to the Security Documents will be (or will continue to be) first
priority perfected Liens on the Collateral (subject only to the Liens permitted
by Section 7.2);

confirmation that no litigation, investigation or proceeding of or before any
arbitrators or Governmental Authorities is pending against or, to the knowledge
of the Borrower, threatened against the Parent or any of its Subsidiaries that
could reasonably be expected to have a Material Adverse Effect; and

a solvency certificate, in substantially the form of Exhibit 3.2(c)(i), dated as
of the Closing Date and signed by a Responsible Officer, certifying that, after
giving pro forma effect to any Borrowing on the Closing Date, the Loan Parties
are Solvent.

Without limiting the generality of the provisions of ‎Section 3.1, for purposes
of determining compliance with the conditions specified in this ‎Section 3.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.



Conditions to Delayed Draw Term Loan.

The obligations of the Lenders to make the Term Loans shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 10.2):

All of the conditions listed in Section 3.1 shall have been satisfied (or waived
in accordance with Section 10.2) as of the Closing Date.

The Administrative Agent shall have received payment of all fees, expenses and
other amounts due and payable on or prior to the Delayed Draw Date, including
reimbursement or payment of all out-of-pocket expenses (including reasonable
fees, charges and disbursements of counsel to the Administrative Agent) required
to be reimbursed or paid by the Borrower hereunder, under any other Loan
Document and under any agreement.

The Administrative Agent (or its counsel) shall have received, by the time
periods specified herein, the following, each to be in form and substance
satisfactory to the Lenders (unless otherwise stated herein):

on the Delayed Draw Date, a solvency certificate, in the form of Exhibit
3.2(c)(i), dated as of the Delayed Draw Date and signed by a Responsible
Officer, certifying that, after giving pro forma effect to the Acquisition and
any and all Borrowings made or to be made on the Delayed Draw Date, the Loan
Parties are Solvent;



on the Delayed Draw Date, the Target and its Subsidiaries shall have no third
party indebtedness for borrowed money or indebtedness evidenced by bonds,
debentures, notes or other similar instruments, other than the Obligations and
indebtedness for which payoff letters are not required to be delivered on the
Delayed Draw Date pursuant to Section 2.9(b) of the Merger Agreement;

on the Delayed Draw Date, an officer's certificate, in the form of Exhibit
3.2(c)(iii), dated as of the Delayed Draw Date and signed by a Responsible
Officer certifying that (w) the Merger Documents have not been amended in any
respect since October 14, 2011, except as permitted pursuant to Section 7.11,
(x) substantially concurrent with the funding of the Term Loan Borrowing and any
Revolving Loan Borrowing made pursuant to this Agreement, the Acquisition has
been consummated in accordance with the terms of the Merger Documents, including
satisfaction of each of the conditions precedent contained in Article VI of the
Merger Agreement, except to the extent, in any case, not materially adverse to
the Lenders (as reasonably determined by the Administrative Agent, (y) no
Combined Material Adverse Effect has occurred since October 14, 2011, and (z)
immediately after giving pro forma effect to the Acquisition and the funding of
the Term Loan on the Delayed Draw Date, the Parent shall have (A) an Adjusted
Leverage Ratio of no greater than 4.50:1.00 and (B) a Leverage Ratio of no
greater than 2.25:1.00;

no later than the Delayed Draw Date, duly executed Term Loan Notes payable to
such Lenders;

subject to Section 5.11(e), no later than the Delayed Draw Date, a Guaranty and
Security Agreement Supplement duly executed by the Target;

no later than the Delayed Draw Date, for each Domestic Subsidiary of the Target
that would be a Material Subsidiary upon the completion of the Acquisition, a
Guaranty and Security Agreement Supplement duly executed by such Material
Subsidiary;

no later than the Delayed Draw Date, UCC financing statements, delivery of
additional security documents, equity certificates, joinders, guarantees, all
certificated securities and other instruments pledged under the applicable
Security Document by each new Material Subsidiary, executed stock powers and
other appropriate endorsements and other documents related thereto; provided
that to the extent a perfected security interest in any Collateral (the security
interest in respect of which cannot be perfected by means of the filing of a UCC
financing statement, the making of a federal intellectual property filing or
delivery of possession of Capital Stock or other certificated security) is not
able to be provided on the Delayed Draw Date after the Borrower's use of
commercially reasonable efforts to do so, the perfection of such security
interest in such Collateral will not constitute a condition precedent to the
availability of the Term Loan on the Delayed Draw Date, but a security interest
in such Collateral will be required to be perfected within ninety (90) days
after the Delayed Draw Date (or such longer period as the Administrative Agent
and the Borrower may mutually agree) pursuant to arrangements to be mutually
agreed between the Borrower and the Administrative Agent;



UCC, tax lien and judgment search results with respect to the Target and each of
its Subsidiaries constituting a Loan Party as reasonably requested by the
Administrative Agent;

payoff letters with respect to Indebtedness of Target and its Subsidiaries;
provided that payoff letters regarding Indebtedness of the Target and its
Subsidiaries shall only be required to the extent required to be delivered by
the Target pursuant to Section 2.9(b)(iii) of the Merger Agreement;



no later than the Delayed Draw Date, evidence satisfactory to the Administrative
Agent that the Liens granted pursuant to the Security Documents will be first
priority perfected Liens on the Collateral (subject only to the Liens permitted
by Section 7.2 and except as otherwise permitted in clause (vii) immediately
above);

no later than the Delayed Draw Date, a certificate of the Secretary or Assistant
Secretary of the Target and each Subsidiary of the Target that is or will be a
Material Subsidiary upon the completion of the Acquisition in the form of
Exhibit 3.1(b)(v), attaching and certifying copies of its bylaws and of the
resolutions of its board of directors, or partnership agreement or limited
liability company agreement, or comparable organizational documents and
authorizations, authorizing the execution, delivery and performance of the Loan
Documents to which it is a party and certifying the name, title and true
signature of each officer of the Target and such Subsidiary executing the Loan
Documents to which it is a party;

no later than the Delayed Draw Date, certified copies of the articles or
certificate of incorporation, certificate of organization or limited
partnership, or other registered organizational documents of the Target and each
Subsidiary of the Target that would be a Material Subsidiary upon the completion
of the Acquisition, together with certificates of good standing or existence, as
may be available from the Secretary of State of the jurisdiction of organization
of Target and each such Subsidiary of Target and each other jurisdiction where
Target and each such Subsidiary of Target is required to be qualified to do
business as a foreign corporation;

no later than the Delayed Draw Date, a favorable written opinion of Akerman
Senterfitt, counsel for the Loan Parties (and the newly constituted Material
Subsidiaries), together with local counsel opinions, addressed to the
Administrative Agent and each of the Lenders, and covering such matters relating
to the new Loan Parties, the Loan Documents and the transactions contemplated
therein as the Administrative Agent or the Required Lenders shall reasonably
request;

no later than the Delayed Draw Date, a duly executed funds disbursement
agreement, together with a report setting forth the sources and uses of the
proceeds hereof;

no later than the Delayed Draw Date, certificates of insurance issued on behalf
of insurers of the Target and its Subsidiaries, describing in reasonable detail
the types and amounts of insurance (property and liability) maintained by the
Target and its Subsidiaries, naming the Administrative Agent as additional
insured on liability policies and as loss payee on property and casualty
policies, in each case meeting the requirements of Section 5.9 and Section 7(a)
of the Guaranty and Security Agreement;

no later than three (3) Business Days (or such shorter period of time as the
Administrative Agent in its sole discretion may otherwise agree) prior to the
Delayed Draw Date, a Perfection Certificate relating to the Target and its
Subsidiaries duly completed and executed by each of the Loan Parties; and

the Administrative Agent shall have received all documentation and other
information pertaining to the Target and its Subsidiaries required by regulatory
authorities under applicable "know your customer" and anti-money laundering
rules and regulations, including without limitation the Patriot Act, that has
been reasonably requested by the Lenders at least five (5) Business Days in
advance of the Delayed Draw Date.

On or prior to the Delayed Draw Date, after giving effect to the funding of the
Term Loan Borrowing and any Revolving Loan Borrowing made pursuant to this
Agreement required to fund the Acquisition, the Acquisition has been duly
consummated in accordance with the terms of the Merger Documents, except to the
extent not materially adverse to the Lenders, as determined by the
Administrative Agent, and, immediately after giving effect thereto, the Borrower
shall directly or indirectly own one hundred percent (100%) of the issued and
outstanding Capital Stock of the Target.

The Delayed Draw Date shall occur on or before December 31, 2011; provided that
if for any reason the Delayed Draw Date does not occur by December 31, 2011, or
the full amount of the Lenders' Term Loan Commitment is not fully drawn on the
Delayed Draw Date, the undrawn portion thereof shall automatically be cancelled
and terminated.

The Borrower shall keep the Administrative Agent reasonably apprised of the
progress of the completion of the conditions precedent to consummating the
Acquisition (including those conditions listed in Article VI of the Merger
Agreement). The Borrower shall provide the Administrative Agent with reasonable
advance written notice of the anticipated Delayed Draw Date, but in no event
shall such notice be less than three (3) Business Days prior written notice.

Each Credit Event.

The obligation of each Lender to make a Loan on the occasion of any Borrowing
and of the Issuing Bank to issue, amend, renew or extend any Letter of Credit is
subject to the satisfaction of the following conditions:

at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist or would result from such
Borrowing; provided that this clause (a) will not apply to the Term Loan
Borrowing made on the Delayed Draw Date;

at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, all representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects on and as
of the date of such Borrowing or the date of issuance, amendment, extension or
renewal of such Letter of Credit, in each case before and after giving effect
thereto except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date. Notwithstanding
anything in this Agreement to the contrary, the representations and warranties
relating to Target and its Subsidiaries made solely on the Delayed Draw Date
under Article IV shall be limited to (x) the Specified Credit Agreement
Representations; (y) the Specified Merger Agreement Representations and (z) the
Specified Commitment Letter Representations; provided, that, after the Delayed
Draw Date, any representation and warranty relating to a Subsidiary of the
Parent (whether such Subsidiary is the Target or one of its Subsidiaries) shall
not be qualified or limited as immediately provided above in clause (x), (y) or
(z).

since the date of the most recent audited financial statements of the Parent and
its Subsidiaries described in ‎Section 4.5(a), there shall have been no change
which has had or could reasonably be expected to have a Material Adverse Effect;
provided that this clause (c) will not apply to the Term Loan Borrowing made on
the Delayed Draw Date;

the Borrower shall have delivered the required Notice of Borrowing; and

the Administrative Agent shall have received such other documents, certificates
and legal opinions as the Administrative Agent or the Required Lenders may
reasonably request, all in form and substance reasonably satisfactory to the
Administrative Agent or the Required Lenders; provided that this clause (e) will
not apply to the Term Loan Borrowing made on the Delayed Draw Date.

In addition to the other conditions precedent herein set forth, if any Lender is
a Defaulting Lender or a Potential Defaulting Lender at the time of and
immediately after giving effect to such Borrowing or the issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, the Issuing Bank
will not be required to issue any Letter of Credit or to extend, renew or amend
any outstanding Letter of Credit and the Swingline Lender will not be required
to make any Swingline Loan, unless the Issuing Bank or the Swingline Lender, as
the case may be, is satisfied that any exposure that would result therefrom is
fully covered or eliminated by the Borrower Cash Collateralizing the obligations
of the Borrower in respect of such Letter of Credit or Swingline Loan in an
amount at least equal to the aggregate amount of the obligations (contingent or
otherwise) of such Defaulting Lender or Potential Defaulting Lender in respect
of such Letter of Credit or Swingline Loan, or makes other arrangements
satisfactory to the Administrative Agent, the Issuing Bank and the Swingline
Lender in their sole discretion to protect them against the risk of non-payment
by such Defaulting Lender or Potential Defaulting Lender; provided, that no such
Cash Collateralization will constitute a waiver or release of any claim the
Borrower, the Administrative Agent, the Issuing Bank, the Swingline Lender or
any other Lender may have against such Defaulting Lender, or cause such
Defaulting Lender or Potential Defaulting Lender to be a Non-Defaulting Lender.

Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs ‎(a),
‎(b) and ‎(c) of this Section 3.3.

Effect of Amendment and Restatement.

Upon this Agreement becoming effective pursuant to Section 3.1, from and after
the Closing Date: (a)(i) all outstanding "Revolving Loans" (as such term is
defined in the Original Credit Agreement), if any, shall be deemed to be
Revolving Loans outstanding hereunder, (ii) all outstanding "Swingline Loans"
(as such term is defined in the Original Credit Agreement), if any, shall be
deemed to be Swingline Loans outstanding hereunder and (iii) each outstanding
"Letter of Credit" (as such term is defined in the Original Credit Agreement),
if any, shall be deemed to be a Letter of Credit issued and outstanding
hereunder; (b) all terms and conditions of the Original Credit Agreement and any
other "Loan Document" as defined therein, as amended and restated by this
Agreement and the other Loan Documents being executed and delivered on the
Closing Date, shall be and remain in full force and effect, as so amended, and
shall constitute the legal, valid, binding and enforceable obligations of the
Loan Parties party thereto to the Lenders and the Administrative Agent; (c) the
terms and conditions of the Original Credit Agreement shall be amended as set
forth herein and, as so amended and restated, shall be restated in their
entirety, but shall be amended only with respect to the rights, duties and
obligations among the Borrower, the Lenders and the Administrative Agent
accruing from and after the Closing Date; (d) this Agreement shall not in any
way release or impair the rights, duties, Obligations or Liens created pursuant
to the Original Credit Agreement or any other Loan Document or affect the
relative priorities thereof, in each case to the extent in force and effect
thereunder as of the Closing Date, except as modified hereby or by documents,
instruments and agreements executed and delivered in connection herewith, and
all of such rights, duties, Obligations and Liens are assumed, ratified and
affirmed by the Borrower; (e) all indemnification obligations of the Loan
Parties under the Original Credit Agreement and any other Loan Documents shall
survive the execution and delivery of this Agreement and shall continue in full
force and effect for the benefit of the Lenders, the Administrative Agent, and
any other Person indemnified under the Original Credit Agreement or any other
Loan Document at any time prior to the Closing Date; (f) the Obligations
incurred under the Original Credit Agreement shall, to the extent outstanding on
the Closing Date, continue outstanding under this Agreement and shall not be
deemed to be paid, released, discharged or otherwise satisfied by the execution
of this Agreement, and this Agreement shall not constitute a substitution or
novation of such Obligations or any of the other rights, duties and obligations
of the parties hereunder; (g) the execution, delivery and effectiveness of this
Agreement shall not operate as a waiver of any right, power or remedy of the
Lenders or the Administrative Agent under the Original Credit Agreement, nor
constitute a waiver of any covenant, agreement or obligation under the Original
Credit Agreement, except to the extent that any such covenant, agreement or
obligation is no longer set forth herein or is modified hereby; (h) any and all
references in the Loan Documents to the Original Credit Agreement shall, without
further action of the parties, be deemed a reference to the Original Credit
Agreement, as amended and restated by this Agreement, and as this Agreement
shall be further amended, modified, supplemented or amended and restated from
time to time hereafter and (i) any and all references in the Loan Documents
(other than this Agreement) to the "Closing Date" shall, without further action
of the parties, be deemed a reference to November 2, 2009.

Simultaneously with the Closing Date, (i) the Revolving Commitments (as defined
in the Original Credit Agreement) of each of the Existing Lenders and the
outstanding amount of all Revolving Loans (if any) shall be reallocated in
accordance with the Revolving Commitments of the Lenders set forth on Schedule
II, and the requisite assignments shall be deemed to be made in amounts from
each Existing Lender to the Added Lender, with the same force and effect as if
such assignments were evidenced by the applicable Assignments and Acceptances
(as defined in the Original Credit Agreement) under the Original Credit
Agreement but without the payment of any related assignment fee, and no other
documents or instruments shall be, or shall be required to be, executed in
connection with such assignments (all of which such requirements are hereby
waived), and (ii) to the extent any Revolving Loan is outstanding on the Closing
Date immediately prior to the effectiveness of this Agreement, the Added Lender
shall make full cash settlement with each corresponding assignor Lender, either
directly or through the Administrative Agent, as the Administrative Agent may
direct or approve, with respect to all such assignments and reallocations.

Delivery of Documents.

All of the Loan Documents, certificates, legal opinions and other documents and
papers referred to in this ‎ARTICLE III, unless otherwise specified, shall be
delivered to the Administrative Agent for the account of each of the Lenders
and, except for the Notes, in sufficient counterparts or copies for each of the
Lenders and shall be in form and substance reasonably satisfactory in all
respects to the Administrative Agent.



REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:

Existence; Power.

Each of the Parent and its Subsidiaries (a) is duly organized, validly existing
and in good standing as a corporation, partnership or limited liability company
under the laws of the jurisdiction of its organization, (b) has all requisite
power and authority to carry on its business as now conducted, and (c) is duly
qualified to do business, and is in good standing, in each jurisdiction where
such qualification is required, except where a failure to be so qualified could
not reasonably be expected to result in a Material Adverse Effect.

Organizational Power; Authorization.

The execution, delivery and performance by each Loan Party of the Loan Documents
to which it is a party are within such Loan Party's organizational powers and
have been duly authorized by all necessary organizational, and if required,
shareholder, partner or member, action. This Agreement has been duly executed
and delivered by the Borrower, and constitutes, and each other Loan Document to
which any Loan Party is a party, when executed and delivered by such Loan Party,
will constitute, valid and binding obligations of the Borrower or such Loan
Party (as the case may be), enforceable against it in accordance with their
respective terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors' rights generally and by general principles of equity.

Organization and Capitalization.



Schedule 4.3(a)

sets forth the name of, the ownership interest of the Parent in, the
jurisdiction of incorporation or organization of, and the type of, each
Subsidiary and identifies each Subsidiary of the Parent that is a Subsidiary
Loan Party, in each case as of the Closing Date.



As of the Closing Date, (i) the authorized Capital Stock of each Subsidiary of
the Parent (including the Borrower) is as set forth on Schedule 4.3(b); (ii) all
issued and outstanding Capital Stock of the Borrower and each of the
Subsidiaries of the Parent is duly authorized and validly issued, fully paid and
nonassessable, and such Capital Stock was issued in compliance in all material
respects with all applicable state, federal and foreign laws concerning the
issuance of securities; (iii) all issued and outstanding Capital Stock of each
of the Loan Parties (other than the Parent) is free and clear of all Liens other
than those in favor of the Administrative Agent for the benefit of the
Administrative Agent and the Lenders; (iv) the identity of the holders of the
Capital Stock of each of the Loan Parties (other than the Parent) and the
percentage of their fully-diluted ownership of the Capital Stock of each of the
Loan Parties (other than the Parent) are set forth on Schedule 4.3(b); and
(v) no Capital Stock of any of the Loan Parties (other than the Parent), other
than those described above, are issued and outstanding. Except as provided in
Schedule 4.3(b), as of the Closing Date, there are no preemptive or other
outstanding rights, options, warrants, conversion rights or similar agreements
or understandings for the purchase or acquisition from any of the Loan Parties
of any Capital Stock of any such entity.

Approvals; No Conflicts.

The execution, delivery and performance by the Borrower of this Agreement, and
by each Loan Party of the other Loan Documents to which it is a party (a) do not
require any consent or approval of, registration or filing with, or any action
by, any Governmental Authority or any other Person, except those as have been
obtained or made and are in full force and effect; (b) will not violate any
Requirements of Law applicable to the Parent or any of its Subsidiaries or any
judgment, order or ruling of any Governmental Authority; (c) will not violate or
result in a default under any Material Contract binding on the Parent or any of
its Subsidiaries or any of its assets or give rise to a right thereunder to
require any payment to be made by the Parent or any of its Subsidiaries; and (d)
will not result in the creation or imposition of any Lien on any asset of the
Parent or any of its Subsidiaries, except Liens (if any) created under the Loan
Documents.

Financial Statements.



The Borrower has furnished, or caused to be furnished, to each Lender (i) the
audited consolidated balance sheet of the Parent and its Subsidiaries as of
December 31, 2010 and the related consolidated statements of income,
shareholders' equity and cash flows for the Fiscal Year then ended, accompanied
by the opinion of Ernst & Young LLP and (ii) the unaudited financial statements
of the Parent and its Subsidiaries as of June 30, 2011, consisting of
consolidated balance sheet and the related consolidated statements of income,
shareholders' equity and cash flows for the six-month period ending on such
date. Such financial statements fairly present the consolidated financial
condition of the Parent and its Subsidiaries as of such dates and the
consolidated results of operations for such periods in conformity with GAAP
consistently applied, subject to year end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii). Since
December 31, 2010, there have been no changes with respect to the Parent and its
Subsidiaries which have had or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

All financial statements concerning the Parent and its Subsidiaries which have
been or will hereafter be furnished to the Administrative Agent pursuant to this
Agreement have been or will be prepared in accordance with GAAP consistently
applied (except as disclosed therein) and do or will present fairly in all
material respects the financial condition of the entities covered thereby as at
the dates thereof and the results of their operations for the periods then
ended, subject to, in the case of unaudited financial statements, the absence of
footnotes and normal year-end adjustments.

Each Budget delivered pursuant to Section 5.1(c) of this Agreement represents or
will represent as of the date thereof the good faith estimate of the Parent, the
Borrower and their senior management concerning the most probable course of the
business of the Parent and its Subsidiaries, it being understood that
projections are subject to inherent uncertainties and that actual results may
differ.

Litigation and Environmental Matters.

Except as disclosed on Schedule 4.6(a), as of the Closing Date, there is no
litigation, investigation or proceeding of or before any arbitrators or
Governmental Authorities pending against or, to the knowledge of the Borrower,
threatened against or affecting the Parent or any of its Subsidiaries. No
litigation, investigation or proceeding of or before any arbitrators or
Governmental Authorities (including those disclosed in Schedule 4.6(a)) is
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Parent or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination that could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect or (ii) which in any manner draws into question the validity or
enforceability of this Agreement or any other Loan Document.

The operations of the Parent and its Subsidiaries comply in all material
respects with all Environmental Laws; the Parent and its Subsidiaries have all
permits, licenses or other authorizations required under Environmental Laws
which the failure to obtain will or could reasonably be expected to have a
Material Adverse Effect and are in material compliance with such permits;
neither the Parent, any of its Subsidiaries nor any of their respective present
property or operations, are subject to or the subject of, any investigation
known to the Parent or any of its Subsidiaries, any judicial or administrative
proceeding, order, judgment, decree, settlement or other agreement respecting:
(A) any material violation of Environmental Law; (B) any remedial action; or (C)
any material claims or liabilities arising from the Release or threatened
Release of a Hazardous Material into the environment; and neither the Parent nor
any of its Subsidiaries has any material contingent obligation in connection
with any Release or threatened Release of a Hazardous Material into the
environment.

For purposes of this Section 4.6(b) "material" means any noncompliance or basis
for liability which could reasonably be likely to subject the Parent or any of
its Subsidiaries to liability, individually or in the aggregate, in excess of
$10,000,000.

Compliance with Laws and Agreements.



The Parent and each Subsidiary is in compliance with (i) all Requirements of Law
and all judgments, decrees and orders of any Governmental Authority (including
Franchise Laws and the U.S. Food and Drug Administration laws); (ii) all of
their respective organizational documents; and (iii) all Material Contracts,
except in each case where non-compliance, either singly or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

Schedule 4.7(b)

contains a complete list, as of the Closing Date, of each Material Contract,
true, correct and complete copies of which (including any amendments or
supplements thereof but excluding the Cruise Line Contracts) have been delivered
to the Administrative Agent. Neither the Parent nor any of its Subsidiaries is
in default under or with respect to any Material Contract to which it is a party
or by which it or any of its Properties are bound. Except as set forth on
Schedule 4.7(b)
, none of the Material Contracts of any Loan Party set forth on
Schedule 4.7(b)
requires the consent of any Person to the granting of a Lien in favor of the
Administrative Agent on the rights of the Loan Party thereunder.



As of the Closing Date, the cruise line contracts identified on the certificate
delivered pursuant to Section 3.1(b)(xv) (the "Cruise Line Contracts") are valid
and binding obligations of the applicable Loan Parties, and to each Loan Party's
knowledge, all other parties thereto, enforceable against the applicable Loan
Parties and, to each Loan Party's knowledge, all other parties thereto in
accordance with their respective terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors' rights generally and by general principles of equity.

Investment Company Act, Etc.

None of the Loan Parties is (a) an "investment company" or is "controlled" by an
"investment company", as such terms are defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended; or (b) otherwise subject
to any other regulatory scheme limiting its ability to incur debt or requiring
any approval or consent from or registration or filing with, any Governmental
Authority in connection therewith.

Taxes.

As of the Closing Date, except as disclosed in the Parent's filings with the
Securities and Exchange Commission, (i) all Tax Returns required to be filed by
the Parent and its Subsidiaries have been timely and properly filed and (ii) all
Taxes that are due (other than Taxes being contested in good faith by
appropriate proceedings and for which adequate reserves have been provided for
in accordance with GAAP) have been paid, except where the failure to file Tax
Returns or pay Taxes would not reasonably be expected to have a Material Adverse
Effect. No Governmental Authority has asserted any claim for Taxes, or to any of
the Parent's or its Subsidiaries' knowledge, has threatened to assert any claim
for Taxes that would, if not paid by the Parent or its Subsidiaries, have a
Material Adverse Effect. All Taxes required by law to be withheld or collected
and remitted (including, without limitation, income tax, unemployment insurance
and workmen's compensation premiums) with respect to the Parent and its
Subsidiaries have been withheld or collected and paid to the appropriate
Governmental Authorities (or are properly being held for such payment), except
for amounts the nonpayment of which or the failure of which to collect, withhold
or remit would not be reasonably likely to have a Material Adverse Effect.

None of the Parent or its Subsidiaries has been notified that either the IRS, or
any other Governmental Authority, has raised or intends to raise, any
adjustments with respect to Taxes of the Parent or its Subsidiaries, which
adjustments would be reasonably likely to have a Material Adverse Effect.

Investigations, Audits, Etc.

As of the Closing Date, except as set forth on Schedule 4.10, neither the Parent
nor any of its Subsidiaries has any knowledge or has received any formal notice
that it is the subject of any review or audit by the IRS or any governmental
investigation concerning the violation or possible violation of any law. Neither
the Parent nor any of its Subsidiaries has any knowledge or has received formal
notice that it is the subject of any review or audit by the IRS or any
governmental investigation concerning the violation or possible violation of any
law (including those disclosed in Schedule 4.10), the outcome of which could
reasonably be expected to result in a Material Adverse Effect.

Margin Regulations.

None of the proceeds of any of the Loans or Letters of Credit will be used,
directly or indirectly, for "purchasing" or "carrying" any "margin stock" with
the respective meanings of each of such terms under Regulation U or for any
purpose that violates the provisions of Regulation T, U or X. Neither the Parent
nor its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying "margin stock."

ERISA; Foreign Pension Plans.



Each Plan complies in all material respects with the applicable provisions of
ERISA, the Code and other Requirements of Law. Except with respect to
Multiemployer Plans, each Qualified Plan (i) has received a favorable
determination from the IRS applicable to the Qualified Plan's current remedial
amendment cycle (as defined in Revenue Procedure 2007-44 or "2007-44" for short)
or (ii) has timely filed for a favorable determination letter from the IRS
during its staggered remedial amendment cycle (as defined in 2007-44) and such
application is currently being processed by the IRS or (iii) had filed for a
determination letter prior to its "GUST remedial amendment period" (as defined
in 2007-44) and received such determination letter and the staggered remedial
amendment cycle first following the GUST remedial amendment period for such
Qualified Plan has not yet expired or (iv) is maintained under a prototype plan
and may rely upon a favorable opinion letter issued by the IRS with respect to
such prototype plan. To the best knowledge of the Parent, the Borrower and ERISA
Affiliates, nothing has occurred which would cause the loss of their reliance on
the Qualified Plan's favorable determination letter or opinion letter.

With respect to any Plan that is a retiree welfare benefit arrangement, if any,
all amounts have been accrued on the Parent's consolidated financial statements
in accordance with Statement of Financial Accounting Standards No. 106. The
"benefit obligation" of all Title IV Plans does not exceed the "fair market
value of plan assets" for such Title IV Plans by more than $10,000,000 all as
determined by and with such terms defined in accordance with Statement of
Financial Accounting Standards No. 158.

Except as would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect: (i) no ERISA Event has occurred or is expected
to occur; (ii) there are no pending or to the best of the Parent's, the
Borrower's and ERISA Affiliate's knowledge, threatened claims, actions or
lawsuits by any Governmental Authority with respect to a Plan; (iii) there are
no violations of the fiduciary responsibility rules with respect to any Plan;
and (iv) neither any Loan Party nor ERISA Affiliate has engaged in a non-exempt
"prohibited transaction," as defined in Section 406 of ERISA and Section 4975 of
the Code, in connection with any Plan, that would subject any Loan Party to a
tax on prohibited transactions imposed by Section 502(i) of ERISA or Section
4975 of the Code.

Except as would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect: (i) each Foreign Pension Plan is in compliance
and in good standing (to the extent such concept exists in the relevant
jurisdiction) in all material respects with all laws, regulations and rules
applicable thereto, including all funding requirements, and the respective
requirements of the governing documents for such Foreign Pension Plan; (ii) with
respect to each Foreign Pension Plan maintained or contributed to by any Loan
Party or any Subsidiary of a Loan Party, (A) that is required by applicable law
to be funded in a trust or other funding vehicle, such Foreign Pension Plan is
in compliance with applicable law regarding funding requirements except to the
extent permitted under applicable law and (B) that is not required by applicable
law to be funded in a trust or other funding vehicle, reasonable reserves have
been established where required by ordinary accounting practices in the
jurisdiction in which such Foreign Pension Plan is maintained; and (iii) no
actions or proceedings have been taken or instituted to terminate or wind-up a
Foreign Pension Plan with respect to which the Loan Parties or any Subsidiary of
a Loan Party could reasonably be expected to have any liability. The accrued
benefit obligations of each Foreign Pension Plan (based on the assumptions used
to fund such Foreign Pension Plan) do not exceed the assets of such Foreign
Pension Plan by an amount greater than $4,000,000.

Ownership of Property.

Each of the Parent and its Subsidiaries has good and marketable title to, or
valid leasehold interests in, all Collateral and all of its other real and
personal property material to the operation of its business, including all such
properties reflected in the most recent audited consolidated balance sheet of
the Parent or purported to have been acquired by the Parent or any Subsidiary
after said date (except as sold or otherwise disposed of in the ordinary course
of business), in each case free and clear of Liens prohibited by this Agreement.
All leases that individually or in the aggregate are material to the business or
operations of the Parent and its Subsidiaries are valid and subsisting and are
in full force. As of the Closing Date, the real estate listed in Schedule
4.13(a) constitutes all of the real property owned, leased (provided that with
respect to such leased property the annual lease payments are greater than
$750,000), subleased or used by any Loan Party and the Borrower has delivered
copies of all material leases to the Administrative Agent, including all
amendments and modifications thereto and all documents entered into in
connection therewith;

Each of the Parent and its Subsidiaries owns, or is licensed, or otherwise has
the right, to use, all patents, trademarks, service marks, trade names,
copyrights and other intellectual property material to its business, and the use
thereof by the Parent and its Subsidiaries does not infringe in any material
respect on the rights of any other Person. All registered intellectual property
of the Loan Parties is properly registered and is identified on Schedule 10 of
the Guaranty and Security Agreement. The use of such intellectual property by
the Parent and its Subsidiaries and the conduct of their business does not and
has not been alleged by any Person to infringe on the rights of any Person.

Maintenance of Properties; Insurance.

All material Properties used in the business of the Parent and its Subsidiaries
are maintained in good repair, working order and condition (ordinary wear and
tear and casualty excepted) and all appropriate repairs, renewals and
replacements thereof have been made or will be made in a timely manner. Schedule
4.14 lists all insurance policies of any nature maintained, as of the Closing
Date, for current occurrences by each of the Loan Parties, as well as a summary
of the key business terms of each such policy such as deductibles, coverage
limits and term of policy.

Disclosure.

The Borrower has disclosed to the Lenders all agreements, instruments, and
corporate or other restrictions to which the Parent or any of its Subsidiaries
is subject, and all other matters known to any of them, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect. Neither the Information Memorandum nor any of the reports (including
without limitation all reports that the Parent or any Subsidiary of the Parent
is required to file with the Securities and Exchange Commission), financial
statements, certificates or other written information furnished by or on behalf
of the Borrower or other Loan Parties to the Administrative Agent or any Lender
in connection with the negotiation or syndication of this Agreement or any other
Loan Document or delivered hereunder or thereunder (as modified or supplemented
by any other information so furnished) contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, taken as a whole, in light of the circumstances under which they were
made, not misleading as of the date made; provided, that with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

Labor Relations.

There are no strikes, lockouts or other labor disputes or grievances against the
Parent or any of its Subsidiaries, or, to the Parent's and the Borrower's
knowledge, threatened against or affecting the Parent or any of its
Subsidiaries, and no unfair labor practice, charges or grievances are pending
against the Parent or any of its Subsidiaries, or to the Parent's and the
Borrower's knowledge, threatened against any of them before any Governmental
Authority, which in each case provided above, could reasonably be expected to
have a Material Adverse Effect. All payments due from the Parent or any of its
Subsidiaries pursuant to the provisions of any collective bargaining agreement
have been paid or accrued as a liability on the books of the Parent or any such
Subsidiary, except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect.

Solvency.

The Parent and its Subsidiaries, when taken as a whole, are Solvent.

OFAC.

No Loan Party (i) is a person whose property or interest in property is blocked
or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative of Section 2, or (iii) is a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury's Office of Foreign
Assets Control regulation or executive order.

Patriot Act.

Each Loan Party is in compliance, in all material respects, with (i) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the Patriot Act. No part of the proceeds of any Loan,
and no Letters of Credit, will be used, directly or indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

No Material Adverse Effect.

Since December 31, 2010, there have been no events or changes in facts or
circumstances affecting the Parent or any of its Subsidiaries which had or could
reasonably be expected to have a Material Adverse Effect.



Merger Documents.

The Borrower has furnished to the Administrative Agent true, complete and
correct copies of all material Merger Documents. The Merger Documents have not
subsequently been amended, supplemented, or modified (other than (i) amendments,
supplements and modifications, if any, delivered to the Administrative Agent on
or prior to the Closing Date, or (ii) as expressly permitted by this Agreement
after the Closing Date) and constitute the complete understanding among the
parties thereto in respect of the matters and transactions covered thereby.

Reserved

.



The consummation of the Acquisition does not and will not violate or conflict
with any laws, rules, regulations or orders of any Governmental Authority or
violate, conflict with, result in a breach of, or constitute a default (with due
notice or lapse of time or both) under any Loan Document, Material Contract or
other documentation relating to Material Indebtedness, or organizational
documents of the Parent or any of its Subsidiaries except if such violations,
conflicts, breaches or defaults have not had and could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

Each of the Borrower and the Merger Sub has all requisite organizational power
and authority to enter into the Merger Documents to which it is a party and to
carry out the Acquisition.

Brokers.

No broker or finder acting on behalf of any Loan Party or Affiliate thereof
brought about the obtaining, making or closing of the Loans or the Acquisition,
and no Loan Party or Affiliate thereof has any obligation to any Person in
respect of any finder's or brokerage fees in connection therewith.

No Event of Default.

No Default or Event of Default has occurred and is continuing.

Perfection of Security Interest.



All filings, assignments, pledges and deposits of documents or instruments have
been made and all other actions have been taken that are necessary or advisable,
under applicable law, to establish and perfect the Administrative Agent's
security interest in the Collateral. The Collateral and the Administrative
Agent's rights with respect to the Collateral are not subject to any setoff,
claims, withholdings or other defenses. The Parent or a Subsidiary of the Parent
party to one of the Security Documents is the owner (or lessee or licensee in
the case of leased or licensed Collateral) of the Collateral free from any Lien,
except for the Liens permitted by Section 7.2.

The security interests created by the Guaranty and Security Agreement and the
other Security Documents in favor of the Administrative Agent for the benefit of
the Lenders are legal, valid and enforceable security interests in all right,
title and interest of the Loan Parties in the Collateral, and the Administrative
Agent, for the benefit of the Lenders, has a fully perfected first lien on, and
security interest in, all right, title and interest in all of the collateral
described therein (subject to the Liens permitted by Section 7.2).



AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:

Financial Statements and Other Information.

The Borrower will deliver, or will cause to be delivered, to the Administrative
Agent and each Lender:

as soon as available and in any event within one hundred five (105) days after
the end of each Fiscal Year of the Parent, a copy of the annual audited report
for such Fiscal Year for the Parent and its Subsidiaries, containing a
consolidated balance sheet of the Parent and its Subsidiaries as of the end of
such Fiscal Year and the related consolidated statements of income,
stockholders' equity and cash flows (together with all footnotes thereto) of the
Parent and its Subsidiaries for such Fiscal Year, setting forth in each case in
comparative form the figures for the previous Fiscal Year, all in reasonable
detail and reported on by Ernst & Young LLP or other independent public
accountants of nationally recognized standing (without a "going concern" or like
qualification, exception or explanation and without any qualification or
exception as to scope of such audit) to the effect that such financial
statements present fairly in all material respects the financial condition and
the results of operations of the Parent and its Subsidiaries for such Fiscal
Year on a consolidated and consolidating basis in accordance with GAAP and that
the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards;

as soon as available and in any event within fifty (50) days after the end of
each of the first three Fiscal Quarters of the Parent, an unaudited consolidated
and consolidating balance sheet of the Parent and its Subsidiaries as of the end
of such Fiscal Quarter and the related unaudited consolidated and consolidating
statements of income and cash flows of the Parent and its Subsidiaries for such
Fiscal Quarter and the then elapsed portion of such Fiscal Year, setting forth
in each case in comparative form the figures for the corresponding quarter and
the corresponding portion of the Parent's previous Fiscal Year;

as soon as available and in any event no later than sixty (60) days after the
last day of each Fiscal Year, a Budget of the Parent and its Subsidiaries for
the forthcoming Fiscal Year, prepared on a quarter by quarter basis;

concurrently with the delivery of the financial statements referred to in
paragraphs (a) and (b) of this Section 5.1, a Compliance Certificate signed by a
Responsible Officer of the Borrower, (i) certifying as to whether there exists a
Default or Event of Default on the date of such certificate, and if a Default or
an Event of Default then exists, specifying the details thereof and the action
which the Borrower has taken or proposes to take with respect thereto; (ii)
setting forth in reasonable detail calculations demonstrating compliance with
the financial covenants set forth in ‎ARTICLE VI; and (iii) stating whether any
change in GAAP or the application thereof has occurred since the date of the
Parent's and its Subsidiaries' audited financial statements referred to in
‎Section 4.5(a) and, if any change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate; provided,
however, that no action shall be required by the Borrower under this clause
(iii) to the extent any such change in GAAP or the application thereof does not
affect or apply to the Parent and its Subsidiaries, including the presentation
by the Borrower of such financial statements;

concurrently with the delivery of the financial statements referred to in
paragraphs (a) and (b) in this Section 5.1, a management discussion and analysis
of the material operational and financial developments of the Parent and its
Subsidiaries during such period relating to such financial statements;

concurrently with the delivery of the financial statements referred to in
paragraph (a) of this Section 5.1, a list of all sales or other dispositions of
assets made pursuant to ‎Section 7.6(d) of this Agreement by the Parent and its
Subsidiaries during the Fiscal Year most recently ended, including a description
of the type of replacement assets and amount and type of other proceeds, if any,
received from such sales or other dispositions;

as soon as available and in any event within thirty (30) days after the end of
each Fiscal Year, a list of current Cruise Line Contracts showing the number of
ships served and the contract expiration date for each;

promptly, but in any event within two (2) Business Days (or such longer period
as the Administrative Agent may permit, not to exceed five (5) Business Days) of
any written claim for release of any funds comprising the Escrow Amount, the
Borrower will give written notice to the Administrative Agent of such claim for
release; and

promptly following any request therefor, such other information regarding the
results of operations, business affairs and financial condition of the Parent or
any Subsidiary of the Parent as the Administrative Agent or any Lender may
reasonably request.

So long as the Borrower and/or the Parent is required to file periodic reports
under Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934, as
amended, the Borrower may satisfy its obligation to deliver the financial
statements and the management discussion and analysis (to the extent such
management discussion and analysis is contained in its Form 10-Ks and Form 10-Qs
filed with the U.S. Securities and Exchange Commission) referred to in
paragraphs (a), (b) and (e) of this Section 5.1 by delivering copies of its Form
10-Ks and Form 10-Qs filed with the U.S. Securities and Exchange Commission by
electronic mail to such e-mail addresses as the Administrative Agent and Lenders
shall have provided to the Borrower from time to time.

In the event that any financial statement delivered pursuant to paragraphs (a)
or (b) of this Section 5.1 immediately above or any Compliance Certificate is
shown to be inaccurate (regardless of whether this Agreement or any Commitment
is in effect when such inaccuracy is discovered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an "Applicable Period") than the Applicable Margin applied for such
Applicable Period, then (i) the Borrower shall immediately deliver to the
Administrative Agent a corrected Compliance Certificate for such Applicable
Period, (ii) the Applicable Margin for such Applicable Period shall be
determined in accordance with the corrected Compliance Certificate, and (iii)
the Borrower shall immediately pay to the Administrative Agent the accrued
additional interest owing as a result of such increased Applicable Margin for
such Applicable Period, which payment shall be promptly applied by the
Administrative Agent to the Obligations. This ‎Section 5.1 shall not limit the
rights of the Administrative Agent or the Lenders with respect to ‎Section
2.13(c) and ‎ARTICLE VIII.

Notices of Material Events.

The Borrower will furnish, or will cause to be furnished, to the Administrative
Agent and each Lender prompt (or if a certain time period is required in the
Guaranty and Security Agreement for any notification described below, by no
later than the end of such time period) written notice of the following:

the occurrence of any Default or Event of Default;

the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or, to the knowledge of the
Borrower, affecting the Parent or any Subsidiary which, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect;

the filing or commencement of any action, suit or proceeding by any Person
affecting the Collateral which, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

the occurrence of any event or any other development by which the Parent or any
of its Subsidiaries (i) fails to comply with any Environmental Law or to obtain,
maintain or comply with any Environmental Permit; (ii) becomes subject to any
Environmental Liability; (iii) receives notice of any claim with respect to any
Environmental Liability; or (iv) becomes aware of any basis for any
Environmental Liability and in each of the preceding clauses, which individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect;

the occurrence of any ERISA Event that alone, or together with any other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect;

the occurrence of any default or event of default, or the receipt by the Parent
or any of its Subsidiaries of any written notice of an alleged default or event
of default, with respect to any Material Indebtedness of the Parent or any of
its Subsidiaries, any Material Contract or the Merger Documents;

any other development that results in, or could reasonably be expected to result
in, a Material Adverse Effect;

the creation or acquisition by any Loan Party of any Subsidiary; and

(i) the receipt of any written notice from any Governmental Authority with
respect to any violation or alleged violation of any Franchise Laws which, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect; (ii) if the Borrower or any of its Subsidiaries becomes subject
to any judgment, order, injunction, decree, writ, award, permit or license of
any Governmental Authority or any arbitrator with respect to the offer or sale
of Franchises in any jurisdiction which could reasonably be expected to result
in a Material Adverse Effect; (iii) if any material right of rescission, right
of refund, set-off, counterclaim or defense is pending or threatened against the
Borrower or any of its Subsidiaries with respect to any Franchise Agreement
which, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect; (iv) any pending and known threatened Franchise-related
arbitrations, mediations, litigation, class proceedings, complaints or other
disputes (A) from any Franchisee, (B) from any association purporting to
represent a group of Franchisees, or (C) from any Governmental Authority,
including, but not limited to, any government injunctive or restrictive actions,
in each case, which if adversely determined, could reasonably be expected to
result in a Material Adverse Effect; (v) the receipt of any written notice of
noncompliance from any Franchisee with respect to any Franchise Agreement or a
breach of any obligations or duties which could reasonably be expected to result
in a Material Adverse Effect; or (vi) if any Franchisee asserts in writing a
right of rescission or termination, or has asserted in writing an intention to
cease operating its franchised center or not renew its franchise, which
assertion has not yet been resolved, which could reasonably be expected to
result in a Material Adverse Effect.

Each notice delivered under this ‎Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Existence; Conduct of Business.

The Borrower will, and will cause its Parent and each of the Subsidiaries of the
Parent to, do or cause to be done all things necessary to preserve, renew and
maintain in full force and effect its legal existence and its respective rights,
licenses, permits, privileges, franchises, patents, copyrights, trademarks and
trade names material to the conduct of its business and will continue to engage
in the same business as presently conducted, (but may engage in such other
businesses that are reasonably related, ancillary or incidental thereto) except
to the extent the board of directors of the Borrower or the Parent, as the case
may be, shall have determined that the continued operation or existence of any
Subsidiary (not a Subsidiary Loan Party) or line of business is not necessary
for the continued operation of the core business of the Borrower or the Parent,
as the case may be; provided, that nothing in this ‎Section 5.3 shall prohibit
any merger, consolidation, liquidation or dissolution permitted under ‎Section
7.3.

Compliance with Laws, Etc.

The Borrower will, and will cause its Parent and each of the Subsidiaries to,
comply with all laws, rules, regulations and requirements of any Governmental
Authority applicable to its business and properties, including without
limitation, all Environmental Laws, Franchise Laws, ERISA and OSHA, except where
the failure to do so, either individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

Payment of Obligations.

The Borrower will, and will cause its Parent and each of its Subsidiaries to,
pay and discharge all of its obligations and liabilities (including without
limitation all Taxes, assessments and other government charges, levies and all
other claims that could result in a statutory Lien) before the same shall become
delinquent or in default, except where (a) (i) the validity or amount thereof is
being contested in good faith by appropriate proceedings and (ii) the Parent,
the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP or (b) the failure to make such
payment and discharge could not reasonably be expected to result in a Material
Adverse Effect.

Books and Records.

The Borrower will, and will cause its Parent and each of the Subsidiaries of the
Parent to, keep proper books of record and account in which full, true and
correct entries shall be made of all financial transactions in relation to its
business and activities to the extent necessary to prepare the consolidated
financial statements of the Parent in conformity with GAAP. The principal
records and books of account, including those concerning the Collateral, shall
be kept at the chief executive office of the Borrower or the chief executive
office of the Target. The Borrower will not move such records and books of
account or change its chief executive office or the name under which it does
business without (a) giving the Administrative Agent at least 10 days' prior
written notice, and (b) executing and delivering, or authorizing the filing by
the Administrative Agent of, financing statements reasonably satisfactory to the
Administrative Agent prior to such move or change.

Visitation, Inspection, Etc.

The Borrower will, and will cause its Parent and each of the Subsidiaries of the
Parent to, permit any representative of the Administrative Agent or any Lender,
to visit and inspect its Properties, to examine its books and records and to
make copies and take extracts therefrom, and to discuss its affairs, finances
and accounts with any of its officers and with its independent certified public
accountants, all in accordance with Section 6(g) of the Guaranty and Security
Agreement.

Maintenance of Properties.

The Borrower will, and will cause its Parent and each of the Subsidiaries of the
Parent to, keep and maintain all Property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted.

Insurance.

The Borrower will, and will cause its Parent and each of the Subsidiaries of the
Parent to, maintain or cause to be maintained, with financially sound and
reputable insurers, public liability and property damage insurance with respect
to its business and the Properties and the business and Properties of its Parent
and the Subsidiaries of the Parent against loss or damage of the kinds and for
amounts customarily carried or maintained by corporations of established
reputation engaged in similar businesses and will deliver evidence thereof to
the Administrative Agent. With respect to such insurance maintained by any Loan
Party, the Borrower shall, and shall cause each Loan Party to, maintain
insurance in accordance with Section 7(a) of the Guaranty and Security
Agreement. In the event the Parent or any of its Subsidiaries fails to provide
the Administrative Agent with evidence of the insurance coverage required by
this Agreement and the Guaranty and Security Agreement, the Administrative Agent
may purchase insurance at the Borrower's expense to protect the Administrative
Agent's interests in the Collateral. This insurance may, but need not, protect
the interests of the Parent or any of its Subsidiaries. The coverage purchased
by the Administrative Agent may not pay any claim made by the Parent or any of
its Subsidiaries or any claim that is made against the Parent or any of its
Subsidiaries in connection with the Collateral. The Borrower may later cancel,
or cause to be cancelled, any insurance purchased by the Administrative Agent,
but only after providing the Administrative Agent with evidence that the
Borrower has obtained, or has caused to be obtained, insurance as required by
this Agreement. If the Administrative Agent purchases insurance for the
Collateral, the Borrower will be responsible for the costs of that insurance,
including interest and other Charges imposed by such the Administrative Agent in
connection with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance. The costs of the insurance may be
added to the Obligations. The costs of the insurance may be more than the cost
of insurance the Borrower is able to obtain on its own.

Use of Proceeds and Letters of Credit.

The proceeds of the Revolving Loans shall be used (i) to finance a portion of
the Acquisition, (ii) to provide for working capital and general corporate
purposes, including to finance Permitted Acquisitions, and (iii) to pay certain
fees and expenses associated with or related to this Agreement and the
Acquisition. The Borrower will obtain Letters of Credit solely for general
corporate and working capital purposes.

The proceeds of the Term Loan shall be used solely to finance the Acquisition.

Additional Subsidiaries.

If any Subsidiary becomes a Material Subsidiary after the Closing Date, or any
Material Subsidiary is acquired or formed after the Closing Date, the Borrower
will promptly notify the Administrative Agent and the Lenders thereof and,
within ten (10) Business Days after any such Subsidiary becomes a Material
Subsidiary, or such Material Subsidiary is acquired or formed, will cause such
Material Subsidiary to become a Subsidiary Loan Party.

If, at any time, determined as of each Fiscal Quarter and based upon the
financial statements delivered pursuant to Sections 5.1(a) and (b), as the case
may be, the aggregate net income or assets (on a non-consolidated basis) of the
Subsidiaries (and for this purpose, the Excluded Subsidiaries shall be included
and shall be deemed to be Subsidiaries of the Parent) that are not Material
Subsidiaries are equal to or greater than the Aggregate Subsidiary Threshold,
then the Borrower shall cause one or more of such non-Material Subsidiaries to
become additional Subsidiary Loan Parties, as provided in paragraph (d) of this
Section 5.11, within ten (10) Business Days after such date of determination, so
that after including the net income and assets of any such additional Subsidiary
Loan Parties, the aggregate net income and assets (on a non-consolidated basis)
of all Subsidiaries (including the Excluded Subsidiaries) that are not
Subsidiary Loan Parties would be less than the Aggregate Subsidiary Threshold.

Upon the occurrence and during the continuation of any Event of Default, if the
Required Lenders so direct, the Borrower shall cause all of the Subsidiaries of
the Parent to become additional Subsidiary Loan Parties, regardless of whether
such Subsidiaries are Material Subsidiaries or not, as provided in paragraph (d)
of this Section 5.11, within ten (10) Business Days after the Borrower's receipt
of written confirmation of such direction from the Administrative Agent.

A Subsidiary shall become an additional Subsidiary Loan Party by executing and
delivering to the Administrative Agent a Guaranty and Security Agreement
Supplement, and in the case of certain Foreign Subsidiaries, a Security
Document, in a form and substance reasonably satisfactory to the Administrative
Agent, accompanied by (i) all other Loan Documents related thereto;
(ii) certified copies of certificates or articles of incorporation or
organization, by-laws, membership operating agreements, and other organizational
documents, appropriate authorizing resolutions of the board of directors of such
Subsidiaries, and, except in the case of Section 5.11(c) above, opinions of
counsel comparable to those delivered pursuant to ‎Section 3.1(b) and Section
3.2(c); and (iii) such other documents as the Administrative Agent may
reasonably request. No Subsidiary that becomes a Subsidiary Loan Party shall
thereafter cease to be a Subsidiary Loan Party or be entitled to be released or
discharged from its obligations under the Subsidiary Guaranty Agreement.

Notwithstanding anything in this Section 5.11 to the contrary, no Foreign
Subsidiary that is (A) a "controlled foreign corporation" ("CFC") within the
meaning of Section 957(a) of the Code and (B) a direct or indirect Subsidiary of
the Borrower (provided that the Borrower is a "United States Person" within the
meaning of Section 7701(a)(30) of the Code) shall be required to guarantee or
pledge assets as Collateral to support any Obligation of the Borrower, and no
more than sixty-five percent (65%) of the voting power of all classes of Capital
Stock of such a Subsidiary shall be pledged as Collateral to support any
Obligation of the Borrower. For the sake of clarity, a Subsidiary that is a CFC
may pledge its assets or have its shares pledged as Collateral to support the
obligation of any obligor that is not a "United States Person" within the
meaning of Section 7701(a)(30).

Notwithstanding anything in this Section 5.11 to the contrary, but subject to
Section 5.11(e), upon the consummation of the Acquisition, the Borrower shall
cause the Target and its Subsidiaries to become Subsidiary Loan Parties.

Additional Collateral.

Subject to Section 5.11(e), after the Closing Date, in the event any Loan Party
acquires a fee interest or ground lease in any Real Estate with a fair market
value in excess of $5,000,000 or acquires additional fee interests or ground
leases in Real Estate such that the aggregate total fair market value of the
Real Estate for such Loan Party exceeds $20,000,000, the Borrower shall, or
shall cause the respective Loan Party to, deliver to the Administrative Agent a
fully executed Mortgage over such acquired Property in form and substance
reasonably satisfactory to the Administrative Agent, together with such title
insurance policies, surveys, appraisals, evidence of insurance, legal opinions,
environmental assessments and other documents and certificates as shall be
reasonably required by the Administrative Agent. To the extent any Loan Party
entered into a new lease after the Closing Date for premises which the Borrower
reasonably anticipates will contain Collateral (other than fixtures) with an
aggregate fair market value in excess of $500,000, the Borrower shall forward,
or shall cause to be forwarded, such lease to the Administrative Agent and, if
reasonably requested by the Administrative Agent, cause a Collateral Access
Agreement or similar landlord waiver and consent, in a form and substance
reasonably satisfactory to the Administrative Agent, to be executed by the
applicable Loan Party and the applicable landlord for the benefit of the
Administrative Agent and the Lender and promptly delivered to the Administrative
Agent.

Subject to Section 5.11(e), the Borrower shall (i) cause each Person, upon its
becoming a Material Subsidiary (provided that this shall not be construed to
constitute consent by any of the Lenders to any transaction not expressly
permitted by the terms of this Agreement), promptly to guaranty the Obligations,
pursuant to Section 5.11, and to grant to the Administrative Agent, for the
benefit of the Administrative Agent and the Lenders, a security interest in the
real, personal and mixed Property of such Person to secure the Obligations and
(ii) pledge, or cause to be pledged, to the Administrative Agent, for the
benefit of the Administrative Agent and the Lenders, all of the Capital Stock of
such Material Subsidiary, to secure the Obligations. The documentation for such
guaranty, security and pledge shall be substantially similar to the Loan
Documents executed concurrently herewith with such modifications as are
reasonably requested by the Administrative Agent.

Subject to Section 5.11(e), immediately after (i) the Acquisition and the date
any of the Target or any of its Subsidiaries, as the case may be, becomes a
Subsidiary Loan Party, the Borrower shall use commercially reasonable efforts to
deliver to the Administrative Agent, with respect to any lease entered into by
such Subsidiary Loan Party for premises which the Borrower reasonably
anticipates will contain Collateral (other than fixtures) with an aggregate fair
market value in excess of $500,000, a landlord waiver and consent agreement, in
form and substance reasonably satisfactory to the Administrative Agent, executed
by the applicable landlord and the applicable lessee for the benefit of the
Administrative Agent and the Lenders.

Taxes.

The Borrower will, and will cause its Parent and each of the Subsidiaries of the
Parent to, duly pay and discharge, or cause to be paid and discharged, before
the same shall become overdue, all material Taxes, assessments and other
governmental charges imposed upon it and its Real Estate, sales and activities,
or any part thereof, or upon the income or profits therefrom, as well as all
claims for labor, materials, or supplies that if unpaid might by law become a
Lien or charge upon any of its Property; provided, that any such Tax,
assessment, charge, levy or claim need not be paid if the validity or amount
thereof shall be diligently contested in good faith by appropriate proceedings
and if the Parent or such Subsidiary shall have set aside on its books adequate
reserves with respect thereto in accordance with GAAP; and provided, further,
that the Parent and each Subsidiary of the Parent will pay or secure with a bond
all such Taxes, assessments, charges, levies or claims forthwith upon the
commencement of proceedings to foreclose any Lien that may have attached as
security therefor.

Compliance with Contracts, Licenses, and Permits.

The Borrower will, and will cause its Parent and each of the Subsidiaries of the
Parent to, comply with (a) the provisions of its applicable organizational
documents, (b) all agreements (including Franchise Agreements) and instruments
by which it or any of its Properties may be bound and (c) all applicable
decrees, orders, and judgments, in each case, to the extent that the failure to
so comply would reasonably be expected to have a Material Adverse Effect. If any
authorization, consent, approval, permit or license from any Governmental
Authority shall become necessary or required in order that the Parent or any of
its Subsidiaries may fulfill any of the Obligations, the Borrower will, or (as
the case may be) will cause such Parent or such Subsidiary of the Parent, as
applicable, to promptly take or cause to be taken all reasonable steps within
the power of such Parent or such Subsidiary to obtain such authorization,
consent, approval, permit or license and furnish the Administrative Agent and
the Lenders with evidence thereof.

Ownership.

The Borrower shall at all times be directly one hundred percent (100%) owned by
the Parent.

Further Assurances.

The Borrower will, and will cause each Loan Party to, execute any and all
further documents, agreements and instruments, and take all such further actions
which may be required under any applicable law, or which the Administrative
Agent or any Lender may reasonably request, to effectuate the transactions
contemplated by the Loan Documents.

Post-Closing Obligations.

The Borrower will, and will cause each Loan Party to, (a) within thirty (30)
Business Days of the Closing Date, or such later date as determined by the
Administrative Agent in its sole discretion, deliver evidence reasonably
satisfactory to the Administrative Agent that corrective filings have been made
with respect to the four (4) trademarks, which trademarks are filed as (i)
registration number 3116080 registered on July 18, 2006, (ii) registration
number 3156202 registered on October 17, 2006, (iii) registration number
3130852, registered on August 15, 2006 and (iv) registration number 2297135
registered on November 30, 1999, registered in the name of "Bliss World, LLC, a
New York limited liability company" and cause such trademarks to be registered
in the name of "Bliss World, LLC, a Delaware limited liability company", and (b)
within sixty (60) days of the Closing Date, or such later date as determined by
the Administrative Agent in its sole discretion, deliver certificates of
insurance issued on behalf of insurers of the Loan Parties, describing in
reasonable detail the types and amounts of insurance (property and liability)
maintained by the Loan Parties, naming the Administrative Agent as additional
insured on liability policies and as loss payee for property and casualty
policies, in each case meeting the requirements of Section 5.9 and Section 7(a)
of the Guaranty and Security Agreement.



FINANCIAL COVENANTS

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:

Leverage Ratio.

The Parent and its Subsidiaries, on a consolidated basis, shall have as of the
last day of each applicable Fiscal Quarter and the twelve (12) month period then
ended (commencing with the Fiscal Quarter ending December 31, 2011), a Leverage
Ratio of not greater than:

Fiscal Quarter

Leverage Ratio

   

Each Fiscal Quarter ending prior to March 31, 2013

Each Fiscal Quarter ending on or
after March 31, 2013 and prior to
March 31, 2014

2.25:1.00


2.00:1.00

Each Fiscal Quarter ending on or after March 31, 2014

1.75:1.00

Adjusted Leverage Ratio.

The Parent and its Subsidiaries, on a consolidated basis, shall have as of the
last day of each applicable Fiscal Quarter and the twelve (12) month period then
ended (commencing with the Fiscal Quarter ending December 31, 2011), an Adjusted
Leverage Ratio of not greater than:

Fiscal Quarter

Adjusted Leverage Ratio

   

Each Fiscal Quarter ending prior to March 31, 2013

Each Fiscal Quarter ending on or
after March 31, 2013 and prior to
March 31, 2014

4.50:1.00


4.25:1.00

Each Fiscal Quarter ending on or after March 31, 2014

4.00:1.00

Fixed Charge Coverage Ratio.

The Parent and its Subsidiaries, on a consolidated basis, shall have as of the
last day of each applicable Fiscal Quarter and the twelve month period then
ended (commencing with the Fiscal Quarter ending December 31, 2011), a Fixed
Charge Coverage Ratio of not less than 1.25:1:00.

Capital Expenditures.

The Parent and its Subsidiaries will not make Capital Expenditures in excess of
(a) $15,000,000 for Fiscal Year 2011, (b) $25,000,000 for Fiscal Year 2012, (c)
$30,000,000 for Fiscal Year 2013 and (d) $35,000,000 during any Fiscal Year
thereafter; provided that Capital Expenditures made by acquired Subsidiaries
prior to the closing of the Acquisition or any Permitted Acquisition by the
Parent or any of its Subsidiaries shall not apply to such threshold amount.



NEGATIVE COVENANTS

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains outstanding:

Indebtedness and Preferred Equity.

The Borrower will not, and will not permit its Parent and any of the
Subsidiaries of the Parent to, create, incur, assume or suffer to exist any
Indebtedness, except:

Indebtedness created pursuant to the Loan Documents;

Indebtedness of the Parent and its Subsidiaries existing on the date hereof and
set forth on Schedule 7.1 and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof
(immediately prior to giving effect to such extension, renewal or replacement)
or shorten the maturity or the weighted average life thereof;

Indebtedness of the Parent or any Subsidiary of the Parent incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof; provided, that such Indebtedness is incurred
prior to or within ninety (90) days after such acquisition or the completion of
such construction or improvements or extensions, renewals, and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof (immediately prior to giving effect to such extension, renewal or
replacement) or shorten the maturity or the weighted average life thereof;
provided, further, that the aggregate principal amount of such Indebtedness does
not exceed $10,000,000 at any time outstanding;

Indebtedness of the Parent owing to any Subsidiary of the Parent and of any
Subsidiary of the Parent owing to the Parent or any other Subsidiary of the
Parent; provided, that any such Indebtedness that is owed by a Subsidiary that
is not a Subsidiary Loan Party shall be subject to ‎Section 7.4; provided,
further, that if any Loan Party is the obligor on any such Indebtedness
described in this Section 7.1(d), such Indebtedness shall be expressly
subordinate to the payment in full in cash of the Obligations on terms
reasonably satisfactory to the Administrative Agent;

Guarantees in the ordinary course of business by the Parent of Indebtedness of
any Subsidiary of the Parent and by any Subsidiary of the Parent of Indebtedness
of the Parent or any other Subsidiary of the Parent; provided, that Guarantees
by any Loan Party of Indebtedness of any Subsidiary that is not a Subsidiary
Loan Party shall be subject to ‎Section 7.4;

Indebtedness of any Person which becomes a Subsidiary of the Parent after the
date of this Agreement; provided, that (i) such Indebtedness exists at the time
that such Person becomes a Subsidiary and is not created in contemplation of or
in connection with such Person becoming a Subsidiary and (ii) the aggregate
principal amount of such Indebtedness permitted hereunder (excluding
Indebtedness of the Target up to an aggregate principal amount of $500,000)
shall not exceed $5,000,000 outstanding at any time;

Reserved

;



Reserved

;



Indebtedness in respect of Hedging Obligations permitted by ‎Section 7.10; and

other Indebtedness of the Parent or its Subsidiaries in an aggregate principal
amount not to exceed $10,000,000 at any time outstanding.

The Borrower will not, and will not permit the Parent or any Subsidiary of the
Parent to, issue any preferred stock or other preferred equity interests that
(i) matures or is mandatorily redeemable pursuant to a sinking fund obligation
or otherwise; (ii) is or becomes by its terms mandatorily redeemable or
repurchaseable by the Parent or such Subsidiary at the option of the holder
thereof, in whole or in part; or (iii) is convertible or exchangeable at the
option of the holder thereof for Indebtedness or preferred stock or any other
preferred equity interests described in this paragraph, on or prior to, in the
case of clause (i), (ii) or (iii), within ninety-one (91) days after the
Revolving Commitment Termination Date.

Negative Pledge.

Subject to Section 7.1, the Borrower will not, and will not permit the Parent or
any of the Subsidiaries of the Parent to, create, incur, assume or suffer to
exist any Lien on any of its assets or property now owned or hereafter acquired,
except:

Permitted Liens;

purchase money Liens upon or in any fixed or capital assets to secure the
purchase price or the cost of construction or improvement of such fixed or
capital assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such fixed or capital
assets (including Liens securing any Capital Lease Obligations); provided, that
(i) such Lien secures Indebtedness permitted by ‎Section 7.1(c), (ii) such Lien
attaches to such asset concurrently or within ninety (90) days after the
acquisition, improvement or completion of the construction thereof; (iii) such
Lien does not extend to any other asset; and (iv) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets;

any Lien (i) existing on any asset of any Person (including the Target and any
Permitted Acquisition Target) at the time such Person becomes a Subsidiary of
the Parent; (ii) existing on any asset of any Person (including a Permitted
Acquisition Target) at the time such Person is merged with or into the Parent or
any Subsidiary of the Parent; or (iii) existing on any asset prior to the
acquisition thereof by the Parent or any Subsidiary of the Parent; provided,
that any such Lien does not secure Indebtedness in excess of that permitted
under Section 7.1(f) and was not created in the contemplation of any of the
foregoing and any such Lien secures only those obligations which it secures on
the date that such Person becomes a Subsidiary or the date of such merger or the
date of such acquisition and any extension, renewal or replacement of such
obligations otherwise permitted hereunder;

Liens incurred in connection with any sale/leaseback transaction permitted under
Section 7.9;

Liens securing Indebtedness of the Parent or its Subsidiaries permitted under
Section 7.1(j) not exceeding $5,000,000 in the aggregate; and

extensions, renewals, or replacements of any Lien referred to in paragraphs ‎(a)
through ‎(e) of this ‎Section 7.2; provided, that the principal amount of the
Indebtedness secured thereby is not increased and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby.

Fundamental Changes; Permitted Acquisitions.

The Borrower will not and will not cause or permit the Parent or the Parent's
Subsidiaries to directly or indirectly: (i) amend, modify or waive any term or
provision of its organizational documents, including its articles of
incorporation, certificates of designations pertaining to preferred stock,
by-laws, partnership agreement or operating agreement unless required by law
except if such amendment, modification, or waiver could not reasonably be
expected to have a Material Adverse Effect; (ii) consummate any transaction of
merger or consolidation except upon not less than five (5) Business Days prior
written notice to the Administrative Agent, any Subsidiary of the Parent may be
merged with or into any wholly-owned Subsidiary of the Parent so long as if
either such Subsidiary was a Subsidiary Loan Party prior to such merger, the
surviving Subsidiary is a Subsidiary Loan Party; (iii) liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution) except to the extent
the Board of Directors of the Parent determines that such Subsidiary (to the
extent such Subsidiary is not a Loan Party) is not necessary to the continued
operation of the core business of the Parent; or (iv) acquire by purchase or
otherwise all or any substantial part of the business or assets of, or a
business line, unit or division of, any other Person except pursuant to the
Acquisition, a Permitted Acquisition or any Investment permitted under Section
7.4.

Notwithstanding the foregoing, in addition to the Acquisition, the Parent or its
Subsidiaries may acquire all or substantially all of the assets or Capital Stock
of, or a business line, unit or division of, any Person (the "Permitted
Acquisition Target") (in each case, a "Permitted Acquisition") subject to the
satisfaction of each of the following conditions or waiver thereof by the
Requisite Lenders:

the Administrative Agent shall receive at least fifteen (15) Business Days'
prior written notice of such proposed Permitted Acquisition, which notice shall
include a reasonably detailed description of such proposed Permitted
Acquisition;

such Permitted Acquisition shall only involve a business (A) of the type engaged
in by the Parent and its Subsidiaries as of the Closing Date or the Delayed Draw
Date, as applicable; or (B) substantially similar, related or incidental to the
business engaged in by the Parent and its Subsidiaries as of the Closing Date or
Delayed Draw Date, as applicable, and which business would not subject the
Administrative Agent or any Lender to regulatory or third party approvals in
connection with the exercise of its rights and remedies under this Agreement or
any other Loan Documents other than approvals applicable to the exercise of such
rights and remedies with respect to the Loan Parties prior to such Permitted
Acquisition;

no additional Indebtedness or other liabilities other than permitted pursuant to
Section 7.1 shall be incurred, assumed or otherwise be reflected on a
consolidated balance sheet of the Parent and its Subsidiaries (including the
Permitted Acquisition Target and its Subsidiaries if they constitute
Subsidiaries of the Parent or its Subsidiaries) after giving effect to such
Permitted Acquisition, except (A) Loans made hereunder, and (B) ordinary course
trade payables and accrued expenses and other Indebtedness of the Permitted
Acquisition Target to the extent permitted by Section 7.1;

both before or after giving effect to the proposed Permitted Acquisition on a
pro forma basis, the Parent and its Subsidiaries shall be in compliance with the
financial covenants set forth in ARTICLE VI and the Borrower shall provide the
Administrative Agent with evidence satisfactory to the Administrative Agent in
its sole discretion that the Parent and its Subsidiaries are in such compliance;

in the case of a Permitted Acquisition of Capital Stock of a Person, the
Permitted Acquisition shall be of at least ninety percent (90%) of the Capital
Stock of Permitted Acquisition Target;

the purchase is consummated pursuant to a negotiated acquisition agreement on a
non-hostile basis and approved by the Permitted Acquisition Target's board of
directors or comparable governing body (and shareholders, if necessary) prior to
the consummation of the Permitted Acquisition; and the acquisition documents in
respect of which are reasonably satisfactory to the Administrative Agent
(including, without limitation, in respect of representations, indemnities and
opinions) and the results of due diligence in respect of such purchase are
reasonably satisfactory to the Administrative Agent;

without the prior written consent of the Required Lenders, the purchase price
for the Permitted Acquisition shall not exceed an amount which, when taken
together with all other Permitted Acquisitions permitted under this Section 7.3,
would exceed $35,000,000 in any Fiscal Year (including the incurrence or
assumption of any Indebtedness in connection therewith and transaction-related
contractual payments required to be made during the term of this Agreement,
including the maximum amounts payable under earn-out or similar contingent
purchase price adjustments or agreements to be made during the term of this
Agreement, and any other Restricted Payment pursuant to the acquisition
agreement governing any Permitted Acquisition), and the Parent and its
Subsidiaries shall have complied with all of the requirements of the Loan
Documents in respect thereof;

the business and assets acquired in such Permitted Acquisition shall be free and
clear of all Liens (other than Liens permitted by Section 7.2);

at or prior to the closing of any Permitted Acquisition, the Administrative
Agent for the benefit of the Lenders shall be granted a first priority perfected
Lien (to the extent required by the Security Documents and subject to Liens
permitted by Section 7.2) in all assets acquired pursuant thereto or in the
assets and Capital Stock of the Permitted Acquisition Target as and to the
extent required by Section 5.11 and Section 5.12, and the Parent and/or its
Subsidiaries, as applicable, and the Permitted Acquisition Target shall have
executed such documents and taken such actions as may be reasonably required by
the Administrative Agent in connection therewith;

concurrently with delivery of the notice referred to in paragraph (b)(i) of this
Section 7.3, the Borrower shall have delivered to the Administrative Agent, in
form and substance reasonably satisfactory to the Administrative Agent, a
certificate of the Responsible Officer of the Parent to the effect that (x) the
Parent and its Subsidiaries, when taken as a whole, will be Solvent upon the
consummation of the Permitted Acquisition and (y) the Parent and its
Subsidiaries have completed their due diligence investigation with respect to
the Permitted Acquisition Target and such Permitted Acquisition, which
investigation was conducted in a manner similar to that which would have been
conducted by a prudent purchaser of a comparable business and the results of
which investigation were delivered to the Administrative Agent;

at least five (5) Business Days prior (or such alternative date acceptable to
the Administrative Agent) to the date of such Permitted Acquisition, the
Administrative Agent shall have received, in form and substance reasonably
satisfactory to the Administrative Agent, copies of the acquisition agreement
and related agreements and instruments, and all opinions, certificates, lien
search results, copies of all environmental reports and memoranda related
thereto to the extent prepared in connection with such Permitted Acquisition,
and other documents reasonably requested by the Administrative Agent;

to the extent such information is available to the applicable purchaser prior to
the date of such Permitted Acquisition, the Borrower shall have delivered to the
Administrative Agent a copy of the annual audited report for the two (2) most
recent fiscal years for the Permitted Acquisition Target and its Subsidiaries
containing a consolidated balance sheet of the Permitted Acquisition Target and
its Subsidiaries as of the end of such fiscal years and the related consolidated
statements of income, stockholders' equity and cash flows (together with all
footnotes thereto) of the Permitted Acquisition Target and its Subsidiaries for
such fiscal years, setting forth in each case in comparative form the figures
for the previous fiscal years, all in reasonable detail and reported on by an
independent public accountant of nationally recognized standing (without a
"going concern" or like qualification, exception or explanation and without any
qualification or exception as to scope of such audit) to the effect that such
financial statements present fairly in all material respects the financial
condition and the results of operations of the Permitted Acquisition Target and
its Subsidiaries for such fiscal years on a consolidated and consolidating basis
in accordance with GAAP and that the examination by such accountants in
connection with such consolidated financial statements has been made in
accordance with generally accepted auditing standards;

other than with respect to the Specified Acquisition, at least ten (10) Business
Days prior to the date of such Permitted Acquisition, the Administrative Agent
shall have received, in form and substance reasonably satisfactory to the
Administrative Agent, unaudited consolidated balance sheet of the Permitted
Acquisition Target and its Subsidiaries as of the end of the two (2) most recent
fiscal quarters for the Permitted Acquisition Target and its Subsidiaries and
the related unaudited consolidated and consolidating statements of income and
cash flows of the Permitted Acquisition Target and its Subsidiaries for such
fiscal quarters, setting forth in each case in comparative form the figures for
the corresponding quarter;

the Administrative Agent shall receive evidence, in form and substance
reasonably satisfactory to the Administrative Agent, that the Permitted
Acquisition Target and its Subsidiaries has consolidated EBITDA for the trailing
twelve (12) month period prior to such Permitted Acquisition date of not less
than $0; and

at the time of such Permitted Acquisition and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing.

The Borrower will not, and will not permit the Parent or any of the Subsidiaries
of the Parent to, engage in any business other than businesses of the type
conducted by the Parent and its Subsidiaries on the Closing Date and the Delayed
Draw Date, as applicable, and businesses reasonably related, ancillary or
complimentary, thereto.

Investments, Loans, Etc.

The Borrower will not, and will not permit the Parent or any of the Subsidiaries
of the Parent to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a wholly-owned Subsidiary prior to such merger),
any Capital Stock, evidence of indebtedness or other securities (including any
option, warrant, or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
all or substantially all of the assets of a Person, or any assets of any other
Person that constitute a business unit or division of any other Person, or
create or form any Subsidiary (all of the foregoing being collectively called
"Investments"), except:

Investments (other than Permitted Investments) existing on the date hereof and
set forth on Schedule 7.4 (including Investments in Subsidiaries);

Permitted Investments;

Investments constituting Permitted Acquisitions and the Acquisition;

Guarantees by the Parent and its Subsidiaries to the extent constituting
Indebtedness permitted by ‎Section 7.1; provided, that the aggregate principal
amount of Indebtedness of Subsidiaries that are not Subsidiary Loan Parties that
is Guaranteed by any Loan Party shall be subject to the limitation set forth in
clause (e) immediately below in this Section 7.4;

Investments made by the Parent in or to any Subsidiary of the Parent and by any
Subsidiary of the Parent to the Parent or in or to another Subsidiary of the
Parent; provided, that, after the Closing Date, the aggregate amount of
Investments by Loan Parties in or to, and Guarantees by Loan Parties of
Indebtedness of any Subsidiary that is not a Subsidiary Loan Party (including
all such Investments and Guarantees existing on the Closing Date) shall not
exceed $10,000,000 at any time outstanding;

Investments in trade receivables or received in connection with the bankruptcy
or reorganization of suppliers and customers and in settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising in the
ordinary course of business;

Investments consisting of deposit accounts maintained by the Parent and its
Subsidiaries in the ordinary course of business in connection with their cash
management system;

Investments consisting of non-cash consideration from a sale, assignment,
transfer, lease, conveyance or other disposition of Property permitted by
Section 7.6;

Investments constituting contributions to and payment of benefits by the Parent
or its Subsidiaries under any Plan in existence as of the Closing Date as
required by the benefit commitments in such Plan as of the Closing Date;

Hedging Transactions permitted by ‎Section 7.10; and

Other Investments in addition to those permitted elsewhere in this Section 7.4
in an aggregate amount not to exceed $5,000,000 at any time outstanding.

Restricted Payments.

The Borrower will not, and will not permit the Parent or any Subsidiaries of the
Parent to, declare or make, or agree to pay or make, directly or indirectly, any
dividend or distribution on any class of its Capital Stock, or make any payment
on account of, or set apart assets for a sinking or other analogous fund for,
the purchase, redemption, retirement, defeasance or other acquisition of, any
shares of Capital Stock or Indebtedness subordinated in right of payment to the
Obligations of the Borrower or any Guarantee thereof or any options, warrants,
or other rights to purchase such Capital Stock or such Indebtedness, whether now
or hereafter outstanding (each, a "Restricted Payment"), except for (a)
dividends payable by the Parent or any Subsidiary of the Parent solely in the
Parent's or such Subsidiary's Capital Stock; (b) dividends payable by the Parent
on its Capital Stock; provided, that, (i) the Term Loans have been paid in full
and satisfied and the Term Loan Commitments are no longer outstanding and (ii)
there are no Revolving Loans then outstanding; (c) repurchases and redemptions
of the Parent's and its Subsidiaries' Capital Stock; provided, that (x) the
aggregate amount of such Restricted Payments in the form of Capital Stock
repurchases made by the Parent and/or its Subsidiaries does not exceed
$25,000,000 for any Fiscal Year, and (y) the Parent and its Subsidiaries are in
pro forma compliance (after giving effect to such Restricted Payments) with the
financial covenants set forth in ARTICLE VI; (d) Restricted Payments made by any
Subsidiary of the Parent to the Parent or to another Subsidiary of the Parent,
on at least a pro rata basis with any other shareholders if such Subsidiary is
not wholly owned by the Parent and other wholly owned Subsidiaries of the
Parent; (e) Restricted Payments made with respect to intercompany Indebtedness
that is expressly subordinate to the Obligations and permitted pursuant to
Section 7.1(d); and (f) Restricted Payments made pursuant to any acquisition
agreement governing any Permitted Acquisition; provided, that in no event shall
any Restricted Payment (including, without limitation, those listed in
paragraphs (a) - (f) of this Section 7.5) be declared or made if either a
Default or Event of Default shall have occurred and be continuing at the date of
declaration or payment thereof or would result therefrom.

Sale of Assets.

The Borrower will not, and will not permit the Parent or any of the Subsidiaries
of the Parent to, convey, sell, lease, assign, transfer or otherwise dispose of,
any of its assets, business or property, whether now owned or hereafter
acquired, or, in the case of any Subsidiary, issue or sell any shares of such
Subsidiary's Capital Stock to any Person other than a Loan Party (or to qualify
directors if required by applicable law), except:

the sale or other disposition for fair market value of obsolete or worn out
property or other property not necessary for operations disposed of in the
ordinary course of business;

the sale of inventory and Permitted Investments in the ordinary course of
business;

transfers of assets between the Loan Parties;

sales, assignments, transfers, leases, conveyances or other dispositions of
assets (other than pursuant to paragraphs (a), (b) and (c) of this Section 7.6),
if such transaction (i) is for consideration consisting at least seventy-five
percent (75%) of cash, (ii) is for not less than fair market value (as
determined in good faith by the Borrower's board of directors or equivalent
governing body), and (iii) when combined with all such other transactions (each
such transaction being valued at book value) during the immediately preceding
twelve (12) month period, represents the disposition of not greater than either
(x) three percent (3%) of the total consolidated assets of the Parent and its
Subsidiaries or (y) three percent (3%) of the net income of the Parent and its
Subsidiaries, in each case, determined as at the end of the Fiscal Year
immediately preceding that in which such transaction is proposed to be entered
into; and

the Sale/Leaseback Transactions, if any, identified on Schedule 7.9.

Notwithstanding anything to the contrary, proceeds from such permitted sales and
dispositions shall be applied in accordance with Section 2.12. Notwithstanding
anything to the contrary, the Capital Stock or substantially all of the assets
of a Subsidiary Loan Party may not be conveyed, sold, leased, assigned,
transferred or otherwise disposed of to any Person other than a Loan Party.

Transactions with Affiliates.

The Borrower will not, and will not permit the Parent or any of the Subsidiaries
of the Parent to, sell, lease or otherwise transfer any property or assets to,
or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) in the ordinary course of business at prices and on terms and conditions not
less favorable to the Parent or such Subsidiary than could be obtained on an
arm's-length basis from unrelated third parties; (b) transactions between or
among the Parent and any Subsidiary of the Parent not involving any other
Affiliates; and (c) any Restricted Payment permitted by ‎Section 7.5. For
purposes of this Section 7.7, Affiliates shall be deemed to include the Excluded
Subsidiaries.

Restrictive Agreements.

The Borrower will not, and will not permit the Parent or any of the Subsidiaries
of the Parent to, directly or indirectly, enter into, incur or permit to exist
any agreement that prohibits, restricts or imposes any condition upon (a) the
ability of the Parent or any of its Subsidiaries to create, incur or permit any
Lien upon any of its assets or properties, whether now owned or hereafter
acquired; or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to its Capital Stock, to make or repay loans or
advances to the Parent or any other Subsidiary, to Guarantee Indebtedness of the
Parent or any other Subsidiary of the Parent or to transfer any of its property
or assets to the Parent or any Subsidiary of the Parent; provided, that (i) the
foregoing shall not apply to restrictions or conditions imposed by law or
by this Agreement or any other Loan Document; (ii) the foregoing shall not apply
to customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale; provided, such restrictions and
conditions apply only to the Subsidiary that is sold and such sale is permitted
hereunder; (iii) clause (a) shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions and conditions apply only to the property or
assets securing such Indebtedness; and (iv) clause (a) shall not apply to
customary provisions in leases restricting the assignment thereof.

Sale and Leaseback Transactions.

The Borrower will not, and will not permit the Parent and any of the
Subsidiaries of the Parent to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any Property used or useful in its
business, whether now owned or hereinafter acquired, and thereafter rent or
lease such Property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred (each, a
"Sale/Leaseback Transaction"), except for those Sale/Leaseback Transactions
listed on Schedule 7.9, or unless the sale involved in such Sale/Leaseback
Transaction is not prohibited by Section 7.6 and the lease involved in such
Sale/Leaseback Transaction is not prohibited by Section 7.1.

Hedging Transactions.

The Borrower will not, and will not permit the Parent and any of the
Subsidiaries of the Parent to, enter into any Hedging Transaction, other than
Hedging Transactions entered into in the ordinary course of business to hedge or
mitigate risks to which the Parent or any Subsidiary of the Parent is exposed in
the conduct of its business or the management of its liabilities. Solely for the
avoidance of doubt, the Borrower acknowledges that a Hedging Transaction entered
into for speculative purposes or of a speculative nature (which shall be deemed
to include any Hedging Transaction under which the Parent or any of the
Subsidiaries of the Parent is or may become obliged to make any payment (a) in
connection with the purchase by any third party of any Capital Stock or any
Indebtedness or (b) as a result of changes in the market value of any Capital
Stock or any Indebtedness) is not a Hedging Transaction entered into in the
ordinary course of business to hedge or mitigate risks.

Amendment to Material Documents.

The Borrower will not, and will not permit the Parent or any of the Subsidiaries
of the Parent to, amend, modify or waive any of its rights under (a) any
certificate of incorporation, bylaws or other organizational documents, (b) any
Material Contract, (c) any Merger Document, or (d) any documentation related to
Material Indebtedness, if, in each case of (a), (b), (c) or (d) above, such
amendment, modification or waiver could reasonably be expected to have a
Material Adverse Effect.

Accounting Changes.

The Borrower will not, and will not permit the Parent or any of the Subsidiaries
of the Parent to, make any significant change in accounting treatment or
reporting practices, except as required or permitted by GAAP, or change the
Fiscal Year of the Parent or of any of its Subsidiaries, except to change the
fiscal year of a Subsidiary to conform its fiscal year to that of the Parent and
the Borrower.

Government Regulation; OFAC.

Neither the Parent nor any of its Subsidiaries will (i) be or become subject at
any time to any law, regulation, or list of any Governmental Authority of the
United States (including, without limitation, the OFAC list) that prohibits or
limits the Lenders or the Administrative Agent from making any advance or
extension of credit to the Borrower or from otherwise conducting business with
the Loan Parties, or (ii) fail to provide documentary and other evidence of the
identity of the Loan Parties as may be requested by the Lenders or the
Administrative Agent at any time to enable the Lenders or the Administrative
Agent to verify the identity of the Loan Parties or to comply with any
applicable law or regulation, including, without limitation, Section 326 of the
Patriot Act.

No Loan Party will, and no Loan Party will permit any of its Subsidiaries to (i)
become a person whose property or interests in property are blocked or subject
to blocking pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit or Support Terrorism (66 Fed. Reg. 49079 (2001)); (ii) engage in any
dealings or transactions prohibited by Section 2 of such executive order, or be
otherwise knowingly associated with any such person in any manner in violation
of Section 2; (iii) be a person on the list of Specially Designated Nationals
and Blocked Persons (an "SDN") under OFAC regulations; or (iv) conduct business
with an SDN or in a country in violation of an economic sanctions program of the
United States administered by OFAC or any successor agency.

Hazardous Materials.

The Borrower will not, and will not cause or permit the Parent or any of the
Subsidiaries of the Parent to, cause or permit a Release of any Hazardous
Material on, at, in, under, above, to, from or about any of the Real Estate
where such Release would (a) violate in any respect, or form the basis for any
Environmental Liabilities by the Loan Parties or any of their Subsidiaries
under, any Environmental Laws or Environmental Permits or (b) otherwise
adversely impact the value or marketability of any of the Real Estate or any of
the Collateral, other than in the case of (a) or (b), such violations or
Environmental Liabilities that could not reasonably be expected to have a
Material Adverse Effect.

ERISA; Foreign Pension Plans.

The Borrower will not and will not cause or permit any ERISA Affiliate to cause
or permit to occur an ERISA Event to the extent such ERISA Event could
reasonably be expected to have a Material Adverse Effect.

The Borrower shall not, and shall not cause or permit the Parent or any of the
Subsidiaries of the Parent to, establish, maintain and operate any Foreign
Pension Plan that is not in compliance with all the requirements of all
applicable laws, rules, regulations and orders of any Governmental Authority or
the respective requirements of the governing documents for such Foreign Pension
Plan, where the failure to comply could reasonably be expected to have a
Material Adverse Effect.

Use of Proceeds.

No proceeds of any Revolving Loan shall be used to finance a portion of the
Acquisition or any fees and expenses associated with the Acquisition until the
conditions listed in Section 3.2 have been satisfied or waived.

No proceeds of any Loan shall be used, and no portion of any Letter of Credit
shall be obtained, for the purpose of purchasing or carrying any "margin
security" or "margin stock" as such terms are used in Regulations U and X, and
none of the transactions contemplated by this Agreement will violate or result
in a violation of Regulation T, U or X.



EVENTS OF DEFAULT

Events of Default.

If any of the following events (each an "Event of Default") shall occur:

the Borrower shall fail to pay any principal of any Loan or of any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment or otherwise; or

the Borrower shall fail to pay any interest on any Loan or any fee or any other
amount (other than an amount payable under paragraph ‎(a) of this ‎Section 8.1)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days; or

any representation or warranty made or deemed made by or on behalf of the
Borrower, the Parent or any Subsidiary of the Parent in or in connection with
this Agreement or any other Loan Document (including the Schedules attached
thereto) and any amendments or modifications hereof or waivers hereunder, or in
any certificate, report, financial statement or other document submitted to the
Administrative Agent or the Lenders by any Loan Party or any representative of
any Loan Party pursuant to or in connection with this Agreement or any other
Loan Document shall prove to be incorrect in any material respect when made or
deemed made or submitted; or

the Parent or any of its Subsidiaries shall fail to observe or perform any
covenant or agreement contained in ‎Section 5.1, ‎Section 5.2, ‎Section 5.3
(with respect to the Borrower's existence), Section 5.5, Section 5.7, Section
5.9, Section 5.10, Section 5.11, Section 5.12, Section 5.13, Sections 5.17 (a)
and (b), ‎ARTICLE VI or ‎ARTICLE VII; or

any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those occurrences described in other
provisions of this Section 8.1 for which a different grace or cure period is
specified, or for which no cure period is specified and which constitute
immediate Events of Default), or any other Loan Document, and such failure shall
remain unremedied for thirty (30) days after the occurrence thereof; or

the Parent or any Subsidiary of the Parent (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of, or premium or
interest on, any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing or governing such Indebtedness; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
Material Indebtedness and shall continue after the applicable grace period, if
any, specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid or redeemed (other than by a regularly scheduled
required prepayment or redemption), purchased or defeased, or any offer to
prepay, redeem, purchase or defease such Indebtedness shall be required to be
made by any Loan Party, in each case prior to the stated maturity thereof; or

the Parent or any Subsidiary of the Parent shall (i) commence a voluntary case
or other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property; (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in paragraph ‎(h) of this ‎Section 8.1; (iii) apply for or consent to the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Parent or any such Subsidiary or for a substantial part of its
assets; (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding; (v) make a general assignment for the
benefit of creditors; or (vi) take any action for the purpose of effecting any
of the foregoing; or

an involuntary proceeding shall be commenced or an involuntary petition shall be
filed seeking (i) liquidation, reorganization or other relief in respect of the
Parent or any Subsidiary of the Parent or its debts, or any substantial part of
its assets, under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or (ii) the appointment of a custodian,
trustee, receiver, liquidator or other similar official for the Parent or any
such Subsidiary or for a substantial part of its assets, and in any such case,
such proceeding or petition shall remain undismissed for a period of sixty (60)
days or an order or decree approving or ordering any of the foregoing shall be
entered; or

the Loan Parties when taken as a whole cease to be Solvent; or

(i) any of the Loan Documents for any reason, other than a partial or full
release in accordance with the terms thereof, ceases to be in full force and
effect or is declared to be null and void, or any Loan Party denies that it has
any further liability under any Loan Documents to which it is party, or gives
notice to such effect; or (ii) the Merger Documents shall cease to be valid and
binding agreements against any party thereto other than in accordance with their
express terms to the extent such cessation is adverse in any material respect to
the Administrative Agent and the Lenders; or

an ERISA Event shall have occurred that, in the opinion of the Required Lenders,
when taken together with other ERISA Events that have occurred, could reasonably
be expected to result in a Material Adverse Effect or any action or event shall
have occurred or failed to occur with respect to a Foreign Pension Plan that
when taken together with any other liability could reasonably be expected to
result in a Material Adverse Effect; or

any one or more money judgments, writs or warrants of attachment or similar
process involving an aggregate amount at any time in excess of $10,000,000 (to
the extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage) shall be entered or
filed against the Parent or any of its Subsidiaries or any of their respective
assets and shall remain undischarged, unvacated, unbonded or unstayed for a
period of sixty (60) days; or

any non-monetary judgment or order shall be rendered against the Parent or any
of its Subsidiaries that could reasonably be expected to have a Material Adverse
Effect, and shall remain undischarged, unvacated, unbonded or unstayed for a
period of sixty (60) days; or

a Change in Control shall occur or exist; or

(i) the Parent or any of its Subsidiaries shall be enjoined, restrained or in
any way prevented by the order of any Governmental Authority from conducting any
material part of the business of the Parent and its Subsidiaries, taken as a
whole, and such order shall continue in effect for more than forty-five (45)
days or (ii) there shall occur any material damage to, or loss, theft,
attachment, levy or destruction of, any Collateral, whether or not insured, or
any strike, lockout, labor dispute, embargo, condemnation, act of God or public
enemy or terrorism, or other casualty, which in any such case causes, for more
than fifteen (15) consecutive days, the cessation or substantial curtailment of
revenue producing activities of the Parent or its Subsidiaries, taken as a
whole, if such event or circumstance is not covered by business interruption
insurance and could reasonably be expected to result in a Material Adverse
Effect; or

the loss, suspension or revocation of, or failure to renew, any license, permit
or authorization now held or hereafter acquired by the Parent or any of its
Subsidiaries, or any other action shall be taken by any Governmental Authority
in response to any alleged failure by the Parent or any of its Subsidiaries to
be in compliance with applicable law if such loss, suspension, revocation or
failure to renew or other action, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect; or

the Administrative Agent shall not have or shall cease to have a valid and
perfected Lien in any Collateral purported to be covered by the Security
Documents with the priority required by the relevant Security Document; or

any Event of Default (as defined therein) shall occur under any of the other
Loan Documents; or

any order, judgment or decree shall be entered against any Loan Party decreeing
the dissolution or split up of such Loan Party and such order shall remain
undischarged or unstayed for a period in excess of thirty (30) days; or

Reserved

; or



the Parent or any of its Subsidiaries fails to obtain or maintain any operating
licenses or Environmental Permits; begin, continue or complete any remediation
activities as required by any environmental authorities; store or dispose of any
Hazardous Materials in accordance with applicable Environmental Laws; or comply
with any other Environmental Laws; if any of the foregoing failures has or is
reasonably likely to subject the Borrower or its Subsidiaries to liability,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; or

if, at any time, the Parent and its Subsidiaries, taken as a whole, loses fifty
percent (50%) or more of their net revenue from Cruise Line Contracts due to
cancellations or non-renewals of Cruise Line Contracts ("50% Loss"); such loss
to be determined by comparing the net revenue reflected in the Parent's and its
Subsidiaries' consolidated quarterly financial statements for the immediately
trailing four (4) Fiscal Quarters (provided to the Administrative Agent pursuant
to Section 5.1(b)) against the net revenue reflected in the Parent's and its
Subsidiaries' consolidated annual financial statements for the prior Fiscal Year
(provided to the Administrative Agent pursuant to Section 5.1(a));

THEN

, and in every such event (other than an event with respect to the Parent or any
of its Subsidiaries described in paragraphs
‎(g)
or
‎(h)
of this
‎Section 8.1
) and at any time thereafter during the continuance of such event, the
Administrative Agent may, and upon the written request of the Required Lenders
shall, by notice to the Borrower, take any or all of the following actions, at
the same or different times: (i) terminate the Commitments and LC Commitment,
whereupon the Commitment of each Lender shall terminate immediately, and the
obligation of the Issuing Bank to issue any Letter of Credit shall terminate
immediately; (ii) declare the principal of and any accrued interest on the
Loans, an amount equal to the maximum amount that may at any time be drawn under
all Letters of Credit then outstanding (regardless of whether any beneficiary
under any such Letter of Credit shall have presented, or shall be entitled at
such time to present, the drafts or other documents or certificates required to
draw under such Letter of Credit), and all other Obligations owing hereunder, to
be, whereupon the same shall become, due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; (iii) exercise all remedies contained in any
other Loan Document, including, without limitation, any Security Document; and
(iv) exercise any other remedies available at law or in equity; and that, if an
Event of Default specified in either paragraphs
(g)
or
(h)
of this
Section 8.1
shall occur, the Commitments and LC Commitment shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon, and all fees, and all other Obligations (including, without limitation,
Obligations in respect of Letters of Credit then outstanding) shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower. The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder shall be cumulative, and not exclusive.



Application of Proceeds from Collateral.

All proceeds from each sale of, or other realization upon, all or any part of
the Collateral by the Administrative Agent or any of the Lenders during the
existence of an Event of Default shall be applied as follows:

first

, to the reimbursable expenses of the Administrative Agent incurred in
connection with such sale or other realization upon the Collateral, until the
same shall have been paid in full;



second

, to the fees and other reimbursable expenses of the Administrative Agent,
Swingline Lender and the Issuing Bank then due and payable pursuant to any of
the Loan Documents, until the same shall have been paid in full;



third

, to all reimbursable expenses, if any, of the Lenders then due and payable
pursuant to any of the Loan Documents, until the same shall have been paid in
full;



fourth

, to the fees due and payable under clauses (b) and (c) of
Section 2.14
of this Agreement and interest then due and payable under the terms of this
Agreement, until the same shall have been paid in full;



fifth

, to the aggregate outstanding principal amount of the Loans, the unreimbursed
amount of any drawings under Letters of Credit, and, to the extent secured by
Liens, the Net Mark-to-Market Exposure of the Borrower and the Subsidiary Loan
Parties, until the same shall have been paid in full, allocated pro rata among
the Lenders and any Affiliates of Lenders that hold Net Mark-to-Market Exposure
based on their respective pro rata shares of the aggregate amount of such Loans,
LC Exposure and Net Mark-to-Market Exposure;



sixth

, to additional cash collateral for the aggregate amount available to be drawn
under all outstanding Letters of Credit until the aggregate amount of all cash
collateral held by the Administrative Agent pursuant to this Agreement is equal
to 103% of the aggregate amount available to be drawn under all outstanding
Letters of Credit;



seventh

, to all other Obligations until the same shall have been paid in full; and



to the extent any proceeds remain, to the Borrower or other parties lawfully
entitled thereto.

All amounts allocated pursuant to the foregoing clauses second through seventh
to the Lenders as a result of amounts owed to the Lenders under the Loan
Documents shall be allocated among, and distributed to, the Lenders pro rata
based on their respective Pro Rata Shares; provided, however, that all amounts
allocated to that portion of the LC Exposure comprised of the aggregate undrawn
amount of all outstanding Letters of Credit pursuant to clause fifth and sixth
shall be distributed to the Administrative Agent, rather than to the Lenders,
and held by the Administrative Agent in an account in the name of the
Administrative Agent for the benefit of the Issuing Bank and the Lenders as cash
collateral for the LC Exposure, such account to be administered in accordance
with Section 2.22(g).



THE ADMINISTRATIVE AGENT

Appointment of the Administrative Agent.



Each Lender irrevocably appoints SunTrust Bank as the Administrative Agent and
authorizes it to take such actions on its behalf and to exercise such powers as
are delegated to the Administrative Agent under this Agreement and the other
Loan Documents, together with all such actions and powers that are reasonably
incidental thereto. The Administrative Agent may perform any of its duties
hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions set forth in this Article
shall apply to any such sub-agent or attorney-in-fact and the Related Parties of
the Administrative Agent, any such sub-agent and any such attorney-in-fact and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as the
Administrative Agent.

The Issuing Bank shall act on behalf of the Lenders with respect to any Letters
of Credit issued by it and the documents associated therewith until such time
and except for so long as the Administrative Agent may agree at the request of
the Required Lenders to act for the Issuing Bank with respect thereto; provided,
that the Issuing Bank shall have all the benefits and immunities (i) provided to
the Administrative Agent in this Article with respect to any acts taken or
omissions suffered by the Issuing Bank in connection with Letters of Credit
issued by it or proposed to be issued by it and the application and agreements
for letters of credit pertaining to the Letters of Credit as fully as if the
term "Administrative Agent" as used in this Article included the Issuing Bank
with respect to such acts or omissions and (ii) as additionally provided in this
Agreement with respect to the Issuing Bank.

Nature of Duties of the Administrative Agent.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing; (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except those discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in ‎Section 10.2); and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Parent or any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in ‎Section 10.2) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a "Default" or "Event of
Default" hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document; (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith; (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document; (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document; or (v) the
satisfaction of any condition set forth in ‎ARTICLE III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent may consult with
legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.

Lack of Reliance on the Administrative Agent.

Each of the Lenders, the Swingline Lender and the Issuing Bank acknowledges that
it has, independently and without reliance upon the Administrative Agent, the
Issuing Bank or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each of the Lenders, the Swingline Lender and the Issuing
Bank also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, continue to make its own
decisions in taking or not taking of any action under or based on this
Agreement, any related agreement or any document furnished hereunder or
thereunder. Each of the Lenders acknowledges and agrees that outside legal
counsel to the Administrative Agent in connection with the preparation,
negotiation, execution, delivery and administration (including any amendments,
waivers and consents) of this Agreement and the other Loan Documents is acting
solely as counsel to the Administrative Agent and is not acting as counsel to
any Lender (other than the Administrative Agent and its Affiliates) in
connection with this Agreement, the other Loan Documents or any of the
transactions contemplated hereby or thereby.

Certain Rights of the Administrative Agent.

If the Administrative Agent shall request instructions from the Required Lenders
with respect to any action or actions (including the failure to act) in
connection with this Agreement, the Administrative Agent shall be entitled to
refrain from such act or taking such act, unless and until it shall have
received instructions from such Lenders; and the Administrative Agent shall not
incur liability to any Person by reason of so refraining. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement.

Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, posting or other distribution) believed by it to be genuine and to have
been signed, sent or made by the proper Person. The Administrative Agent may
also rely upon any statement made to it orally or by telephone and believed by
it to be made by the proper Person and shall not incur any liability for relying
thereon. The Administrative Agent may consult with legal counsel (including
counsel for the Borrower), independent public accountants and other experts
selected by it and shall not be liable for any action taken or not taken by it
in accordance with the advice of such counsel, accountants or experts.

The Administrative Agent in its Individual Capacity.

The bank serving as the Administrative Agent shall have the same rights and
powers under this Agreement and any other Loan Document in its capacity as a
Lender as any other Lender and may exercise or refrain from exercising the same
as though it were not the Administrative Agent; and the terms "Lenders",
"Required Lenders", "holders of Notes", or any similar terms shall, unless the
context clearly otherwise indicates, include the Administrative Agent in its
individual capacity. The bank acting as the Administrative Agent and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with the Parent or any Subsidiary or Affiliate of the Borrower
as if it were not the Administrative Agent hereunder.

Successor Administrative Agent.

The Administrative Agent may resign at any time by giving notice thereof to the
Lenders and the Borrower. Upon any such resignation, the Required Lenders shall
have the right to appoint a successor Administrative Agent, subject to the
approval by the Borrower provided that no Default or Event of Default shall
exist at such time. If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within thirty (30) days
after the retiring Administrative Agent gives notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent, which shall be a commercial bank
organized under the laws of the United States of America or any state thereof or
a bank which maintains an office in the United States, having a combined capital
and surplus of at least $500,000,000.

Upon the acceptance of its appointment as the Administrative Agent hereunder by
a successor, such successor Administrative Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement and the other Loan
Documents. If within forty-five (45) days after written notice is given of the
retiring Administrative Agent's resignation under this ‎Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent's
resignation shall become effective; (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan
Documents; and (iii) the Required Lenders shall thereafter perform all duties of
the retiring Administrative Agent under the Loan Documents until such time as
the Required Lenders appoint, subject to the approval of the Borrower provided
that no Default or Event of Default shall have occurred and be continuing, a
successor Administrative Agent as provided above. After any retiring
Administrative Agent's resignation hereunder, the provisions of this Article
shall continue in effect for the benefit of such retiring Administrative Agent
and its representatives and agents in respect of any actions taken or not taken
by any of them while it was serving as the Administrative Agent.

In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender or a Potential Defaulting Lender, the Issuing Bank
and/or the Swingline Lender may, upon prior written notice to the Borrower and
the Administrative Agent, resign as Issuing Bank or Swingline Lender,
respectively, effective at the close of business on a date specified in such
notice (which date may not be less than three (3) Business Days after the date
of such notice); provided that such resignation by the Issuing Bank will have no
effect on the validity or enforceability of any Letter of Credit then
outstanding or on the obligations of the Borrower or any Lender under this
Agreement with respect to any such outstanding Letter of Credit or otherwise to
the Issuing Bank; and provided, further, that such resignation by the Swingline
Lender will have no effect on its rights in respect of any outstanding Swingline
Loans or on the obligations of the Borrower or any Lender under this Agreement
with respect to any such outstanding Swingline Loan.

Authorization to Execute other Loan Documents; Collateral.

Each Lender authorizes the Administrative Agent to enter into each of the Loan
Documents to which it is a party (other than this Agreement) and to take all
action contemplated by such Loan Documents. Each Lender agrees that no Lender,
other than the Administrative Agent acting on behalf of all Lenders, shall have
the right individually to seek to realize upon the security granted by any Loan
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Lenders,
upon the terms of the Loan Documents. Each Lender authorizes the Administrative
Agent to accept delivery of this Agreement, any of the Notes and any of the
other Loan Documents on such Lender's behalf.

In the event that any Collateral is pledged by any Person as collateral security
for the Obligations, the Administrative Agent is hereby authorized to execute
and deliver on behalf of the Lenders any Loan Documents necessary or appropriate
to grant and perfect a Lien on such Collateral in favor of the Administrative
Agent on behalf of the Lenders.

The Lenders hereby authorize the Administrative Agent, at its option and in its
discretion, to release any Lien granted to or held by the Administrative Agent
upon any Collateral (i) upon termination of the Commitments and payment and
satisfaction of all of the Obligations or the transactions contemplated hereby;
(ii) as permitted by, but only in accordance with, the terms of the applicable
Loan Document; (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder; (iv) upon the release of a Lien granted by a Subsidiary in
the case of the sale of the Subsidiary permitted by the terms of this Agreement;
or (v) upon the release of any Lien on any assets which are transferred or
disposed of in accordance with the terms of this Agreement. Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent's authority to release particular types or items of
Collateral pursuant to this clause.

Upon any sale or transfer of assets constituting Collateral which is expressly
permitted pursuant to the terms of any Loan Documents, or consented to in
writing by the Required Lenders, and upon at least five (5) Business Days' prior
written request by the Borrower, the Administrative Agent shall (and is hereby
irrevocably authorized by the Lenders to) execute such documents as may be
necessary to evidence the release of the Liens granted to the Administrative
Agent for the benefit of the Lenders, upon the Collateral that was sold or
transferred; provided, however, that (i) the Administrative Agent shall not be
required to execute any such document on terms which, in the Administrative
Agent's opinion, would expose the Administrative Agent to liability or create
any obligation or entail any consequence other than the release of such Liens
without recourse or warranty, and (ii) such release shall not in any manner
discharge, affect or impair the Obligations or any Liens upon (or obligations of
the Borrower or any Guarantor) in respect of all interests retained by the
Borrower or any Guarantor, including (without limitation) the proceeds of the
sale, all of which shall continue to constitute part of the Collateral.

Reserved.



Withholding Tax.

To the extent required by any applicable law, the Administrative Agent may
withhold from any interest payment to any Lender an amount equivalent to any
applicable withholding tax. If the IRS or any authority of the United States or
other jurisdiction asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstances that rendered the exemption from, or reduction of, withholding tax
ineffective, or for any other reason), such Lender shall indemnify the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by the Borrower and without limiting the obligation of
the Borrower to do so to the extent provided in this Agreement and the Loan
Documents) fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including penalties and interest,
together with all expenses incurred, including legal expenses, allocated staff
costs and any out of pocket expenses.

The Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans or Revolving Credit Exposure and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Bank, the Swingline Lender and the Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the Issuing Bank, the Swingline Lender and the Administrative Agent
and its agents and counsel and all other amounts due the Lenders, the Issuing
Bank, the Swingline Lender and the Administrative Agent under ‎Section 10.3)
allowed in such judicial proceeding; and

to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same; and

Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender, the Swingline Lender and the Issuing Bank to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders, the Swingline Lender and the
Issuing Bank, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under ‎Section 10.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, the
Swingline Lender or the Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.

Titled Agents.

Each Lender and each Loan Party agrees that any documentation agent or
syndication agent, in such capacity, shall have no duties or obligations under
any Loan Documents to any Lender or any Loan Party. Anything herein to the
contrary notwithstanding, none of the Book Manager or Arranger or other titled
agents listed on the cover page hereof, in its capacity as such, shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Issuing Bank hereunder. Each Lender and each Loan Party agrees
that the Administrative Agent shall have the right, in its sole discretion, to
designate or appoint any Lender as a titled agent.





MISCELLANEOUS

Notices.



Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications to any party herein to
be effective shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, as
follows:

To the Borrower: Steiner U.S. Holdings, Inc.
c/o Steiner Management Services, LLC
770 South Dixie Highway, 2nd Floor
Coral Gables, Florida 33146
Attention:  Mr. Stephen Lazarus
Chief Financial Officer
Telecopy Number: (305) 358-9976


To the Administrative Agent
or Swingline Lender: SunTrust Bank
777 Brickell Avenue, 4th Floor
Miami, Florida 33131

Attention: Ed Balcazar, Senior Vice President
Telecopy Number: (305) 579-7133


With a copy to: SunTrust Bank
Agency Services
303 Peachtree Street, N. E., 25th Floor
Atlanta, Georgia 30308
Attention: Doug Weltz
Telecopy Number: (404) 221-2001


With a copy to: Alston & Bird LLP
1180 W. Peachtree Street
Atlanta, Georgia 30309-3424
Attention: Rick Blumen
Telecopy Number: (404) 253-8366


To the Issuing Bank: SunTrust Bank
25 Park Place, N. E./Mail Code 3706
Atlanta, Georgia 30303
Attention: Phil Acuff
Telecopy Number: (404) 588-8129


With a copy to: Alston & Bird LLP
1180 W. Peachtree Street
Atlanta, Georgia 30309-3424
Attention: Rick Blumen
Telecopy Number: (404) 253-8366


To any other Lender: the address set forth in the Administrative Questionnaire
or the Assignment and Acceptance Agreement executed by such Lender

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, the Issuing Bank or the Swingline Lender shall not be effective until
actually received by such Person at its address specified in this ‎Section 10.1.

Any agreement of the Administrative Agent, the Issuing Bank and the Lenders
herein to receive certain notices by telephone, facsimile or other electronic
transmission is solely for the convenience and at the request of the Borrower.
The Administrative Agent, the Issuing Bank and the Lenders shall be entitled to
rely on the authority of any Person purporting to be a Person authorized by the
Borrower to give such notice and the Administrative Agent, the Issuing Bank and
the Lenders shall not have any liability to the Borrower or other Person on
account of any action taken or not taken by the Administrative Agent, the
Issuing Bank and the Lenders in reliance upon such telephonic or facsimile
notice. The obligation of the Borrower to repay the Loans and all other
Obligations hereunder shall not be affected in any way or to any extent by any
failure of the Administrative Agent, the Issuing Bank and the Lenders to receive
written confirmation of any telephonic or facsimile notice or the receipt by the
Administrative Agent, the Issuing Bank and the Lenders of a confirmation which
is at variance with the terms understood by the Administrative Agent, the
Issuing Bank and the Lenders to be contained in any such telephonic or facsimile
notice.

Notices and other communications to the Lenders, the Swingline Lender and the
Issuing Bank hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by Administrative Agent, provided that the foregoing shall not apply to
notices to any Lender, the Swingline Lender or the Issuing Bank pursuant to
‎ARTICLE II unless such Lender, the Swingline Lender, the Issuing Bank, as
applicable, and the Administrative Agent have agreed to receive notices under
such Section by electronic communication and have agreed to the procedures
governing such communications. The Administrative Agent or the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient; and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

Waiver; Amendments.

No failure or delay by the Borrower, the Administrative Agent, the Issuing Bank
or any Lender in exercising any right or power hereunder or any other Loan
Document, and no course of dealing between the Borrower and the Administrative
Agent or any Lender, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power or any abandonment or discontinuance
of steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Borrower, any other Loan Party, the Administrative
Agent, the Issuing Bank and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies
provided by law. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph ‎(b) of this
‎Section 10.2, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, any Lender or the Issuing Bank
may have had notice or knowledge of such Default or Event of Default at the
time.



No amendment or waiver of any provision of this Agreement or the other Loan
Documents, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Borrower and, except as set forth in paragraph (c) of this
Section 10.2
, the Required Lenders or the Borrower and the Administrative Agent with the
consent of the Required Lenders and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given;
provided
, that no amendment or waiver shall: (i) increase the Commitment of any Lender
without the written consent of such Lender; (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender directly
affected thereby; (iii) postpone the date fixed for any scheduled payment of any
principal (excluding any mandatory prepayment) of, or interest on, any Loan or
LC Disbursement or interest thereon or any fees hereunder or reduce the amount
of, waive or excuse any such payment, or postpone the scheduled date for the
termination or reduction of any Commitment, without the written consent of each
Lender directly affected thereby; (iv) change
‎Section 2.21(a),
(b)
,
(c)
or
‎(e)
in a manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender; (v) change any of the provisions of
this
‎Section 10.2
or the definition of "Required Lenders" or any other provision hereof specifying
the number or percentage of Lenders which are required to waive, amend or modify
any rights hereunder or make any determination or grant any consent hereunder,
without the consent of each Lender; (vi) release the Borrower or any guarantor
or limit the liability of the Borrower under the Loan Documents or any such
guarantor under any guaranty agreement, without the written consent of each
Lender; (vii) release all or substantially all Collateral securing any of the
Obligations or agree to subordinate any Lien in such Collateral to any other
creditor of the Borrower or any Subsidiary, without the written consent of each
Lender; and (viii) change any of the conditions for funding Loans set forth in
ARTICLE III
, without the written consent of each Lender;
provided further
, that no such agreement shall amend, modify or otherwise affect the rights,
duties or obligations of the Administrative Agent, the Swingline Lender or the
Issuing Bank without the prior written consent of such Person.



Notwithstanding anything contained herein to the contrary, any amendment or
modification that (i) reduces the Applicable Margin and/or Applicable Percentage
in respect of any Class of Loan (which amendment or modification may but shall
not be required to include the payment of a fee to any Lender that agrees to
such reduction for its Loans and/or Commitments of such Class) or (ii) extends
the date required for the payment of principal of any Class of Loan and/or the
termination date for any Commitment of any Class (which amendment or
modification may but shall not be required to include either or both the payment
of a fee and increasing the Applicable Margin and/or Applicable Percentage Rate
for any Lender that agrees to such extension for its Loans and/or Commitments of
such Class (each Lender agreeing to any of the amendments described in clauses
(i) and (ii) above, a "Consenting Lender")) shall require only the consents of
(i) the Borrower and the Guarantors, (ii) such Consenting Lender, (iii) the
Required Lenders of such Class, (iv) the Administrative Agent and (v) if such
Class includes Revolving Loans and/or Revolving Commitments, each Issuing Lender
and Swingline Lender affected thereby. No such reduction or extension shall
apply to any Loan or any Commitment of any Lender that is not a Consenting
Lender.

Notwithstanding anything contained herein to the contrary, (x) no Defaulting
Lender or Potential Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Defaulting Lender or Potential Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) this Agreement
may be amended and restated without the consent of any Lender (but with the
consent of the Borrower and the Administrative Agent) if, upon giving effect to
such amendment and restatement, such Lender shall no longer be a party to this
Agreement (as so amended and restated), the Commitments of such Lender shall
have terminated (but such Lender shall continue to be entitled to the benefits
of ‎Section 2.18, ‎Section 2.19, ‎Section 2.20 and ‎Section 10.3), such Lender
shall have no other commitment or other obligation hereunder and shall have been
paid in full all principal, interest and other amounts owing to it or accrued
for its account under this Agreement. Notwithstanding anything herein or
otherwise to the contrary, any Event of Default occurring hereunder shall
continue to exist (and shall be deemed to be continuing) until such time as such
Event of Default is waived in writing in accordance with the terms of this
Section notwithstanding (i) any attempted cure or other action taken by the
Borrower or any other Person subsequent to the occurrence of such Event of
Default or (ii) any action taken or omitted to be taken by the Administrative
Agent or any Lender prior to or subsequent to the occurrence of such Event of
Default (other than the granting of a waiver in writing in accordance with the
terms of this Section).

Expenses; Indemnification.

The Borrower shall pay (i) all reasonable, out-of-pocket costs and expenses of
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and its
Affiliates, in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of the Loan Documents and any
amendments, modifications or waivers thereof (whether or not the transactions
contemplated in this Agreement or any other Loan Document shall be consummated),
(ii) all reasonable out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out-of-pocket costs
and expenses (including, without limitation, the reasonable fees, charges and
disbursements of outside counsel) incurred by the Administrative Agent, the
Issuing Bank or any Lender in connection with the enforcement or protection of
its rights in connection with this Agreement and the other Loan Documents,
including its rights under this ‎Section 10.3, or in connection with the Loans
made or any Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender, the Swingline Lender and the Issuing Bank, and each
Related Party of any of the foregoing Persons (each such Person being called an
"Indemnitee") against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby; (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit); (iii) the use by any Person of any information or materials obtained by
or through SyndTrak or other internet web sites; (iv) any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries; or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee's
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

The Borrower shall pay, and hold the Administrative Agent and each of the
Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes with respect to this Agreement and any
other Loan Documents, any collateral described therein, or any payments due
thereunder, and save the Administrative Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes.

To the extent that the Borrower fails to pay any amount required to be paid to
the Administrative Agent, the Issuing Bank or the Swingline Lender under
paragraphs (a), (b) or (c) of this Section 10.3, each Lender severally agrees to
pay to the Administrative Agent, the Issuing Bank or the Swingline Lender, as
the case may be, such Lender's Pro Rata Share (determined as of the time that
the unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.

To the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to actual or
direct damages) arising out of, in connection with or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the transactions contemplated herein or therein, any Loan or
any Letter of Credit or the use of proceeds thereof. No Indemnitee referred to
in paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

All amounts due under this ‎Section 10.3 shall be payable promptly after written
demand therefor.

Successors and Assigns.

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph ‎(b) of this Section 10.4, (ii) by
way of participation in accordance with the provisions of paragraph ‎(d) of this
Section 10.4 or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of paragraph ‎(f) of this Section 10.4 (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
paragraph ‎(d) of this Section 10.4 and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment, Loans and other Revolving Credit Exposure at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:

Minimum Amounts

.



in the case of an assignment of the entire remaining amount of the assigning
Lender's Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

in any case not described in paragraph ‎Section 10.4(b)(i)(A) of this Section
10.4, the aggregate amount of the Commitment (which for this purpose includes
Loans and Revolving Credit Exposure outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans and Revolving Credit Exposure of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
"Trade Date" is specified in the Assignment and Acceptance, as of the Trade
Date) shall not be less than $3,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, that the Borrower shall be deemed to have consented to any
such lower amount unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof.

Proportionate Amounts

. Each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender's rights and obligations under this Agreement with
respect to the Loans, Revolving Credit Exposure or the Commitments assigned.



Required Consents

. No consent shall be required for any assignment except to the extent required
by paragraph
‎Section 10.4(b)(i)(B)
of this Section and, in addition:



the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required (x) for assignments to a Person that is
not a Lender with a Commitment and (y) for assignments by Defaulting Lenders or
Potential Defaulting Lenders; and

the consent of the Issuing Bank (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment that increases the obligation of
the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding), and the consent of the Swingline Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the Revolving Commitments.

Assignment and Acceptance

. The parties to each assignment shall deliver to the Administrative Agent (A) a
duly executed Assignment and Acceptance, (B) a processing and recordation fee of
$3,500
,
(C) an Administrative Questionnaire unless the assignee is already a Lender and
(D) the documents required under
‎Section 2.20(e)
if such assignee is a Foreign Lender.



No Assignment to the Borrower

. No such assignment shall be made to the Borrower, the Parent or any of the
Parent's Affiliates or Subsidiaries.



No Assignment to Natural Persons

. No such assignment shall be made to a natural person.



Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph ‎(c) of this ‎Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of ‎Section 2.18, ‎Section 2.19, ‎Section 2.20
and ‎Section 10.3 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph ‎(d) of this ‎Section 10.4. If the consent of the Borrower to an
assignment is required hereunder (including a consent to an assignment which
does not meet the minimum assignment thresholds specified above), the Borrower
shall be deemed to have given its consent five (5) Business Days after the date
notice thereof has actually been delivered by the assigning Lender (through the
Administrative Agent) to the Borrower, unless such consent is expressly refused
by the Borrower prior to such fifth Business Day.



The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and Revolving Credit Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the "Register").
Information contained in the Register with respect to any Lender shall be
available for inspection by such Lender at any reasonable time and from time to
time upon reasonable prior notice; information contained in the Register shall
also be available for inspection by the Borrower at any reasonable time and from
time to time upon reasonable prior notice. In establishing and maintaining the
Register, the Administrative Agent shall serve as the Borrower's agent solely
for tax purposes and solely with respect to the actions described in this
Section, and the Borrower hereby agrees that, to the extent SunTrust Bank serves
in such capacity, SunTrust Bank and its officers, directors, employees, agents,
sub-agents and affiliates shall constitute "Indemnitees".

Any Lender may at any time, without the consent of, or notice to, the Borrower,
the Administrative Agent, the Swingline Lender or the Issuing Bank sell
participations to any Person (other than a natural person, the Borrower or any
of the Borrower's Affiliates or Subsidiaries) (each, a "Participant") in all or
a portion of such Lender's rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender's obligations under this Agreement shall remain
unchanged; (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (iii) the Borrower, the
Administrative Agent, the Lenders, the Issuing Bank and the Swingline Lender
shall continue to deal solely and directly with such Lender in connection with
such Lender's rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of any Lender
without the written consent of such Lender; (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender directly
affected thereby; (iii) postpone the date fixed for any scheduled payment of any
principal (excluding any mandatory prepayment) of, or interest on, any Loan or
LC Disbursement or interest thereon or any fees hereunder or reduce the amount
of, waive or excuse any such payment, or postpone the scheduled date for the
termination or reduction of any Commitment, without the written consent of each
Lender directly affected thereby; (iv) change ‎Section 2.21(a), (b), (c) or ‎(e)
in a manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender; (v) change any of the provisions of
this ‎Section 10.4 or the definition of "Required Lenders" or any other
provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender; (vi) release any Loan Party or limit the liability of any Loan Party
under the Loan Documents without the written consent of each Lender, except to
the extent such release is expressly provided under the terms of the applicable
Loan Document; or (vii) release all or substantially all Collateral securing any
of the Obligations. Subject to paragraph ‎(e) of this ‎Section 10.4, the
Borrower agrees that each Participant shall be entitled to the benefits of
‎Section 2.18, ‎Section 2.19, and ‎Section 2.20 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph ‎(b)
of this ‎Section 10.4. To the extent permitted by law, each Participant also
shall be entitled to the benefits of ‎Section 10.7 as though it were a Lender,
provided such Participant agrees to be subject to ‎Section 2.18 as though it
were a Lender.

A Participant shall not be entitled to receive any greater payment under
‎Section 2.18 and ‎Section 2.20 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower's prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of ‎Section 2.20
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
‎Section 2.20(e) as though it were a Lender.

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

Governing Law; Jurisdiction; Consent to Service of Process.

This Agreement and the other Loan Documents shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof) of the State of New York.



The Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the non-exclusive jurisdiction of the United States District Court
for the Southern District of New York, and of any state court in the City of New
York and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document or the
transactions contemplated hereby or thereby, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York state court or, to the
extent permitted by applicable law, such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against the Borrower or its properties
in the courts of any jurisdiction.



The Borrower irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph ‎(b) of this ‎Section 10.5 and brought in any
court referred to in paragraph ‎(b) of this ‎Section 10.5. Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

Each party to this Agreement irrevocably consents to the service of process in
the manner provided for notices in ‎Section 10.1. Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.

WAIVER OF JURY TRIAL.

EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Right of Setoff.

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, each Lender and the Issuing Bank shall
have the right, at any time or from time to time upon the occurrence and during
the continuance of an Event of Default, without prior notice to the Borrower,
any such notice being expressly waived by the Borrower to the extent permitted
by applicable law, to set off and apply against all deposits (general or
special, time or demand, provisional or final) of the Borrower at any time held
or other obligations at any time owing by such Lender and the Issuing Bank to or
for the credit or the account of the Borrower against any and all Obligations
held by such Lender or the Issuing Bank, as the case may be, irrespective of
whether such Lender or the Issuing Bank shall have made demand hereunder and
although such Obligations may be contingent or unmatured. Each Lender and the
Issuing Bank agree promptly to notify the Administrative Agent and the Borrower
after any such set-off and any application made by such Lender and the Issuing
Bank, as the case may be; provided, that the failure to give such notice shall
not affect the validity of such set-off and application. Each Lender and the
Issuing Bank agrees to apply all amounts collected from any such set-off to the
Obligations before applying such amounts to any other Indebtedness or other
obligations owed by the Borrower and any of its Subsidiaries to such Lender or
Issuing Bank.

Counterparts; Integration.

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by telecopy), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. This Agreement, the Fee Letter, the other Loan Documents, and any
separate letter agreement(s) relating to any fees payable to the Administrative
Agent constitute the entire agreement among the parties hereto and thereto
regarding the subject matters hereof and thereof and supersede all prior
agreements and understandings, oral or written, regarding such subject matters.
Delivery of an executed counterpart to this Agreement or any other Loan Document
by facsimile transmission or by electronic mail in pdf form shall be as
effective as delivery of a manually executed counterpart hereof.

Survival.

All covenants, agreements, representations and warranties made by the Borrower
herein and in the certificates or other instruments delivered in connection with
or pursuant to this Agreement shall be considered to have been relied upon by
the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect (to the extent not amended or
supplemented by any subsequent covenants, agreements, representations or
warranties) as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of ‎Section 2.18, ‎Section 2.19,
‎Section 2.20, and ‎Section 10.3 and ‎ARTICLE IX shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

Severability.

Any provision of this Agreement or any other Loan Document held to be illegal,
invalid or unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof or thereof; and the illegality, invalidity or unenforceability
of a particular provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Confidentiality.

Each of the Administrative Agent, the Issuing Bank and the Lenders agrees to
take normal and reasonable precautions to maintain the confidentiality of any
information relating to the Parent or any of its Subsidiaries or any of their
respective businesses, to the extent designated in writing as confidential and
provided to it by the Parent or any of its Subsidiary, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Parent or any
of its Subsidiaries, except that such information may be disclosed (a) to any
Related Party of the Administrative Agent, the Issuing Bank or any such Lender
including without limitation accountants, legal counsel and other advisors; (b)
to the extent required by applicable laws or regulations or by any subpoena or
similar legal process; (c) to the extent requested by any regulatory agency or
authority purporting to have jurisdiction over it (including any self-regulatory
authority such as the National Association of Insurance Commissioners); (d) to
the extent that such information becomes publicly available other than as a
result of a breach of this ‎Section 10.11, or which becomes available to the
Administrative Agent, the Issuing Bank, any Lender or any Related Party of any
of the foregoing on a non-confidential basis from a source other than the
Borrower; (e) in connection with the exercise of any remedy hereunder or under
any other Loan Documents or any suit, action or proceeding relating to this
Agreement or any other Loan Documents or the enforcement of rights hereunder or
thereunder; (f) subject to an agreement containing provisions substantially the
same as those of this ‎Section 10.11, to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement, or (ii) any actual or prospective party (or
its Related Parties) to any swap or derivative or similar transaction under
which payments are to be made by reference to the Borrower and its obligations,
this Agreement or payments hereunder; (g) any rating agency; (h) the CUSIP
Service Bureau or any similar organization; or (i) with the consent of the
Borrower. Any Person required to maintain the confidentiality of any information
as provided for in this ‎Section 10.11 shall be considered to have complied with
its obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such information as such Person would accord its
own confidential information.

Interest Rate Limitation.

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which may be treated as interest on such Loan under applicable law
(collectively, the "Charges"), shall exceed the maximum lawful rate of interest
(the "Maximum Rate") which may be contracted for, charged, taken, received or
reserved by a Lender holding such Loan in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate. If the
Administrative Agent or any Lender shall receive interest (together with all
fees, charges or other amounts which may be treated as interest) in an amount
that exceeds the Maximum Rate, the excess shall be applied to the outstanding
Obligations (other than any interest) or, if it exceeds the amount of such
Obligations, returned to the Borrower.

Waiver of Effect of Corporate Seal.

The Borrower represents and warrants that neither it nor any other Loan Party is
required to affix its corporate seal to this Agreement or any other Loan
Document pursuant to any requirement of law or regulation, agrees that this
Agreement is delivered by Borrower under seal and waives any shortening of the
statute of limitations that may result from not affixing the corporate seal to
this Agreement or such other Loan Documents.

Patriot Act.

The Administrative Agent and each Lender hereby notifies the Loan Parties that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the "Patriot Act"), it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the Patriot Act. Each
Loan Party shall, and shall cause each of its Subsidiaries to, provide to the
extent commercially reasonable, such information and take such other actions as
are reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the Patriot Act.

Independence of Covenants.

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or condition exists.

No Advisory or Fiduciary Relationship.

In connection with all aspects of the transactions contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates' understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Lenders and the Arranger are arm's-length commercial transactions between
the Borrower and its Affiliates, on the one hand, and the Administrative Agent,
the Lenders and the Arranger, on the other hand, (B) the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative Agent, the Lenders and the Arranger is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and (B)
neither the Administrative Agent nor any Lender or Arranger has any obligation
to the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, each Lender and
the Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor any Lender or Arranger
has any obligation to disclose any of such interests to the Borrower or any of
its Affiliates. To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against the Administrative Agent
or any Lender or Arranger with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

(remainder of page left intentionally blank)

IN WITNESS WHEREOF

, the parties hereto have caused this Agreement to be duly executed by their
respective authorized officers as of the day and year first above written.



STEINER U.S. HOLDINGS, INC.

,
a Florida corporation


By: /s/ Stephen Lazarus
Stephen Lazarus
Senior Vice President and
Chief Financial Officer




SUNTRUST BANK

, as Administrative Agent, as Issuing Bank, as Swingline Lender and as a Lender


By: /s/ Eduardo M. Balcazar
Name: Eduardo M. Balcazar
Title: Senior Vice President






BANK OF AMERICA, N.A., as a Lender




By: /s/ David Gutierrez
Name: David Gutierrez
Title: Sr. Vice President




WELLS FARGO BANK, N.A., as a Lender




By: /s/ Gregory Roll
Name: Gregory Roll
Title: Sr. Vice President




REGIONS BANK, as a Lender




By: /s/ Stephen Hanas
Name: Stephen Hanas
Title: Senior Vice President




CITY NATIONAL BANK OF FLORIDA, as a Lender




By: /s/ Henry Sosa
Name: Henry Sosa
Title: Vice President




JPMORGAN CHASE BANK, N.A., as a Lender




By: /s/ Alex Abreu
Name: Alex Abreu
Title: Managing Director




Schedule I



APPLICABLE MARGIN AND APPLICABLE PERCENTAGE





Pricing
Level




Leverage Ratio


Applicable Margin for LIBOR Loans


Applicable Margin for Base Rate Loans



Commitment Fee

I

Greater than or equal to 2.00:1.00



2.75% per annum



1.75% per annum



0.500% per annum

II

Less than 2.00:1.00 but greater than or equal to 1.50:1.00



2.50% per annum



1.50% per annum



0.375% per annum

III

Less than 1.50:1.00 but greater than or equal to 1.00:1.00



2.25% per annum



1.25% per annum



0.300% per annum

IV

Less than 1.00:1.00 but greater than or equal to 0.50:1.00

2.00% per annum

1.00% per annum

0.250% per annum

V

Less than 0.50:1.00

1.75% per annum

0.75% per annum

0.200% per annum

Schedule II



COMMITMENT AMOUNTS



 

Lender

Term Loan Commitment Amount

Revolving
Commitment
Amount

Total
Commitment
Amount

SunTrust Bank

$40,333,333.33

$14,666,666.67

$55,000,000.00

Bank of America

$33,000,000.00

$12,000,000.00

$45,000,000.00

Wells Fargo Bank

$33,000,000.00

$12,000,000.00

$45,000,000.00

Regions Bank

$29,333,333.33

$10,666,666.67

$40,000,000.00

City National Bank

$14,666,666.67

$5,333,333.33

$20,000,000.00

JPMorgan Chase Bank

$14,666,666.67

$5,333,333.33

$20,000,000.00

Total



$165,000,000.00



$60,000,000.00



$225,000,000.00

 

Schedule 1.1



COMBINED MATERIAL ADVERSE EFFECT



"Combined Material Adverse Effect" means any event, fact, condition, change,
circumstance, occurrence or effect that, individually or in the aggregate with
all other events, facts, conditions, changes, circumstances, occurrences or
effects, is materially adverse to the operations, results of operations, assets,
Liabilities, capitalization, condition (financial or otherwise) or business of
the Borrower and its Subsidiaries and the Target and its Subsidiaries, taken as
a whole; provided, however, that changes or effects resulting from any of the
following clauses (a) through (h) shall be deemed not to constitute a "Combined
Material Adverse Effect" and shall not be considered in determining whether a
"Combined Material Adverse Effect" has occurred: (a) changes in economic or
political conditions or the financing, banking, currency or capital markets in
general to the extent such changes do not disproportionately affect the Borrower
and its Subsidiaries and the Target and its Subsidiaries as a whole relative to
other similarly situated participants in the industries or markets in which they
operate; (b) changes in Laws or Orders or interpretations thereof or changes in
accounting requirements or principles after the date hereof; (c) changes
affecting industries, markets or geographical areas in which the Borrower or its
Subsidiaries and the Target or its Subsidiaries conduct their respective
businesses to the extent such changes do not disproportionately affect the
Borrower and its Subsidiaries and the Target and its Subsidiaries as a whole
relative to other similarly situated participants in the industries or markets
in which they operate; (d) the negotiation, announcement and performance of the
Merger Agreement or the transactions contemplated thereby or any communication
by the Borrower or any of its Affiliates of its plans or intentions (including
in respect of employees) with respect to any of the businesses of the Borrower
and its Subsidiaries and the Target and its Subsidiaries; (e) any actions by the
Borrower, the Merger Sub, or the Target expressly required to be taken pursuant
to the Merger Agreement; (f) any natural disaster or any acts of terrorism,
sabotage, military action, armed hostilities or war (whether or not declared) or
any escalation or worsening thereof occurring after the date of the Merger
Agreement to the extent such events do not disproportionately affect the
Borrower and its Subsidiaries and the Target and its Subsidiaries as a whole
relative to other similarly situated participants in the industries or markets
in which they operate; (g) any action required to be taken under any Law or
Order enacted after the date hereof by which the Borrower or any of its
Subsidiaries and the Target or any of its Subsidiaries (or any of their
respective properties) is bound; or (h) any failure, in and of itself (and
distinguished from any change or effect giving rise to or contributing to such
failure), by the Borrower and its Subsidiaries and the Target and its
Subsidiaries to meet any internal projections or forecasts. For the avoidance of
doubt, a "Combined Material Adverse Effect" shall be measured only against past
performance of the Borrower and its Subsidiaries and the Target and its
Subsidiaries, and not against any forward-looking statements, projections or
forecasts of the Borrower and its Subsidiaries and the Target and its
Subsidiaries or any other Person.



For purposes of this Schedule 1.1, the following terms used in the definition of
"Combined Material Adverse Effect" set forth above shall have the meanings set
forth below.



"Governmental Entity" means any federal, state, local or foreign government or
governmental or regulatory entity, political subdivision thereof, or any
self-regulating organization (including any securities exchange) or other
non-governmental regulating authority or other entity (to the extent that the
rules, regulations or orders of such authority or other entity have the force of
Law), or any domestic or foreign court, arbitrator, tribunal, administrative
agency or commission or other governmental or regulatory agency, or other entity
or authority exercising executive, legislative, judicial, regulatory or
administrative functions pertaining to government, including any department,
board or commission thereof.



"Law" means any statute, law, code, statute, ordinance, requirement, rule or
regulation of any Governmental Entity.



"Liabilities" means any and all debts, liabilities and obligations, whether
accrued or fixed, known or unknown, absolute or contingent, matured or unmatured
or determined or determinable.



"Order" means any judgment, order, injunction, decree, writ, award, permit or
license of any Governmental Entity or any arbitrator.



"Person" means and includes an individual, a partnership, a limited liability
partnership, a joint venture, a corporation, a limited liability company, a
trust, an unincorporated organization, a group or a Governmental Entity.



 

 

Schedule 2.12(c)



PERMITTED EQUITY ISSUANCES

Schedule 4.3(a)

SUBSIDIARIES

Schedule 4.3(b)



CAPITALIZATION

Schedule 4.6(a)

LITIGATION



Schedule 4.7(b)

MATERIAL CONTRACTS

Schedule 4.10

INVESTIGATIONS AND AUDITS

Schedule 4.13(a)

REAL ESTATE

 

Schedule 4.14

INSURANCE POLICIES

To be filed by amendment

 

Schedule 4.25



FRANCHISE MATTERS

Schedule 7.1

OUTSTANDING INDEBTEDNESS

Schedule 7.2

EXISTING LIENS

Schedule 7.4

EXISTING INVESTMENTS



Schedule 7.9

SALE/LEASEBACK TRANSACTIONS

Schedule 2.12(c)


Permitted Equity Issuances



Equity issuances under Amended and Restated 1996 Share Option and Incentive Plan
Equity issuances under 2004 Equity Incentive Plan Equity issuances under
Non-Employee Directors' Share Option Plan Equity issuances under 2009 Incentive
Plan

Schedule 4.3(a)



SUBSIDIARIES



 

See Schedule 4.3(b).

Schedule 4.3(b)



CAPITALIZATION



Subsidiaries which are Loan Parties are indicated with an *





*STEINER LEISURE LIMITED:

Jurisdiction of Formation:

Commonwealth of the Bahamas

Jurisdiction(s) of Qualification:

None

Authorized Stock:

Common: 110,000,000 (approx. 14,582,076 outstanding as of 6/30/2009)

 1. Preferred: 10,000,000 (none outstanding)

Equity Interests:

Steiner Transocean Limited (100%)
Cosmetics Limited (100%)
Steiner UK Limited (100%)
Steiner Training Limited (100%)
Steiner U.S. Holdings, Inc. (100%)
Steiner Leisure (Cyprus) Limited (75%)
Steiner Spa Limited (100%)
Steiner Spa Asia Limited (100%)
Steiner Marks Limited (100%)
STO Italy S.r.l. (100%)

Stockholder:

Publicly held entity

*STEINER TRANSOCEAN LIMITED

Jurisdiction of Formation:

Commonwealth of the Bahamas

Jurisdiction(s) of Qualification:

None

Authorized Stock:

Common: 5,000 (100 issued)
Preferred: None

Equity Interests:

Mandara Spa (Cruise I), LLC (100%)
Mandara Spa (Cruise II), L.L.C. (100%)
STO Medispa Limited (100%)

Steiner Transocean (II) Limited (100%)

Stockholder:

Steiner Leisure Limited (100%)

*STEINER SPA LIMITED

Jurisdiction of Formation:

Commonwealth of the Bahamas

Jurisdiction(s) of Qualification:

None

Authorized Stock:

Common: 5,000 (1,000 issued)
Preferred: None

Equity Interests:

Mandara Spa LLC (100%)
Mandara Spa Puerto Rico, Inc. (100%)

Stockholder:

Steiner Leisure Limited (100%)

*MANDARA SPA (CRUISE II), L.L.C.

Jurisdiction of Formation:

Delaware

Jurisdiction(s) of Qualification:

None

Authorized Stock:

Common: N/A
Preferred: N/A

Equity Interests:

None

Membership Interest Holder(s):

Steiner Transocean Limited (100%)

MANDARA SPA (CRUISE I), L.L.C.

Jurisdiction of Formation:

Delaware

Jurisdiction(s) of Qualification:

None

Authorized Stock:

Common: N/A
Preferred: N/A

Equity Interests:

Mandara Spa (Guam) L.L.C. (.2%)
Mandara Spas (Bahamas), Ltd. (.01%)

Membership Interest Holder(s):

Steiner Transocean Limited (100%)

STO MEDISPA LIMITED

Jurisdiction of Formation:

Commonwealth of the Bahamas

Jurisdiction(s) of Qualification:

None

Authorized Stock:

Common: 5,000 (1 issued)
Preferred: N/A

Equity Interests:

Medispa Limited (JV with Aesthetic Medical Training, Ltd) (60%)
Aesthetic Medical Training, Ltd (JV with Medispa Limited) (40%)

Membership Interest Holder(s):

Steiner Transocean Limited (100%)

MEDISPA LIMITED

Jurisdiction of Formation:

Commonwealth of the Bahamas

Jurisdiction(s) of Qualification:

None

Authorized Stock:

Common: 5,000 (5,000 issued)
Preferred: N/A

Equity Interests:

None

Membership Interest Holder(s):

STO Medispa Limited (60%)
Aesthetic Medical Training, Ltd (40%)

*MANDARA SPA LLC

Jurisdiction of Formation:

Delaware

Jurisdiction(s) of Qualification:

None

Authorized Stock:

Common: N/A
Preferred: N/A

Equity Interests:

Mandara Spa (Bahamas), Ltd. (99.99%)
Mandara Spa (Tahiti), LLC (100%)
Mandara Spa (Guam) L.L.C. (99.8%)
Mandara Spa (Saipan), Inc. (100%)
Mandara Spa Aruba, N.V. (100%)

Membership Interest Holder(s):

Steiner Spa Limited (100%)

MANDARA SPA ARUBA, N.V.

Jurisdiction of Formation:

Aruba

Jurisdiction(s) of Qualification:

None

Authorized Stock:

Common: 100
Preferred: None

Equity Interests:

None

Stockholder:

Mandara Spa LLC (100%)

MANDARA SPA (SAIPAN), INC.

Jurisdiction of Formation:

Commonwealth of the Northern Mariana Islands

Jurisdiction(s) of Qualification:

None

Authorized Stock:

Common: 5,000 (5,000 issued)
Preferred: None

Equity Interests:

None

Stockholder:

Mandara Spa LLC (100%)

MANDARA SPA (GUAM) L.L.C.

Jurisdiction of Formation:

Guam

Jurisdiction(s) of Qualification:

None

Authorized Stock:

Common: N/A
Preferred: N/A

Equity Interests:

None

Membership Interest Holder(s):

Mandara Spa LLC (99.8%)
Mandara Spa (Cruise I), L.L.C. (.2%)

*MANDARA SPA (BAHAMAS), LTD.

Jurisdiction of Formation:

Commonwealth of the Bahamas

Jurisdiction(s) of Qualification:

None

Authorized Shares:

Common: 5,000 (5,000 issued)
Preferred: None

Equity Interests:

None

Stockholder:

Mandara Spa LLC (99.99%)
Mandara Spa (Cruise I), L.L.C. (.01%)

MANDARA SPA (TAHITI), L.L.C.

    Jurisdiction of Formation:

    Delaware

    Jurisdiction(s) of Qualification:

    None

    Authorized Stock:
    
    

 1. Common: N/A
    Preferred: N/A

Equity Interests:



Mandara Spa Polynesia Sarl (100%)

Membership Interest Holder(s):



Mandara Spa LLC (100%)

MANDARA SPA POLYNESIA SARL

    Jurisdiction of Formation:
    
    

 1. Tahiti

Jurisdiction(s) of Qualification:



None

Authorized Capital:



1,000,000 FLP, divided into 100 parts

Equity Interests:



None

Stockholder:



Mandara Spa (Tahiti), L.L.C. (100%)

MANDARA SPA PUERTO RICO, INC.

    Jurisdiction of Formation:
    
    

 1. Puerto Rico

Jurisdiction(s) of Qualification:



None

Authorized Capital:



Common: 1,000,000 shares (100 issued)
Preferred: N/A

Equity Interests:



None

Stockholder:



Steiner Spa Limited (100%)

STO ITALY S.R.L.

    Jurisdiction of Formation:
    
    

 1. Italy

Jurisdiction(s) of Qualification:



None

Authorized Stock:



Common: 20,000
Preferred: None

Equity Interests:



None

Stockholder:



Steiner UK Limited (100%)

*COSMETICS LIMITED

    Jurisdiction of Formation:
    
    

 1. Commonwealth of the Bahamas

Jurisdiction(s) of Qualification:



None

Authorized Stock:



Common: 5,000 (5,000 issued)
Preferred: None

Equity Interests:



Elemis Limited (100%)

Stockholder:



Steiner Leisure Limited (100%)

*ELEMIS LIMITED

    Jurisdiction of Formation:
    
    

 1. England and Wales

Jurisdiction(s) of Qualification:



None

Authorized Stock:



Common: 1,000,000 (794,781 issued)
Preferred: None

Equity Interests:



Elemis Spa Limited (100%)
E.J. Contracts Limited (100%)

Stockholder:



Cosmetics Limited (100%)

ELEMIS SPA LIMITED

    Jurisdiction of Formation:
    
    

 1. England and Wales

Jurisdiction(s) of Qualification:



None

Authorized Stock:



Common: 2 shares issued
Preferred: None

Equity Interests:



None

Stockholder:



Elemis Limited (100%)

E.J. CONTRACTS LIMITED

    Jurisdiction of Formation:
    
    

 1. England and Wales

Jurisdiction(s) of Qualification:



None

Authorized Stock:



Common: 2 shares issued
Preferred: None

Equity Interests:



None

Stockholder:



Elemis Limited (100%)

STEINER UK LIMITED

    Jurisdiction of Formation:
    
    

 1. England and Wales

Jurisdiction(s) of Qualification:



None

Authorized Stock:



Common: 1,000 shares issued
Preferred: None

Equity Interests:



Blissworld Limited (100%) STO Italy SRL (100%)

Stockholder:



Steiner Leisure Limited (100%)

*STEINER TRAINING LIMITED

    Jurisdiction of Formation:
    
    

 1. England and Wales

Jurisdiction(s) of Qualification:



None

Authorized Stock:



Common: 5,000 (2 issued)
Preferred: None

Equity Interests:



Steiner Group Limited (100%)

Stockholder:



Steiner Leisure Limited (100%)

STEINER GROUP LIMITED

    Jurisdiction of Formation:
    
    

 1. England and Wales

Jurisdiction(s) of Qualification:



None

Authorized Stock:



Common: 2 shares issued
Preferred: None

Equity Interests:



None

Stockholder:



Steiner Training Limited (100%)

*STEINER SPA ASIA LIMITED

    Jurisdiction of Formation:
    
    

 1. Commonwealth of the Bahamas

Jurisdiction(s) of Qualification:



None

Authorized Stock:



Common: 5,000 (1,000 issued)
Preferred: None

Equity Interests:



Mandara Spa Asia Limited (100%)

Stockholder:



Steiner Leisure Limited (100%)

MANDARA SPA ASIA LIMITED

    Jurisdiction of Formation:
    
    

 1. British Virgin Islands

Jurisdiction(s) of Qualification:



None

Authorized Stock:



Common: 50,000 (10,000 issued)
Preferred: None

Equity Interests:



Spa Services Asia Ltd. (100%)
Mandara Spa (Fiji) Limited (100%)
Mandara Spa Malaysia Sdn. Bhd. (100%)
Mandara Spa Indonesia, PT (99%)
Mandara Spa Ventures International Sdn. Bhd. (50%)
Spa Partners (South Asia) Ltd. (100%)
Mandara Spa (Maldives) Pvt. Ltd. (1%)
Mandara Spa Palau (100%) Bliss World (Asia) Pte. Ltd. (100%)

Stockholder:



Steiner Spa Asia Limited (100%)

SPA SERVICES ASIA LTD.

    Jurisdiction of Formation:
    
    

 1. British Virgin Islands

Jurisdiction(s) of Qualification:



None

Authorized Stock:



Common: 50,000 (200 issued)
Preferred: None

Equity Interests:



None

Stockholder:



Mandara Spa Asia Limited (100%)

MANDARA SPA MALAYSIA SDN. BHD.

    Jurisdiction of Formation:
    
    

 1. Malaysia

Jurisdiction(s) of Qualification:



None

Authorized Stock:



Common: 500,000 (250,000 issued)
Preferred: None

Equity Interests:



None

Stockholder:



Mandara Spa Asia Limited (100%)

SPA PARTNERS (SOUTH ASIA) LTD.

    Jurisdiction of Formation:
    
    

 1. British Virgin Islands

Jurisdiction(s) of Qualification:



None

Authorized Stock:



Common: 50,000 (1 issued)
Preferred: None

Equity Interests:



Mandara Spa Indonesia, PT (1%)
Mandara Spa (Maldives) Pvt. Ltd. (99%)

Stockholder:



Mandara Spa Asia Limited (100%)

MANDARA SPA INDONESIA, PT

    Jurisdiction of Formation:
    
    

 1. Indonesia

Jurisdiction(s) of Qualification:



None

Authorized Stock:



Common: 1,000 (1,000 issued)
Preferred: None

Equity Interests:



None

Stockholder:



Mandara Spa Asia Limited (99%)
Spa Partners (South Asia) Ltd. (1%)

MANDARA SPA (MALDIVES) PVT. LTD.

    Jurisdiction of Formation:
    
    

 1. Maldives

Jurisdiction(s) of Qualification:



None

Authorized Stock:



Common: 100 (100 issued)
Preferred:

Equity Interests:



None

Stockholder:



Mandara Spa Asia Limited (1%)
Spa Partners (South Asia) Ltd. (99%)

MANDARA SPA PALAU

    Jurisdiction of Formation:
    
    

 1. Palau

Jurisdiction(s) of Qualification:



None

Authorized Stock:



Common: N/A
Preferred: N/A

Equity Interests:



None

Stockholder:



Mandara Spa Asia Limited (100%)

MANDARA SPA (FIJI) LTD.

    Jurisdiction of Formation:
    
    

 1. Fiji

Jurisdiction(s) of Qualification:



None

Authorized Stock:



Common: 1,000,000
Preferred: N/A

Equity Interests:



None

Stockholder:



Mandara Spa Asia Limited (100%)

STEINER MARKS LIMITED

    Jurisdiction of Formation:
    
    

 1. Commonwealth of the Bahamas

Jurisdiction(s) of Qualification:



None

Authorized Stock:



Common: 5,000 (100 issued)
Preferred: None

Equity Interests:



None

Stockholder:



Steiner Leisure Limited (100%)

*STEINER U.S. HOLDINGS, INC.

    Jurisdiction of Formation:
    
    

 1. Florida

Jurisdiction(s) of Qualification:



None

Authorized Stock:



Common: 1,000,000 (1,000 issued)
Preferred: None

Equity Interests:



Steiner Education Group, Inc. (100%)
Steiner Management Services, LLC (99%)
Steiner Beauty Products, Inc. (100%)
Steiner Spa Resorts (Nevada), Inc. (100%)
Florida Luxury Spa Group, Inc. (100%)
Steiner Spa Resorts (Connecticut), Inc. (100%)
Mandara PSLV, LLC (100%)
Steiner Resort Spas (California), Inc. (100%)
Mandara Spa (Hawaii), LLC (100%)
Steiner International Holdings LLC (100%)
Mandara Spa de Mexico, S. de R.L. de C.V. (1%)
Spa Servicios Administrativos, S. de R.L. de C.V. (1%)
Steiner Transocean, U.S., Inc. (100%)
BWMI, Inc. (100%)
Steiner American Cruises, Inc. (100%) Steiner Resort Spa (North Carolina), Inc.
(100%) SUS Acquisition Corp., Inc. (100%)

Stockholder:



Steiner Leisure Limited (100%)

*STEINER EDUCATION GROUP, INC.

    Jurisdiction of Formation:
    
    

 1. Florida

Jurisdiction(s) of Qualification:



None

Authorized Stock:



Common: 1,000,000 (85,000 issued)
Preferred: None

Equity Interests:



Mid-Atlantic Massage Therapy, Inc.(100%)
FCNH, Inc. (100%)
Virginia Massage Therapy, Inc. (100%) SEG Cort LLC (100%)

Stockholder:



Steiner U.S. Holdings, Inc. (100%)

*FCNH, INC.

    Jurisdiction of Formation:
    
    

 1. Florida

Jurisdiction(s) of Qualification:



None

Authorized Stock:



Common: 1,000,000 (1,000 issued)
Preferred: None

Equity Interests:



None

Stockholder:



Steiner Education Group, Inc. (100%)

*MID-ATLANTIC MASSAGE THERAPY, INC.

    Jurisdiction of Formation:
    
    

 1. Florida

Jurisdiction(s) of Qualification:



Pennsylvania
Maryland

Authorized Stock:



Common: 1,000,000 (1,000 issued)
Preferred: None

Equity Interests:



None

Stockholder:



Steiner Education Group, Inc. (100%)

VIRGINIA MASSAGE THERAPY, INC.

    Jurisdiction of Formation:
    
    

 1. Florida

Jurisdiction(s) of Qualification:



Virginia

Authorized Stock:



Common: 25,000 (1,000 issued)
Preferred: None

Equity Interests:



None

Stockholder:



Steiner Education Group, Inc. (100%)

*STEINER BEAUTY PRODUCTS, INC.

    Jurisdiction of Formation:
    
    

 1. Florida

Jurisdiction(s) of Qualification:



None

Authorized Stock:



Common: 500 (100 issued)
Preferred: None

Equity Interests:



Steiner Management Services, LLC (1%)

Stockholder:



Steiner U.S. Holdings, Inc. (100%)

*STEINER MANAGEMENT SERVICES, LLC

    Jurisdiction of Formation:
    
    

 1. Florida

Jurisdiction(s) of Qualification:



California

Authorized Stock:



Common: N/A
Preferred: N/A

Equity Interests:



None

Membership Interest Holder(s):



Steiner U.S. Holdings, Inc. (99%)
Steiner Beauty Products, Inc. (1%)

MANDARA SPA SERVICES, LLC

    Jurisdiction of Formation:
    
    

 1. Delaware

Jurisdiction(s) of Qualification:



None

Authorized Stock:



Common: N/A
Preferred: N/A

Equity Interests:



None

Membership Interest Holder(s):



Steiner Management Services, LLC (100%)

STEINER SPA RESORTS (CONNECTICUT), INC.

    Jurisdiction of Formation:
    
    

 1. Florida

Jurisdiction(s) of Qualification:



Connecticut

Authorized Stock:



Common: 25,000 (1,000 issued)
Preferred: None

Equity Interests:



None

Stockholder



Steiner U.S. Holdings, Inc. (100%) 

STEINER SPA RESORTS (NEVADA), INC.

    Jurisdiction of Formation:
    
    

 1. Florida

Jurisdiction(s) of Qualification:



Nevada

Authorized Stock:



Common: 25,000 (1,000 issued)
Preferred: None

Equity Interests:



None

Stockholder:



Steiner U.S. Holdings, Inc. (100%)

STEINER RESORT SPAS (CALIFORNIA), INC.

    Jurisdiction of Formation:
    
    

 1. California

Jurisdiction(s) of Qualification:



None

Authorized Stock:



Common: 50,000,000 (13,546,301 issued)
Preferred: None

Equity Interests:



None

Stockholder:



Steiner U.S. Holdings, Inc. (100%)

MANDARA PSLV, LLC

    Jurisdiction of Formation:
    
    

 1. Florida

Jurisdiction(s) of Qualification:



Nevada

Authorized Stock:



Common: N/A
Preferred: N/A

Equity Interests:



None

Membership Interest Holder(s):



Steiner U.S. Holdings, Inc. (100%)

MANDARA SPA (HAWAII), L.L.C.

    Jurisdiction of Formation:
    
    

 1. Florida

Jurisdiction(s) of Qualification:



Hawaii

Authorized Stock:



Common: N/A
Preferred: N/A

Equity Interests:



None

Membership Interest Holder(s):



Steiner U.S. Holdings, Inc. (100%)

STEINER TRANSOCEAN U.S., INC.

    Jurisdiction of Formation:
    
    

 1. Florida

Jurisdiction(s) of Qualification:



None

Authorized Stock:



Common: 1,000 (1,000 issued)
Preferred: None

Equity Interests:



None

Stockholder:



Steiner U.S. Holdings, Inc. (100%)

BWMI, INC.

    Jurisdiction of Formation:
    
    

 1. Florida

Jurisdiction(s) of Qualification:



Utah

Authorized Stock:



Common: 1,000 (100 issued)
Preferred: None

Equity Interests:



None

Stockholder:



Steiner U.S. Holdings, Inc. (100%)

STEINER AMERICAN CRUISES, INC.

    Jurisdiction of Formation:
    
    

 1. Florida

Jurisdiction(s) of Qualification:



None

Authorized Stock:



Common: 25,000 (1,000 issued)
Preferred: None

Equity Interests:



None

Stockholder:



Steiner U.S. Holdings, Inc. (100%)

FLORIDA LUXURY SPA GROUP, INC.

    Jurisdiction of Formation:
    
    

 1. Florida

Jurisdiction(s) of Qualification:



AL, CA, CO, CT, NY, PA

Authorized Stock:



Common: 25,000 (1,000 issued)
Preferred: None

Equity Interests:



Steiner Product Support U.S., LLC (100%)

Stockholder:



Steiner U.S. Holdings, Inc. (100%)

STEINER SPA RESORTS (RC FLORIDA), LLC

    Jurisdiction of Formation:
    
    

 1. Florida

Jurisdiction(s) of Qualification:



None

Authorized Stock:



Common: N/A
Preferred: N/A

Equity Interests:



None

Stockholder:



Florida Luxury Spa Group, Inc. (100%)

STEINER PRODUCT SUPPORT, U.S., LLC

    Jurisdiction of Formation:
    
    

 1. Delaware

Jurisdiction(s) of Qualification:



DE, FL, IN, GA, OH, NV, NY, NJ, AZ, IL, TX, CA, UT, WA

Authorized Stock:



Common: N/A
Preferred: N/A

Equity Interests:



None

Stockholder:



Florida Luxury Spa Group, Inc. (100%)

STEINER INTERNATIONAL HOLDINGS LLC

    Jurisdiction of Formation:
    
    

 1. Delaware

Jurisdiction(s) of Qualification:



None

Authorized Stock:



Common: N/A
Preferred: N/A

Equity Interests:



Mandara Spa de Mexico, S. de R.L. de C.V. (99%)
Spa Servicios Administrativos, S. de R.L. de C.V. (99%)
Steiner International Ventures, Inc. (100%)

Stockholder:



Steiner U.S. Holdings, Inc. (100%)

MANDARA SPA DE MEXICO, S. DE R.L. DE C.V.

    Jurisdiction of Formation:
    
    

 1. Mexico

Jurisdiction(s) of Qualification:



None

Authorized Stock:



Common: N/A
Preferred: N/A

Equity Interests:



None

Stockholder:



Steiner U.S. Holdings, Inc. (1%)
Steiner International Holdings, Inc. (99%)

SPA SERVICIOS ADMINISTRATIVOS, S. DE R.L. DE C.V.

    Jurisdiction of Formation:
    
    

 1. Mexico

Jurisdiction(s) of Qualification:



None

Authorized Stock:



Common: N/A
Preferred: N/A

Equity Interests:



None

Stockholder:



Steiner U.S. Holdings, Inc. (1%)
Steiner International Holdings, LLC. (99%)

STEINER INTERNATIONAL VENTURES, INC.

    Jurisdiction of Formation:
    
    

 1. Florida

Jurisdiction(s) of Qualification:



None

Authorized Stock:



Common: 1,000 (100 issued)
Preferred: N/A

Equity Interests:



None

Stockholder:



Steiner International Holdings, LLC (100%)

STEINER LEISURE (CYPRUS) LIMITED

    Jurisdiction of Formation:
    
    

 1. Cyprus

Jurisdiction(s) of Qualification:



None

Authorized Stock:



Common: 5,000 (2,000 issued)
Preferred: None

Equity Interests:



Sepia Vagyonkezelo Kft. (100%)

Stockholders:



Steiner Leisure Limited (999)
Constantinos Christoforou (501 shares) Eleni Chrysanthou (500 shares)

SEPIA VAGYONKEZELO Kft

    Jurisdiction of Formation:
    
    

 1. Hungary

Jurisdiction(s) of Qualification:



None

Authorized Stock:



N/A

Equity Interests:



None

Stockholder:



Steiner Leisure (Cyprus) Limited

BLISSWORLD LIMITED



Jurisdiction of Organization

:





England and Wales



Jurisdiction(s) of Qualification:



None



Authorized Stock:



Common: 100 shares (100 issued)

Preferred: None



Equity Interests:



None



Equity Holder:



Steiner UK Limited (100%)



BLISS WORLD (ASIA) PTE. LTD.



Jurisdiction of Organization

:





Singapore



Jurisdiction(s) of Qualification:



None



Authorized Stock:



Common: 1 issued

Preferred: None



Equity Interests:



None



Equity Holder:



Mandara Spa Asia Limited (100%)



*BLISS WORLD HOLDINGS, INC.



Jurisdiction of Organization

:





Delaware



Jurisdiction(s) of Qualification:



None



Authorized Stock:



Common: 100 (100 issued)

Preferred: None



Equity Interests:



Bliss World LLC (100%)

Bliss Direct, Inc. (100%)



Equity Holder:



Steiner U.S. Holdings, Inc. (100%)



*BLISS WORLD LLC



Jurisdiction of Organization

:





Delaware



Jurisdiction(s) of Qualification:



TX, AZ, CA, CO, DC, FL, GA, IL, NJ, NY



Authorized Stock:



Common: N/A

Preferred: N/A



Equity Interests:



Bliss International Licensing, Inc. (100%)

Bliss World Card Company (100%)



Equity Holder:



Bliss World Holdings, Inc. (100%)



BLISS INTERNATIONAL LICENSING INC.



Jurisdiction of Organization

:





Delaware



Jurisdiction(s) of Qualification:



None



Authorized Stock:



Common: 100 (100 issued)

Preferred: None



Equity Interests:



None



Equity Holder:



Bliss World LLC (100%)



BLISS WORLD CARD COMPANY



Jurisdiction of Organization

:





Arizona



Jurisdiction(s) of Qualification:



CA, CO, NY



Authorized Stock:



Common: 100 (100 issued)

Preferred: None



Equity Interests:



None



Equity Holder:



Bliss World LLC (100%)



 

STEINER TRANSOCEAN (II) LIMITED



Jurisdiction of Organization

:





Commonwealth of the Bahamas



Jurisdiction(s) of Qualification:



None



Authorized Stock:



Common: 100 (100 issued)

Preferred: None



Equity Interests:



None



Equity Holder:



Steiner Transocean Limited (100%)



 

SEG CORT LLC

Jurisdiction of Organization:

Florida

Jurisdiction(s) of Qualification:

AZ, IL, MA, NJ, PA, WA

Authorized Stock:

Common: N/A

Preferred: N/A



Equity Interests:



None

Equity Holder:

Steiner Education Group, Inc.

SUS ACQUISITION CORP., INC.

Jurisdiction of Organization:

Delaware

Jurisdiction(s) of Qualification:

None



Authorized Stock:



Common: 1,000

Preferred: None



Equity Interests:



None



Equity Holder:

Steiner US Holdings, Inc. (100%)



BLISS DIRECT, INC.

Jurisdiction of Organization

:





Delaware



Jurisdiction(s) of Qualification:



NJ, NY



Authorized Stock:



Common: 1,000 (1,000 issued)

Preferred: None



Equity Interests:



None



Equity Holder:



Bliss World Holdings, Inc. (100%)



STEINER RESORT SPAS (NORTH CAROLINA), INC.

Jurisdiction of Organization

:





Florida



Jurisdiction(s) of Qualification:



NC



Authorized Stock:



Common: 25,000 (1,000 issued)

Preferred: None



Equity Interests:



None



Equity Holder:



Steiner U.S. Holdings, Inc. (100%)



Schedule 4.6(a)



LITIGATION

 

From time to time, in the ordinary course of business, the Parent and its
Subsidiaries are party to various claims and legal proceedings. These claims
are, for the most part, covered by insurance, with deductibles in varying
amounts. Other than as described below, there is no individual claim or
proceeding or series of related claims or proceedings against the Parent or its
Subsidiaries which, in the opinion of the Borrower, could result in a liability
(outside of insurance coverage) in excess of $1,000,000. Parent and its
Subsidiaries intend to vigorously defend the matters described below.

Venilla Amaran as Guardian of Preetha Amaran, an incompetent person v. Royal
Caribbean Cruises Ltd., Steiner Transocean Ltd. and Aubyn Marath, M.D; Case No.
04-26948 CA 27 Miami-Dade County Circuit Court.

HILTON WORLDWIDE, INC., a Delaware corporation; and HILTON HAWAIIAN VILLAGE LLC,
a Hawaii limited liability company, Plaintiffs vs. MANDARA SPA (HAWAII), LLC, a
Florida limited liability company, and STEINER LEISURE LIMITED, a foreign
company, LIBERTY SURPLUS INSURANCE CORPORATION, a New Hampshire corporation;
LEXINGTON INSURANCE COMPANY, a Delaware corporation; JOHN DOES 1-10; JANE DOES
1-10; DOE CORPORATIONS 1-10; DOE PARTNERSHIPS 1-10; DOE ENTITIES 1-10,
Defendants.

MANDARA SPA (HAWAII), LLC, a Florida limited liability company, and STEINER
LEISURE LIMITED, a foreign company, Counterclaimants vs. HILTON WORLDWIDE, INC.,
a Delaware corporation, and HILTON HAWAIIAN VILLAGE LLC, a Hawaii limited
liability company, Counterclaim-Defendants.

MANDARA SPA (HAWAII), LLC, a Florida limited liability company, and STEINER
LEISURE LIMITED, a foreign company, Cross-claimants vs. LIBERTY SURPLUS
INSURANCE CORPORATION, a New Hampshire corporation; LEXINGTON INSURANCE COMPANY,
a Delaware corporation; JOHN DOES 1-10; JANE DOES 1-10; DOE CORPORATIONS 1-10;
DOE PARTNERSHIPS 1-10; DOE ENTITIES 1-10, Cross-claim-Defendants.

First Circuit Court, State of Hawaii, CIVIL NO. 10-1-0129-01 RAN

Yvette Ferrari v. Bliss World LLC, a limited liability corporation, et. al.

 

 

Schedule 4.7(b)



MATERIAL CONTRACTS

None.



Schedule 4.10



INVESTIGATIONS AND AUDITS



None.



Schedule 4.13(a)



REAL ESTATE

Leased Property

Loan Party

770 S. Dixie Highway, Ste 200
Coral Gables, FL 33146

Steiner Leisure Limited
Steiner Management Services, LLC
Steiner Spa Asia Limited
Steiner U.S. Holdings, Inc.
Steiner Education Group, Inc.
Steiner Transocean Limited
Steiner Spa Limited
Mandara Spa (Cruise II), L.L.C.
Mandara Spa LLC
Cosmetics Limited

P.O. Box N-4777
Paradise Island
Nassau
Bahamas

Mandara Spa (Bahamas) Ltd.

92 Uxbridge Road
Harrow Weald, Middlesex
HA3 6DQ, UK

Elemis Limited
Steiner Training Limited

2001 W. Sample Road, Ste 318
Deerfield Beach, FL
33064

FCNH, Inc.
Mid-Atlantic Massage Therapy, Inc.

5350 N.W. 35th Terrace, Suite 100
Ft. Lauderdale, FL
33309

Steiner Beauty Products, Inc.

Unit D
Poplar Way East
Cabot Park, Avonmouth
Bristol BS11 0DD

Elemis Limited

10 Haunch of Venison Yard
Mayfair
London
W1K 5EX

Elemis Limited

541 Lexington Avenue
New York, NY 10022
New York County

Bliss World LLC

568-578 Broadway
New York, NY 10012
New York County

Bliss World LLC



 

Schedule 4.14

 

 

INSURANCE POLICIES*



Please see the attached summaries.

 

 

SCHEDULE 7.1



OUTSTANDING INDEBTEDNESS



None.



 

SCHEDULE 7.2



PERMITTED LIENS





Debtor



Secured Party

Financing Statement Number



Jurisdiction



Date filed



Collateral

Steiner Management Services, LLC

Banc of America Leasing & Capital, LLC

200604436457

FL

12/26/06

Copiers

Steiner Management Services, LLC

Banc of America Leasing & Capital, LLC

20070541095X

FL

4/30/07

Copiers, all present and future parts, attachments and accessories thereto, all
accounts, chattel paper and general intangibles, etc. relating to any
disposition thereof to third parties, and insurance, warranty and other claims
against third parties with respect to such equipment, all software and IP rights
used in connection therewith, all proceeds of the foregoing and all books and
records regarding the foregoing, all now existing or hereafter acquired.

Steiner Management Services, LLC

Banc of America Leasing & Capital, LLC

200706230351

FL

8/07/07

Copier, all present and future parts, attachments and accessories thereto, all
accounts, chattel paper and general intangibles, etc. relating to any
disposition thereof to third parties, and insurance, warranty and other claims
against third parties with respect to such equipment, all software and IP rights
used in connection therewith, all proceeds of the foregoing and all books and
records regarding the foregoing, all now existing or hereafter acquired.

Steiner Management Services, LLC

Banc of America Leasing & Capital, LLC

200809308809

FL

10/07/08

Copier, all present and future parts, attachments and accessories thereto, all
accounts, chattel paper and general intangibles, etc. relating to any
disposition thereof to third parties, and insurance, warranty and other claims
against third parties with respect to such equipment, all software and IP rights
used in connection therewith, all proceeds of the foregoing and all books and
records regarding the foregoing, all now existing or hereafter acquired.

Steiner Beauty Products, Inc.

Greater Bay Bank N.A.

200706144129

FL

7/27/07

Forklift and all parts, accessories, substitutions, additions, accessions and
replacements thereof now owned or thereafter acquired, and all proceeds thereof,
and all installment payments, insurance proceeds and other proceeds and all
proceeds related thereto.

Bliss World, LLC

Wells Fargo Financial Leasing, Inc.

200807140497444

NY

7/14/08

Specific equipment (copier)

Bliss World, LLC

State of Florida Department of Revenue

J10000736709

FL

7/7/10

Judgment lien for taxes in the amount of $673.58

Bliss World, LLC

New York Department of State

E-020713415-W001-1

NY

3/23/11

Judgment lien for taxes in the amount of $3,410.78

Bliss World, LLC

Recorder's Office, Los Angeles County, CA

20100583636

CA

4/29/10

Mechanic's lien in the amount of $52,682.77

 

SCHEDULE 7.4

EXISTING INVESTMENTS


Incorporated by reference is ownership interests in all Subsidiaries as
described on Schedule 4.3(b).

Joint Venture among Medispa, Limited, a Bahamian International Business Company,
STO Medical Training, Ltd, and Aesthetic Medical Training, Ltd., a Bahamian
International Business company.*************** *****

*  Confidential terms omitted above and provided separately to the Securities
and Exchange Commission.



SCHEDULE 7.9



SALE/LEASEBACK TRANSACTIONS



None.

EXHIBIT A

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE



[Date]



Reference is made to the Amended and Restated Credit Agreement dated as of
November __, 2011 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the "Credit Agreement"), among Steiner
U.S. Holdings, Inc., a Florida corporation, the Lenders from time to time party
thereto, and SunTrust Bank, as Administrative Agent for the Lenders, as Issuing
Bank and as Swingline Lender. Terms defined in the Credit Agreement are used
herein with the same meanings.

[name of assignor] (the "Assignor") hereby sells and assigns, without recourse,
to [name of assignee] (the "Assignee"), and the Assignee hereby purchases and
assumes, without recourse, from the Assignor, effective as of the Effective Date
set forth below, the interests set forth below (the "Assigned Interest") in the
Assignor's rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth below in the Commitments of the Assignor on
the Effective Date and Loans owing to the Assignor which are outstanding on the
Effective Date, but excluding accrued interest and fees to and excluding the
Effective Date. The Assignee hereby acknowledges receipt of a copy of the Credit
Agreement. From and after the Effective Date, [(i) the Assignee shall be a party
to and be bound by the provisions of the Credit Agreement and, to the extent of
the Assigned Interest, have the rights and obligations of a Lender thereunder
and (ii)] the Assignor shall, to the extent of the Assigned Interest, relinquish
its rights and be released from its obligations under the Credit Agreement.

This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.20(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, and any
documentation required to be delivered pursuant to Section 10.4 of the Credit
Agreement, duly completed by the Assignee. The Assignee shall pay the fee
payable to the Administrative Agent pursuant to Section 10.4(b) of the Credit
Agreement.

The Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of the Assigned Interest, (ii) the Assigned Interest is free and clear of
any lien, encumbrance or other adverse claim created by the Assignor and (iii)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby, and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Loan Parties, any of their Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Loan Parties, any of their Subsidiaries or Affiliates or any other Person
of any of their respective obligations under any Loan Document.



The Assignee (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of Section 10.4 of the Credit Agreement (subject to receipt of such
consents as may be required under the Credit Agreement), including, without
limitation, the Eligible Assignee requirements, (iii) from and after the
Effective Date set forth below, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder with respect to the Assigned Interest
and, to the extent of the Assigned Interest, shall have the rights and
obligations of a Lender thereunder (in addition to any rights and obligations it
may theretofore hold as a Lender), (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.1 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Foreign Lender, attached to the Assignment
and Acceptance is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.



Choose in the alternative

[Alternative A: From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.] [Alternative B:
From and after the Effective Date, the Administrative Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignee whether such amounts have
accrued prior to, on or after the Effective Date. The Assignor and the Assignee
shall make all appropriate adjustments in payments by the Administrative Agent
for periods prior to the Effective Date or with respect to the making of this
assignment directly between themselves.]



This Assignment and Acceptance shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Acceptance may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Acceptance by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Acceptance. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

Legal Name of Assignor:

Legal Name of Assignee: Assignee's Address for Notices:

Effective Date of Assignment:

("Effective Date"):

Facility









Revolving Loans:

Principal Amount
Assigned








$

Percentage Assigned of
Revolving Commitment (set
forth, to at least 8 decimals, as
a percentage of the aggregate
Revolving Commitments of all
Lenders thereunder)




%



 

Facility










Term Loan:

Amount of Term
Loan Commitment/
Term Loan
Assignment







$

Percentage Assigned of
Term Loan Commitment/
Term Loan (set forth, to
at least 8 decimals, as a
percentage of the aggregate
Term Loan Commitments/
Term Loans of all Lenders
thereunder)



%

The terms set forth above are hereby agreed to:

[Name of Assignor],

as Assignor


By:
Name:
Title:


[Name of Assignee], as Assignee


By:
Name:
Title:




The undersigned hereby consents to the within assignment:



Steiner U.S. Holdings, Inc., as SunTrust Bank, as Administrative Agent:

Borrower

By: ___________________________ By: ___________________________

Name: Name:

Title: Title:

 

[SunTrust Bank, as Issuing Bank:


By:
Name:
Title:


SunTrust Bank, as Swingline Lender:]


By:
Name:
Title:



EXHIBIT B-1

FORM OF REAFFIRMATION AND AMENDMENT OF LOAN DOCUMENTS

[ATTACHED]

 

EXHIBIT B-2

FORM OF REAFFIRMATION AND AMENDMENT OF ENGLISH SECURITY DOCUMENTS



[ATTACHED]

EXHIBIT C-1

FORM OF REVOLVING CREDIT NOTE



$_____________ [Date]



 

FOR VALUE RECEIVED, the undersigned, STEINER U.S. HOLDINGS, INC., a Florida
corporation (the "Borrower"), hereby promises to pay to SUNTRUST BANK (the
"Lender") or its registered assigns, at the office of SunTrust Bank ("SunTrust")
at 777 Brickell Avenue, 4th Floor, Miami, Florida 33131, on the Revolving
Commitment Termination Date (as defined in that certain Amended and Restated
Credit Agreement dated as of November __, 2011, as the same may be amended,
restated, supplemented or otherwise modified from time to time, the "Credit
Agreement"; capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to such terms in the Credit Agreement), among the
Borrower, the Lenders from time to time party thereto and SunTrust, as
Administrative Agent for the Lenders, as Issuing Bank and as Swingline Lender,
the lesser of the principal sum of __________ MILLION AND NO/100 DOLLARS
($_____________) and the aggregate unpaid principal amount of the Revolving Loan
made by the Lender to the Borrower pursuant to the Credit Agreement, in lawful
money of the United States of America in immediately available funds, and to pay
interest from the date hereof on the principal amount thereof from time to time
outstanding, in like funds, at said office, at the rate or rates per annum and
payable on such dates as provided in the Credit Agreement. In addition, should
legal action or an attorney-at-law be utilized to collect any amount due
hereunder, the Borrower further promises to pay all costs of collection,
including the reasonable attorneys' fees actually incurred, in accordance with
the terms of Section 10.3 of the Credit Agreement.

If an Event of Default has occurred and is continuing, at the option of the
Required Lenders, the Borrower promises to pay interest, on demand, at a default
rate or rates provided in the Credit Agreement.



All borrowings evidenced by this Revolving Credit Note and all payments and
prepayments of the principal hereof and the date thereof shall be endorsed by
the holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of this Revolving Credit
Note and the Credit Agreement.



This Revolving Credit Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified.

THIS REVOLVING CREDIT NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK AND ANY APPLICABLE LAWS OF THE UNITED STATES
OF AMERICA. TIME IS OF THE ESSENCE WITH RESPECT TO THIS REVOLVING CREDIT NOTE.



 

STEINER U.S. HOLDINGS, INC.


By:
Name:
Title:




LOANS AND PAYMENTS







Date



Amount and
Type of Revolving Loan




Payments of
Principal

Unpaid Principal Balance of Revolving Credit Note




Name of Person Making Notation

                                                                               
                                                                               
                             

 

EXHIBIT C-2

FORM OF AMENDED AND RESTATED REVOLVING CREDIT NOTE



$_____________ [Date]



 

FOR VALUE RECEIVED, the undersigned, STEINER U.S. HOLDINGS, INC., a Florida
corporation (the "Borrower"), hereby promises to pay to SUNTRUST BANK (the
"Lender") or its registered assigns, at the office of SunTrust Bank ("SunTrust")
at 777 Brickell Avenue, 4th Floor, Miami, Florida 33131, on the Revolving
Commitment Termination Date (as defined in that certain Amended and Restated
Credit Agreement dated as of November __, 2011, as the same may be amended,
restated, supplemented or otherwise modified from time to time, the "Credit
Agreement"; capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to such terms in the Credit Agreement), among the
Borrower, the Lenders from time to time party thereto and SunTrust, as
Administrative Agent for the Lenders, as Issuing Bank and as Swingline Lender,
the lesser of the principal sum of __________ MILLION AND NO/100 DOLLARS
($_____________) and the aggregate unpaid principal amount of the Revolving Loan
made by the Lender to the Borrower pursuant to the Credit Agreement, in lawful
money of the United States of America in immediately available funds, and to pay
interest from the date hereof on the principal amount thereof from time to time
outstanding, in like funds, at said office, at the rate or rates per annum and
payable on such dates as provided in the Credit Agreement. In addition, should
legal action or an attorney-at-law be utilized to collect any amount due
hereunder, the Borrower further promises to pay all costs of collection,
including the reasonable attorneys' fees actually incurred, in accordance with
the terms of Section 10.3 of the Credit Agreement.

If an Event of Default has occurred and is continuing, at the option of the
Required Lenders, the Borrower promises to pay interest, on demand, at a default
rate or rates provided in the Credit Agreement.



All borrowings evidenced by this Amended and Restated Revolving Credit Note and
all payments and prepayments of the principal hereof and the date thereof shall
be endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, that the failure of the holder hereof to make such a notation or any
error in such notation shall not affect the obligations of the Borrower to make
the payments of principal and interest in accordance with the terms of this
Amended and Restated Revolving Credit Note and the Credit Agreement.



This Amended and Restated Revolving Credit Note is issued in connection with,
and is entitled to the benefits of, the Credit Agreement which, among other
things, contains provisions for the acceleration of the maturity hereof upon the
happening of certain events, for prepayment of the principal hereof prior to the
maturity hereof and for the amendment or waiver of certain provisions of the
Credit Agreement, all upon the terms and conditions therein specified.

THIS AMENDED AND RESTATED REVOLVING CREDIT NOTE SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK AND ANY APPLICABLE LAWS
OF THE UNITED STATES OF AMERICA. TIME IS OF THE ESSENCE WITH RESPECT TO THIS
AMENDED AND RESTATED REVOLVING CREDIT NOTE.



This Amended and Restated Revolving Credit Note is given in replacement of a
Revolving Credit Note dated as of November 2, 2009, previously delivered to the
Lender under the Original Credit Agreement (as defined in the Credit Agreement).
THIS AMENDED AND RESTATED REVOLVING CREDIT NOTE IS NOT INTENDED TO BE, AND SHALL
NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN
CONNECTION WITH SUCH OTHER NOTE.



 

STEINER U.S. HOLDINGS, INC.


By:
Name:
Title:




 

LOANS AND PAYMENTS







Date



Amount and
Type of Revolving Loan




Payments of
Principal

Unpaid Principal Balance of Revolving Credit Note




Name of Person Making Notation

                                                                               
                                                                               
                             

EXHIBIT D



FORM OF AMENDED AND RESTATED SWINGLINE NOTE



 

$5,000,000.00 [Date]



 

FOR VALUE RECEIVED, the undersigned, STEINER U.S. HOLDINGS, INC., a Florida
corporation (the "Borrower"), hereby promises to pay to SUNTRUST BANK (the
"Swingline Lender") or its registered assigns, at the office of SunTrust Bank
("SunTrust") at 777 Brickell Avenue, 4th Floor, Miami, Florida 33131, on the
Revolving Commitment Termination Date (as defined in that certain Amended and
Restated Credit Agreement dated as of November __, 2011, as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
"Credit Agreement"; capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to such terms in the Credit Agreement),
among the Borrower, the Lenders from time to time party thereto and SunTrust, as
Administrative Agent for the Lenders, as Issuing Bank and as Swingline Lender,
the lesser of the principal sum of FIVE MILLION AND NO/100 DOLLARS
($5,000,000.00) and the aggregate unpaid principal amount of the Swingline Loan
made by the Swingline Lender to the Borrower pursuant to the Credit Agreement,
in lawful money of the United States of America in immediately available funds,
and to pay interest from the date hereof on the principal amount thereof from
time to time outstanding, in like funds, at said office, at the rate or rates
per annum and payable on such dates as provided in the Credit Agreement. In
addition, should legal action or an attorney-at-law be utilized to collect any
amount due hereunder, the Borrower further promises to pay all costs of
collection, including the reasonable attorneys' fees actually incurred, in
accordance with the terms of Section 10.3 of the Credit Agreement.

If an Event of Default has occurred and is continuing, at the option of the
Required Lenders, the Borrower promises to pay interest, on demand, at a default
rate or rates provided in the Credit Agreement.



All borrowings evidenced by this Amended and Restated Swingline Note and all
payments and prepayments of the principal hereof and the date thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, that the failure of the holder hereof to make such a notation or any
error in such notation shall not affect the obligations of the Borrower to make
the payments of principal and interest in accordance with the terms of this
Amended and Restated Swingline Note and the Credit Agreement.



This Amended and Restated Swingline Note is issued in connection with, and is
entitled to the benefits of, the Credit Agreement which, among other things,
contains provisions for the acceleration of the maturity hereof upon the
happening of certain events, for prepayment of the principal hereof prior to the
maturity hereof and for the amendment or waiver of certain provisions of the
Credit Agreement, all upon the terms and conditions therein specified.

THIS AMENDED AND RESTATED SWINGLINE NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK AND ANY APPLICABLE LAWS OF THE
UNITED STATES OF AMERICA. TIME IS OF THE ESSENCE WITH RESPECT TO THIS AMENDED
AND RESTATED SWINGLINE NOTE.



This Amended and Restated Swingline Note is given in replacement of a Swingline
Note dated as of November 2, 2009, previously delivered to the Swingline Lender
under the Original Credit Agreement (as defined in the Credit Agreement). THIS
AMENDED AND RESTATED SWINGLINE NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE
CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN
CONNECTION WITH SUCH OTHER NOTE.



STEINER U.S. HOLDINGS, INC.


By: _______________________________
Name:
Title:


LOANS AND PAYMENTS







Date



Amount and
Type of Revolving Loan




Payments of
Principal

Unpaid Principal Balance of Revolving Credit Note




Name of Person Making Notation

                                                                               
                                                                               
                             



EXHIBIT E



Form of Term LOAN Note



$______________

[Date]



 

FOR VALUE RECEIVED, the undersigned, Steiner U.S. Holdings, Inc., a Florida
corporation ("Borrower"), hereby promises to pay to the order of SUNTRUST BANK
(the "Lender") or its registered assigns, at the office of SunTrust Bank
("SunTrust") at 777 Brickell Avenue, 4th Floor, Miami, Florida 33131, in
accordance with the terms of the Amended and Restated Credit Agreement dated as
of November __, 2011 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the "Credit Agreement"; capitalized terms
used herein and not otherwise defined herein shall have the meanings ascribed to
such terms in the Credit Agreement), among the Borrower, the Lenders from time
to time party thereto and SunTrust, as Administrative Agent for the Lenders, as
Issuing Bank and as Swingline Lender, the principal amount of _________ MILLION
AND NO/100 DOLLARS ($___________) and to pay interest from the date hereof on
the principal amount thereof from time to time outstanding, in like funds, at
said office, at the rate or rates per annum and payable on such dates as
provided in the Credit Agreement. In addition, should legal action or an
attorney-at-law be utilized to collect any amount due hereunder, the Borrower
further promises to pay all costs of collection, including reasonable attorneys'
fees actually incurred, in accordance with the terms of Section 10.3 of the
Credit Agreement.



If an Event of Default has occurred and is continuing, at the option of the
Required Lenders, the Borrower promises to pay interest, on demand, at a default
rate or rates provided in the Credit Agreement.



The borrowing evidenced by this Term Loan Note and all payments and prepayments
of the principal hereof and the date thereof shall be endorsed by the holder
hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of this Term Loan Note
and the Credit Agreement.



This Term Loan Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for prepayment of the principal hereof and for the amendment or waiver
of certain provisions of the Credit Agreement, all upon the terms and conditions
therein specified.



THIS TERM LOAN NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA. TIME IS OF THE ESSENCE WITH RESPECT TO THIS TERM LOAN NOTE.



 

STEINER U.S. HOLDINGS, INC.


By:
Name:
Title:




LOANS AND PAYMENTS







Date



Amount and
Type of Revolving Loan




Payments of
Principal

Unpaid Principal Balance of Revolving Credit Note




Name of Person Making Notation

                                                                               
                                                                               
                             



EXHIBIT 2.3

FORM OF NOTICE OF REVOLVING BORROWING

[Date]



SunTrust Bank, as Administrative Agent
    for the Lenders referred to below
777 Brickell Avenue, 4th Floor
Miami, Florida 33131

SunTrust Bank
Agency Services
303 Peachtree Street, N.E./25th Floor
Atlanta, Georgia 30308

Ladies and Gentlemen:


Reference is made to the Amended and Restated Credit Agreement dated as of
November __, 2011 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the "Credit Agreement"), among the
undersigned, as Borrower, the Lenders from time to time party thereto, and
SunTrust Bank, as Administrative Agent, as Issuing Bank and as Swingline Lender.
Terms defined in the Credit Agreement are used herein with the same meanings.
This notice constitutes a Notice of Revolving Borrowing, and the Borrower hereby
requests a Borrowing under the Credit Agreement, and in that connection the
Borrower specifies the following information with respect to the Borrowing
requested hereby:

 

  (A) Aggregate principal amount of Borrowing:
                                        

 

  (B) Date of Borrowing (which is a Business Day):
                                        

 

  (C) Type of Loan comprising such Borrowing:
                                        

 

  (D) Interest Period:                                         

 

  (E) Location and number of Borrower's account to which proceeds of Borrowing
are to be disbursed:                                         

 

The Borrower hereby represents and warrants that the conditions specified in
[Section 3.1 and] [Section 3.2 and] Section 3.3 of the Credit Agreement are
satisfied. The Borrower hereby certifies to the Administrative Agent and each
Lender that, after giving pro forma effect to the Borrowing requested herein,
the Parent and its Subsidiaries are in pro forma compliance with the financial
covenants set forth in Article VI of the Credit Agreement.

Very truly yours,

STEINER U.S. HOLDINGS, INC.


By:
Name:
Title:


EXHIBIT 2.4



FORM OF NOTICE OF SWINGLINE BORROWING

[Date]

 

SunTrust Bank, as Administrative Agent
    for the Lenders referred to below and
as Swingline Lender
777 Brickell Avenue, 4th Floor
Miami, Florida 33131

SunTrust Bank
Agency Services
303 Peachtree Street, N.E./25th Floor
Atlanta, Georgia 30308

Ladies and Gentlemen:


Reference is made to the Amended and Restated Credit Agreement dated as of
November __, 2011 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the "Credit Agreement"), among the
undersigned, as Borrower, the Lenders from time to time party thereto, and
SunTrust Bank, as Administrative Agent, as Issuing Bank and as Swingline Lender.
Terms defined in the Credit Agreement are used herein with the same meanings.
This notice constitutes a Notice of Swingline Borrowing, and the Borrower hereby
requests a Borrowing under the Credit Agreement, and in that connection the
Borrower specifies the following information with respect to the Borrowing
requested hereby:

 

  (A) Principal amount of Swingline Loan:
                                        

 

  (B) Date of Swingline Loan (which is a Business Day):
                                    

 

  (C) Location and number of Borrower's account to which proceeds of Swingline
Loan are to be disbursed:                                         

 

The Borrower hereby represents and warrants that the conditions specified in
Section 3.3 of the Credit Agreement are satisfied. The Borrower hereby certifies
to the Administrative Agent and each Lender that, after giving pro forma effect
to the Borrowing requested herein, the Parent and its Subsidiaries are in pro
forma compliance with the financial covenants set forth in Article VI of the
Credit Agreement.

 

 

Very truly yours,

STEINER U.S. HOLDINGS, INC.

By:
Name:
Title:


EXHIBIT 2.5



FORM OF NOTICE OF TERM LOAN BORROWING

[Date]

SunTrust Bank, as Administrative Agent
    for the Lenders referred to below
777 Brickell Avenue, 4th Floor
Miami, Florida 33131

SunTrust Bank
Agency Services
303 Peachtree Street, N.E./25th Floor
Atlanta, Georgia 30308

Ladies and Gentlemen:



Reference is made to the Amended and Restated Credit Agreement dated as of
November __, 2011 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the "Credit Agreement"), among the
undersigned, as Borrower, the Lenders from time to time party thereto, and
SunTrust Bank, as Administrative Agent, as Issuing Bank and as Swingline Lender.
Terms defined in the Credit Agreement are used herein with the same meanings.
This notice constitutes a Notice of Term Loan Borrowing, and the Borrower hereby
requests a Borrowing under the Credit Agreement, and in that connection the
Borrower specifies the following information with respect to the Borrowing
requested hereby:

 

  (A) Aggregate principal amount of Borrowing:
                                        

 

  (B) Date of Term Loan (the Delayed Draw Date):
                                    

 

  (C) Location and number of Borrower's account to which proceeds of Borrowing
are to be disbursed:                                         

The Borrower hereby represents and warrants that the applicable conditions
specified in Section 3.2 and Section 3.3 of the Credit Agreement are satisfied.
The Borrower hereby certifies to the Administrative Agent and each Lender that,
after giving pro forma effect to the Borrowing requested herein, the Parent and
its Subsidiaries are in pro forma compliance with the financial covenants set
forth in Article VI of the Credit Agreement.

Very truly yours,

STEINER U.S. HOLDINGS, INC.

By:
Name:
Title:

EXHIBIT 2.7

FORM OF NOTICE OF CONVERSION/CONTINUATION




[Date]



SunTrust Bank, as Administrative Agent
for the Lenders referred to below
777 Brickell Avenue, 4th Floor
Miami, Florida 33131

SunTrust Bank
Agency Services
303 Peachtree Street, N.E./25th Floor
Atlanta, Georgia 30308

Ladies and Gentlemen:


Reference is made to the Amended and Restated Credit Agreement dated as of
November __, 2011 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the "Credit Agreement"), among the
undersigned, as Borrower, the Lenders from time to time party thereto, and
SunTrust Bank, as Administrative Agent, as Issuing Bank and as Swingline Lender.
Terms defined in the Credit Agreement are used herein with the same meanings.
This notice constitutes a Notice of Conversion/Continuation and the Borrower
hereby requests the continuation or conversion of a Borrowing under the Credit
Agreement, and in that connection the Borrower specifies the following
information with respect to the Borrowing to be converted or continued as
requested hereby:

 A. Borrowing to which this request applies: _______________________________
 B. Principal amount of Borrowing to be continued/converted: _________________
 C. Effective date of election (which is a Business Day): ______________________
 D. Type of Borrowing: ______________________
 E. Interest Period: ________________________

 

 

 

 

Very truly yours,

STEINER U.S. HOLDINGS, INC.


By:
Name:
Title:


EXHIBIT 3.1(b)(v)



FORM OF [ASSISTANT] SECRETARY'S CERTIFICATE OF


[______________________]



November __, 2011

I, [__________________], as [Assistant] Secretary of [_____________] (the
"Company"), hereby certify as follows:

Attached hereto as Exhibit A is a true, correct and complete copy of the
Articles of Incorporation, Memorandum of Association or other similar governing
document of the Company filed with the Secretary of State or other appropriate
governmental authority of its jurisdiction of organization and all amendments
thereto as in effect as of the date hereof. There has been no amendment or
supplement to such governing documents, other than as set forth on Exhibit A,
and no amendment or supplement thereto has been authorized.

Attached hereto as Exhibit B is a true, correct and complete copy of the
By-Laws, Articles of Association, or other similar governing document of the
Company and all amendments thereto as are in full force and effect as of the
date hereof and as were in full force and effect on the date of the resolutions
referred to below.

Attached hereto as Exhibit C are true, correct and complete copies of
resolutions duly adopted by the Board of Directors or other governing body of
the Company dated as of November __, 2011; such resolutions have not been
amended, modified or rescinded and remain in full force and effect as of the
date hereof; and such resolutions are the only resolutions which have been
adopted by the Company's governing body relating to the Amended and Restated
Credit Agreement dated as of November __, 2011, among Steiner U.S. Holdings,
Inc., the institutions from time to time party thereto as Lenders, and SunTrust
Bank, as Administrative Agent, as Issuing Bank and as Swingline Lender.

[Attached hereto as Exhibit D are true, correct and complete copies of good
standing certificates from the [state/jurisdiction] of organization [and each
[state/jurisdiction] in which the Company is qualified to do business.]

Each person named below now holds the offices set forth opposite his name, and
the signature opposite his name and title is his true and correct signature.

Name

 

Office

 

Signature

[_______________]

 

[_______________________]

 

________________________

[_______________]

 

[_______________________]

 

________________________

IN WITNESS WHEREOF

, I have hereunto signed my name as [Assistant] Secretary and not in an
individual capacity as of the date set forth above.





_________________ [Assistant] Secretary



EXHIBIT 3.1(b)(vii)

 

FORM OF OFFICER'S CERTIFICATE (LOAN DOCUMENTS)

[Date]

I, Stephen Lazarus, in my capacity as the Senior Vice President and Chief
Financial Officer of Steiner U.S. Holdings, Inc., a Florida corporation (the
"Borrower" and any other undefined term used herein shall have the meaning
ascribed to it in the Amended and Restated Credit Agreement dated as of the date
hereof, among the Borrower, the Lenders from time to time party thereto, and
SunTrust Bank, as Administrative Agent, as Issuing Bank and as Swingline Lender
(the "Credit Agreement")), pursuant to Section 3.1(b)(vii) of the Credit
Agreement, hereby certify that, after giving effect to the funding of any
initial Loan or initial issuance of a Letter of Credit:

As of the date hereof, all representations and warranties of each Loan Party set
forth in the Loan Documents are true and correct;

No Default or Event of Default has occurred and is continuing at the date
hereof; and

As of the date hereof, no litigation, investigation or proceeding of or before
any arbitrators or Governmental Authorities is pending against or, to the
knowledge of the Borrower, threatened against the Parent or any of its
Subsidiaries that could reasonably be expected to have a Material Adverse
Effect.

[Signature Follows]



 

IN WITNESS WHEREOF

, I have hereunto signed my name as Senior Vice President and Chief Financial
Officer of the Borrower and as a Responsible Officer of the Borrower and not in
an individual capacity as of the date set forth above.



STEINER U.S. HOLDINGS, INC.

               

By: /s/ Stephen Lazarus

   

Stephen Lazarus, Senior Vice President and Chief Financial Officer

   

 

EXHIBIT 3.1(b)(viii)



FORM OF OFFICER'S CERTIFICATE (MERGER DOCUMENTS)



[Date]

I, Stephen Lazarus, in my capacity as the Senior Vice President and Chief
Financial Officer of Steiner U.S. Holdings, Inc., a Florida corporation (the
"Borrower" and any other undefined term used herein shall have the meaning
ascribed to it in the Amended and Restated Credit Agreement dated as of the date
hereof, among the Borrower, the Lenders from time to time party thereto, and
SunTrust Bank, as Administrative Agent, as Issuing Bank and as Swingline Agent
(the "Credit Agreement")), pursuant to Section 3.1(b)(viii) of the Credit
Agreement, hereby certify that the Borrower has delivered to the Administrative
Agent true and accurate copies of the executed Merger Documents, including the
Merger Agreement, and as of the date hereof, there have been no amendments or
other modifications to the Merger Documents [except _________________________].



[Signature Follows]



 

IN WITNESS WHEREOF

, I have hereunto signed my name as Senior Vice President and Chief Financial
Officer of the Borrower and as a Responsible Officer of the Borrower and not in
an individual capacity as of the date set forth above.



STEINER U.S. HOLDINGS, INC.

               

By: /s/ Stephen Lazarus

   

Stephen Lazarus, Senior Vice President and Chief Financial Officer

   

 

EXHIBIT 3.2(c)(i)



FORM OF SOLVENCY CERTIFICATE



STEINER U.S. HOLDINGS, INC.

THIS SOLVENCY CERTIFICATE is delivered in connection with that certain Amended
and Restated Credit Agreement, dated as of November __, 2011, by and among
Steiner U.S. Holdings, Inc., a Florida corporation (the "Borrower"), the
financial institutions from time to time party thereto as lenders (the
"Lenders"), and SunTrust Bank, as administrative agent for itself and the other
Lenders (the "Administrative Agent"), as issuing bank and as swingline lender
(as the same may have been amended, restated, supplemented or otherwise modified
from time to time as of the date hereof, the "Credit Agreement"). Capitalized
terms used herein without definition have the same meanings as in the Credit
Agreement.

The undersigned hereby certifies as follows:

The undersigned, Stephen Lazarus, is the duly qualified and acting Chief
Financial Officer of the Borrower and each Loan Party (other than Mandara Spa
(Cruise II), LLC and is the Chief Operating Officer of Mandara Spa (Cruise II),
LLC), and in such capacities is the senior financial officer of the applicable
Loan Parties and has the responsibility for the management of the financial
affairs of the Loan Parties. The undersigned is fully familiar with the Parent's
and its Subsidiaries' consolidated financial statements. The undersigned is
familiar with the terms and conditions of the financings proposed to be arranged
pursuant to the Credit Agreement and the other Loan Documents.

The undersigned has carefully reviewed the contents of this Certificate. The
statements made herein are based upon the personal knowledge of the undersigned,
or upon reports and other information given to the undersigned by supervisory
personnel of the Loan Parties having responsibility for the reports and the
information given, and who, in the opinion of the undersigned, are reliable and
entitled to be relied upon. The statements made herein are made in good faith
and to the best of the knowledge and belief of the undersigned and are accurate
in all material respects.

Based upon the foregoing, the undersigned hereby certifies that, after giving
pro forma effect to the Acquisition and the Borrowing of the Loans to finance
such Acquisition, the Loan Parties are Solvent.

The undersigned understands that the Lenders and the Administrative Agent are
relying upon this Certificate in connection with the consummation of the
transactions contemplated by the Credit Agreement.

[Signature Follows]

 

IN WITNESS WHEREOF, I have hereunto signed my name as the Chief Financial
Officer of the Borrower and as a Responsible Officer of the Borrower and not in
an individual capacity this ___ day of November, 2011.



Stephen Lazarus

Chief Financial Officer



 

EXHIBIT 3.2(c)(iii)



FORM OF DELAYED DRAW OFFICER'S CERTIFICATE

 

Reference is made to the Amended and Restated Credit Agreement dated as of
November __, 2011 (the "Credit Agreement") among Steiner U.S. Holdings, Inc., a
Florida corporation (the "Borrower"), the Lenders from time to time party
thereto, and SunTrust Bank, as Administrative Agent, as Issuing Bank and as
Swingline Lender. Terms defined in the Credit Agreement are used herein with the
same meanings. This certificate is being delivered pursuant to Section
3.2(c)(iii) of the Credit Agreement.



I, ____________, [Title] and as a Responsible Officer of the Borrower, DO HEREBY
CERTIFY that:

the Merger Documents have not been amended or modified in any respect since the
Closing Date, and the Borrower has not waived any of its rights thereunder or
granted any consent to the Target, except as set forth on Schedule 1 attached
hereto;

substantially concurrent with the funding of the Term Loan Borrowing and any
Revolving Loan Borrowing made pursuant to the Credit Agreement, the Acquisition
has been consummated in accordance with the terms of the Merger Documents,
including satisfaction of each of the conditions precedent contained in Article
VI of the Merger Agreement, except to the extent, in any case, not materially
adverse to the Lenders;

no Combined Material Adverse Effect has occurred since October 14, 2011; and

immediately after giving pro forma effect to the Acquisition and the funding of
the Term Loan on the Delayed Draw Date, the Parent will have (A) an Adjusted
Leverage Ratio of no greater than 4.50:1.00 and (B) a Leverage Ratio of no
greater than 2.25:1.00;

IN WITNESS WHEREOF, I have hereunto signed my name as [Title] and as a
Responsible Officer of the Borrower and not in an individual capacity this __
day of ____________, 2011.

STEINER U.S. HOLDINGS, INC.

 

By:

Name:

Title:

 

 

SCHEDULE 1

 

 

 

EXHIBIT 5.1(d)



FORM OF COMPLIANCE CERTIFICATE



 

To: SunTrust Bank,

as Administrative Agent
777 Brickell Avenue, 4th Floor

Miami, Florida 33131

SunTrust Bank

Agency Services

303 Peachtree Street, N.E./25th Floor

Atlanta, Georgia 30308

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement dated as
of November __, 2011 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the "Credit Agreement"), among Steiner
U.S. Holdings, Inc., a Florida corporation (the "Borrower"), the Lenders from
time to time party thereto, and SunTrust Bank, as Administrative Agent, as
Issuing Bank and as Swingline Lender. Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement.

I, ______________ , being the duly elected and qualified, and acting in my
capacity as a Responsible Officer of the Borrower, hereby certify to the
Administrative Agent and each Lender as follows:

The [audited] [unaudited] consolidated financial statements of the Parent and
its Subsidiaries attached hereto for the Fiscal [Quarter] [Year] ended
____________ (the "Test Period") fairly present in all material respects the
consolidated financial condition of the Parent and its Subsidiaries as at the
end of such Fiscal [Quarter] [Year], and the consolidated results of operations
of the Parent and its Subsidiaries for such Fiscal [Quarter] [Year], in
accordance with GAAP consistently applied (subject, in the case of such
quarterly financial statements, to normal year-end audit adjustments and the
absence of footnotes).

The calculations set forth in Attachment I are computations of financial
covenants set forth in ARTICLE VI of the Credit Agreement, calculated from the
financial statements referenced in clause 1 above in accordance with the terms
of the Credit Agreement.

There has been no change in GAAP or the application thereof regarding the
preparation of the consolidated financial statements of the Parent and the
Subsidiaries since December 31, 2010. [If this is not the case, specify the
change and the effect of such change on the financial statements accompanying
this certificate.]

Based upon a review of the activities of Parent and its Subsidiaries (including,
without limitation, any and all transactions during the period for which
calculations or determinations are required to be made pursuant to Article VI of
the Credit Agreement) and the financial statements attached hereto during the
period covered thereby, as of the date hereof, there exists no Default or Event
of Default. [If such is not the case, specify such Default or Event of Default
and its nature, when it occurred and whether it is continuing and the steps
being taken by the Borrower with respect to such event, condition or failure.]

IN WITNESS WHEREOF, I have hereunto signed my name as [Title] and as a
Responsible Officer of the Borrower and not in any individual capacity to this
Compliance Certificate this ____ day of ______________, 20__.

 

STEINER U.S. HOLDINGS, INC.

 

By:
Name:

Title:

 

Attachment I to Compliance Certificate



EXHIBIT B-1

EXHIBIT B-1



FORM OF REAFFIRMATION AND AMENDMENT OF LOAN DOCUMENTS



THIS REAFFIRMATION AND AMENDMENT OF LOAN DOCUMENTS (this "Agreement") is made as
of November __, 2011, by and among STEINER U.S. HOLDINGS, INC., a Florida
corporation (the "Borrower"), STEINER LEISURE LIMITED, a Bahamian corporation
(the "Parent"), STEINER TRANSOCEAN LIMITED, a Bahamian corporation
("Transocean"), MANDARA SPA (CRUISE II), L.L.C., a Delaware limited liability
company ("Cruise II"), FCNH, INC., a Florida corporation ("FCNH"), MID-ATLANTIC
MASSAGE THERAPY, INC., a Florida corporation ("Mid-Atlantic"), MANDARA SPA
(BAHAMAS) LTD., a Bahamian corporation ("Mandara Spa Bahamas"), STEINER BEAUTY
PRODUCTS, INC., a Florida corporation ("Steiner Beauty"), STEINER SPA ASIA
LIMITED, a Bahamian corporation ("Steiner Spa Asia"), STEINER MANAGEMENT
SERVICES, LLC, a Florida limited liability company ("Management Services"),
STEINER SPA LIMITED, a Bahamian corporation ("Steiner Spa Limited"), COSMETICS
LIMITED, a Bahamian corporation ("Cosmetics Limited"), STEINER EDUCATION GROUP,
INC., a Florida corporation ("Steiner Education"), MANDARA SPA LLC, a Delaware
limited liability company ("Mandara Spa"), BLISS WORLD HOLDINGS, INC., a
Delaware corporation ("Bliss Holdings"), BLISS WORLD LLC, a Delaware limited
liability company ("Bliss World"; each of the Borrower, the Parent, Transocean,
Cruise II, FCNH, Mid-Atlantic, Mandara Spa Bahamas, Steiner Beauty, Steiner Spa
Asia, Management Services, Steiner Spa Limited, Cosmetics Limited, Steiner
Education, Mandara Spa, Bliss Holdings and Bliss World is sometimes referred to
herein individually as a "Loan Party" and collectively as the "Loan Parties"),
and SUNTRUST BANK, as administrative agent (the "Administrative Agent") for the
Lenders party to the Credit Agreement described below. All capitalized terms
used but not otherwise defined herein shall have the respective meanings
ascribed to such terms in the Credit Agreement referred to below.



W I T N E S S E T H:



A. The Borrower, the Administrative Agent, and the financial institutions from
time to time party thereto (the "Original Lenders") entered into that certain
Credit Agreement dated as of November 2, 2009 (as amended, supplemented, or
otherwise modified from time to time prior to the date hereof, the "Original
Credit Agreement"), pursuant to which the Original Lenders made loans and other
financial accommodations to the Borrower, subject to the terms and conditions
set forth therein.



B. The Borrower, the Parent, Steiner Training Limited, an English corporation
("Steiner Training"), Elemis Limited, an English corporation ("Elemis Limited";
together with Steiner Training, collectively, the "English Grantors"),
Transocean, Cruise II, FCNH, Mid-Atlantic, Mandara Spa Bahamas, Steiner Beauty,
Steiner Spa Asia, Management Services, Steiner Spa Limited, Cosmetics Limited,
Steiner Education, Mandara Spa, Bliss Holdings and Bliss World (collectively,
the "Grantors") are party to that certain Guaranty and Security Agreement dated
as of November 2, 2009 (as amended, supplemented, or otherwise modified from
time to time, the "Guaranty and Security Agreement"), pursuant to which (i) the
Parent, the English Grantors, Transocean, Cruise II, FCNH, Mid-Atlantic, Mandara
Spa Bahamas, Steiner Beauty, Steiner Spa Asia, Management Services, Steiner Spa
Limited, Cosmetics Limited, Steiner Education, Mandara Spa, Bliss Holdings and
Bliss World (collectively, the "Guarantors") have agreed to guaranty, to the
Administrative Agent for the benefit of the Secured Creditors, the repayment and
performance of all of the Secured Obligations (as defined in the Guaranty and
Security Agreement) and (ii) the Grantors granted in favor of the Administrative
Agent, for the benefit of the Secured Creditors (as defined in the Guaranty and
Security Agreement), a first priority continuing Lien on and security interest
in all of their Collateral (as defined in the Guaranty and Security Agreement)
to secure the Secured Obligations.



C. Pursuant to that certain Amended and Restated Credit Agreement (the "Credit
Agreement") of even date herewith, the Borrower, the Administrative Agent, and
the financial institutions from time to time party thereto (the "Lenders") have
agreed to amend and restate the Original Credit Agreement, for purposes of,
among other things, (a) continuing to provide a $60,000,000 revolving credit
facility in favor of the Borrower; (b) establishing a delayed draw term loan
facility in an aggregate principal amount equal to $165,000,000; and (c)
modifying the Original Credit Agreement in certain other respects, subject to
the terms and conditions set forth therein.



D. Each Loan Party shall derive both direct and indirect additional benefits
from the continuation of the revolving credit facility, the establishment of a
delayed draw term loan facility and the other financial accommodations and other
amendments made pursuant to the Credit Agreement.



NOW, THEREFORE, in consideration of the premises set forth herein and to induce
the Administrative Agent and the Lenders to enter into the Credit Agreement, to
continue the revolving credit facility and to establish a delayed draw term loan
facility and to continue to make available to the Borrower the Loans and other
financial accommodations under the Credit Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, each of the undersigned hereby agrees as follows:



1. Reaffirmation and Acknowledgment.



(a) In connection with the execution and delivery of the Credit Agreement, each
Loan Party, as borrower, debtor, grantor, mortgagor, pledgor, guarantor or
assignor, or in any other similar capacities in which such Loan Party grants
Liens or security interests in its Collateral or otherwise acts as an
accommodation party or guarantor, as the case may be, in any case under the
Original Credit Agreement and the other Loan Documents, hereby (i) ratifies and
reaffirms all of its payment, performance and observance obligations and
liabilities, whether contingent or otherwise, under each of the Original Credit
Agreement and the Loan Documents to which it is a party, and (ii) to the extent
such Loan Party granted Liens on or security interests in any of its Collateral
pursuant to any such Loan Documents as security for the Obligations and any
other obligations, liability or indebtedness of such Loan Party and the other
Loan Parties and the English Grantors under or with respect to the Original
Credit Agreement or any of the other Loan Documents, such Loan Party hereby
ratifies and reaffirms such grant of security (and re-grants a Lien and security
interest in and to all of the Collateral to the Administrative Agent for the
benefit of the Secured Creditors as security for the Obligations) and confirms
and agrees that such Liens and security interests hereafter secure all of the
"Obligations" and any other obligations, liability or indebtedness of such Loan
Party and the other Loan Parties and the English Grantors, as applicable, under
the Credit Agreement and the other Loan Documents.



(b) Each Loan Party acknowledges receipt of a copy of the Credit Agreement and
acknowledges that each of the Loan Documents remains in full force and effect
and hereby is ratified and confirmed. The execution and delivery of this
Agreement, and the performance of the Loan Parties' obligations hereunder, shall
not (i) operate as a waiver of any right, power or remedy of the Administrative
Agent or the Lenders, (ii) constitute a waiver of any provision of any of the
Loan Documents, or (iii) constitute a novation of any of the "Obligations" and
any other obligations, liability or indebtedness under the Original Credit
Agreement or the other Loan Documents. Each Loan Party agrees that this
Agreement constitutes a Loan Document under the Credit Agreement.



3. Representations and Warranties. Each Loan Party hereby confirms to the
Administrative Agent that the representations and warranties set forth in the
Loan Documents made by such Loan Party are true and correct in all material
respects as of the date hereof (except to the extent such representations and
warranties expressly refer to an earlier date, in which case they shall be true
and correct as of such earlier date), and shall be deemed to be remade as of the
date hereof. Each Loan Party hereby represents and warrants to the
Administrative Agent that: (i) such Loan Party has full power and authority to
execute and deliver this Agreement and to perform its obligations hereunder;
(ii) upon the execution and delivery hereof, this Agreement shall be valid,
binding and enforceable against such Loan Party in accordance with its terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the enforcement of creditors' rights
generally and by general principles of equity; and (iii) the execution and
delivery of this Agreement does not and shall not contravene, conflict with,
violate or constitute a default under (A) the articles or certificate or
incorporation, bylaws or other constituent documents of such Loan Party, as
applicable, or (B) any applicable law, rule, regulation, judgment, decree or
order or any Material
Contract to which such Loan Party is a party or is bound or which is binding
upon or applicable to all or any portion of such Loan Party's Collateral.



4. Ratification of Liability; Effect. Each of the Loan Documents (if applicable,
as amended or otherwise modified through the date hereof) shall remain in full
force and effect in accordance with their respective terms. Each Loan Party
hereby ratifies and confirms its liabilities, obligations and agreements under
the Loan Documents, and acknowledges that (i) as of the date of this Agreement,
such Loan Party has no defenses, claims or set-offs to the enforcement by the
Administrative Agent of such liabilities, obligations and agreements, (ii) as of
the date of this Agreement, the Administrative Agent and the Original Lenders
have fully performed all obligations to such Loan Party which Administrative
Agent and the Original Lenders may have had or have on and as of the date hereof
and (iii) the Administrative Agent does not waive, diminish or limit any term,
condition or covenant contained in the Loan Documents (if applicable, as amended
or otherwise modified through the date hereof).



5. Successors and Assigns. This Agreement shall be binding upon each Loan Party
and its successors and assigns and shall inure to the benefit of the
Administrative Agent and the Lenders and their respective successors and
permitted assigns; all references herein to the Loan Party shall be deemed to
include their respective successors and permitted assigns. The successors and
assigns of each Loan Party shall include, without limitation, their respective
receivers, trustees or debtors-in-possession.



6. Further Assurances. Each Loan Party hereby agrees from time to time, as and
when requested by the Administrative Agent, to execute and deliver or cause to
be executed and delivered (or otherwise authorized), all such documents,
instruments and agreements, including, without limitation, any UCC financing
statements (including, without limitation, any initial financing statements and
amendments to existing financing statements), and to take or cause to be taken
such further or other action as the Administrative Agent may deem necessary or
desirable in order to carry out the intent and purposes of this Agreement, the
Credit Agreement and the other Loan Documents.



7. Definitions. All references to the singular shall be deemed to include the
plural and vice versa where the context so requires.



8. Governing Law. This Agreement shall be construed in accordance with and be
governed by the law (without giving effect to the conflict of law principles
thereof) of the State of New York.



9. Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or the
remaining provisions of this Agreement.



10. Merger. This Agreement represents the final agreement of each Loan Party
with respect to the matters contained herein and may not be contradicted by
evidence of prior or contemporaneous agreements, or prior or subsequent oral
agreements, between the Loan Parties and the Administrative Agent.



11. Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.



12. Section Headings. The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.



13. Credit Agreement and other Loan Documents in Full Force and Effect. All
references in the Loan Documents to the "Obligations" or any other obligations,
liabilities or indebtedness of any Loan Party owing from time to time to the
Administrative Agent and the Lenders shall refer to, and for all purposes shall
be deemed and construed to refer to, without limitation, the "Obligations" as
defined in the Credit Agreement. Without limiting the generality of the
foregoing, it is expressly understood and agreed that the Obligations shall
include, and the Liens on the Collateral shall secure, payment of the Loans, all
accrued and unpaid interest thereon and all other amounts due and payable in
respect thereof. All references in the Loan Documents to the "Credit Agreement"
shall refer to, and for all purposes shall be deemed and construed to refer to,
the Original Credit Agreement as amended and restated by the Credit Agreement.
All references in the Loan Documents, including the Uncertificated Securities
Account Control Agreements (as defined in the Security Agreement), to the
"Security Agreement" shall refer to, and for all purposes shall be deemed and
construed to refer to, the Security Agreement as amended, supplemented, or
otherwise modified from time to time.



[Remainder of Page Intentionally Left Blank; Signature Page Follows.]



IN WITNESS WHEREOF,

this Agreement has been duly executed by the undersigned as of the day and year
first set forth above.


STEINER U.S. HOLDINGS, INC.


By:
Name: Stephen Lazarus
Title: Senior Vice President and Chief Financial Officer


STEINER LEISURE LIMITED


By:
Name: Stephen Lazarus
Title: Executive Vice President and Chief Financial Officer


STEINER TRANSOCEAN LIMITED


By:
Name: Stephen Lazarus
Title: Executive Vice President and Chief Financial Officer


MANDARA SPA (CRUISE II), L.L.C.


By:
Name: Stephen Lazarus
Title: Senior Vice President and Chief Financial Officer


FCNH, INC.


By:
Name: Stephen Lazarus
Title: Chief Operating Officer and Chief Financial Officer



MID-ATLANTIC MASSAGE THERAPY, INC.


By:
Name: Stephen Lazarus
Title: Chief Operating Officer and Chief Financial Officer


MANDARA SPA (BAHAMAS) LTD.


By:
Name: Stephen Lazarus
Title: Executive Vice President and Chief Financial Officer


STEINER BEAUTY PRODUCTS, INC.


By:
Name: Stephen Lazarus
Title: Senior Vice President and Chief Financial Officer


STEINER SPA ASIA LIMITED


By:
Name: Stephen Lazarus
Title: Senior Vice President and Chief Financial Officer


STEINER MANAGEMENT SERVICES, LLC


By:
Name: Stephen Lazarus
Title: Senior Vice President and Chief Financial Officer


STEINER SPA LIMITED


By:
Name: Stephen Lazarus
Title: Senior Vice President and Chief Financial Officer


COSMETICS LIMITED


By:
Name: Stephen Lazarus
Title: Executive Vice President and Chief Financial Officer


STEINER EDUCATION GROUP, INC.


By:
Name: Stephen Lazarus
Title: Senior Vice President and Chief Financial Officer


MANDARA SPA LLC


By:



Name: Stephen Lazarus

Title: Senior Vice President and Chief Financial Officer


BLISS WORLD HOLDINGS, INC.


By:
Name: Stephen Lazarus
Title: Executive Vice President and Chief Financial Officer


BLISS WORLD LLC


By:
Name: Stephen Lazarus
Title: Executive Vice President and Chief Financial Officer






ADMINISTRATIVE AGENT:

SUNTRUST BANK, as Administrative Agent

By:
Name: Eduardo M. Balcazar
Title: Senior Vice President


Acknowledged and Agreed:

MANDARA SPA (GUAM), LLC


By:
Name: _______________________
Title: _______________________


MANDARA PSLV, LLC


By:
Name: _______________________
Title: _______________________


STO ITALY S.R.L.


By:
Name: _______________________
Title: _______________________


MANDARA SPA SERVICES LLC


By:
Name: _______________________
Title: _______________________


MANDARA SPA ARUBA, N.V.


By:
Name: _______________________
Title: _______________________






MANDARA SPA (TAHITI), LLC


By:
Name: _______________________
Title: _______________________


MANDARA SPA POLYNESIA SARL


By:
Name: _______________________
Title: _______________________


MANDARA SPA (SAIPAN), INC.


By:
Name: _______________________
Title: _______________________


MANDARA SPA (Cruise I), L.L.C.


By:
Name: _______________________
Title: _______________________


MANDARA SPA (HAWAII), LLC


By:
Name: _______________________
Title: _______________________


EXHIBIT B-2

EXHIBIT B-2



FORM OF REAFFIRMATION AND AMENDMENT OF ENGLISH SECURITY DOCUMENTS



THIS REAFFIRMATION AND AMENDMENT OF ENGLISH SECURITY DOCUMENTS (this
"Agreement") is made as of November __, 2011, by and among STEINER LEISURE
LIMITED, a Bahamian corporation (the "Parent"), COSMETICS LIMITED, a Bahamian
corporation ("Cosmetics Limited"), ELEMIS LIMITED, an English corporation
("Elemis") and STEINER TRAINING LIMITED, an English corporation ("Steiner
Training"; each of the Parent, Cosmetics Limited, Elemis and Steiner Training is
sometimes referred to herein individually as an "English Loan Party" and
collectively as the "English Loan Parties"), and SUNTRUST BANK, as
administrative agent (the "Administrative Agent") for the Lenders party to the
Credit Agreement described below. All capitalized terms used but not otherwise
defined herein shall have the respective meanings ascribed to such terms in the
Credit Agreement referred to below.



W I T N E S S E T H:



A. Steiner U.S. Holdings, Inc., a Florida corporation (the "Borrower"), the
Administrative Agent, and the financial institutions from time to time party
thereto (the "Original Lenders") entered into that certain Credit Agreement
dated as of November 2, 2009 (as amended, supplemented, or otherwise modified
from time to time prior to the date hereof, the "Original Credit Agreement"),
pursuant to which the Original Lenders made loans and other financial
accommodations to the Borrower, subject to the terms and conditions set forth
therein.



B. The Borrower, Steiner Transocean Limited, a Bahamian corporation
("Transocean"), Mandara Spa (Cruise II), L.L.C., a Delaware limited liability
company ("Cruise II"), FCNH, INC., a Florida corporation ("FCNH"), Mid-Atlantic
Massage Therapy, Inc., a Florida corporation ("Mid-Atlantic"), Mandara Spa
(Bahamas) Ltd., a Bahamian corporation ("Mandara Spa Bahamas"), Steiner Beauty
Products, Inc., a Florida corporation ("Steiner Beauty"), Steiner Spa Asia
Limited, a Bahamian corporation ("Steiner Spa Asia"), Steiner Management
Services, LLC, a Florida limited liability company ("Management Services"),
Steiner Spa Limited, a Bahamian corporation ("Steiner Spa Limited"), Steiner
Education Group, Inc., a Florida corporation ("Steiner Education"), Mandara Spa
LLC, a Delaware limited liability company ("Mandara Spa"), Bliss World Holdings,
Inc., a Delaware corporation ("Bliss Holdings") and the English Loan Parties
(collectively, the "Grantors") are party to that certain Guaranty and Security
Agreement dated as of November 2, 2009 (as amended, supplemented, or otherwise
modified from time to time, the "Guaranty and Security Agreement"), pursuant to
which (i) the English Loan Parties, Transocean, Cruise II, FCNH, Mid-Atlantic,
Mandara Spa Bahamas, Steiner Beauty, Steiner Spa Asia, Management Services,
Steiner Spa Limited, Steiner Education, Mandara Spa, Bliss Holdings and Bliss
World (collectively, the "Guarantors") have agreed to guaranty, to the
Administrative Agent for the benefit of the Secured Creditors, the repayment and
performance of all of the Secured Obligations (as defined in the Guaranty and
Security Agreement) and (ii) the Grantors granted in favor of the Administrative
Agent, for the benefit of the Secured Creditors (as defined in the Guaranty and
Security Agreement), a first priority continuing Lien on and security interest
in all of their Collateral (as defined in the Guaranty and Security Agreement)
to secure the Secured Obligations.



C. Pursuant to that certain Amended and Restated Credit Agreement (the "Credit
Agreement") of even date herewith, the Borrower, the Administrative Agent, and
the financial institutions from time to time party thereto (the "Lenders") have
agreed to amend and restate the Original Credit Agreement, for purposes of,
among other things, (a) continuing to provide a $60,000,000 revolving credit
facility in favor of the Borrower; (b) establishing a delayed draw term loan
facility in an aggregate principal amount equal to $165,000,000; and (c)
modifying the Original Credit Agreement in certain other respects, subject to
the terms and conditions set forth therein.



D. Each English Loan Party shall derive both direct and indirect additional
benefits from the continuation of the revolving credit facility, the
establishment of a delayed draw term loan facility and the other financial
accommodations and other amendments made pursuant to the Credit Agreement.



NOW, THEREFORE, in consideration of the premises set forth herein and to induce
the Administrative Agent and the Lenders to enter into the Credit Agreement, to
continue the revolving credit facility and to establish a delayed draw term loan
facility and to continue to make available to the Borrower the Loans and other
financial accommodations under the Credit Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, each of the undersigned hereby agrees as follows:



1. Reaffirmation and Acknowledgment.



(a) In connection with the execution and delivery of the Credit Agreement, each
English Loan Party, as borrower, debtor, grantor, mortgagor, pledgor, guarantor
or assignor, or in any other similar capacities in which such English Loan Party
grants Liens or security interests in its Collateral or otherwise acts as an
accommodation party or guarantor, as the case may be, in any case under the
Original Credit Agreement and the other Loan Documents, hereby (i) ratifies and
reaffirms all of its payment, performance and observance obligations and
liabilities, whether contingent or otherwise, under each of the Original Credit
Agreement and the Loan Documents to which it is a party, and (ii) to the extent
such English Loan Party granted Liens on or security interests in any of its
Collateral pursuant to any such Loan Documents as security for the Obligations
and any other obligations, liability or indebtedness of such English Loan Party,
the Borrower and the other Loan Parties under or with respect to the Original
Credit Agreement or any of the other Loan Documents, such English Loan Party
hereby ratifies and reaffirms such grant of security and confirms and agrees
that such Liens and security interests hereafter secure all of the "Obligations"
and any other obligations, liability or indebtedness of such English Loan Party,
the Borrower and the other Loan Parties, as applicable, under the Credit
Agreement and the other Loan Documents.



(b) Each English Loan Party acknowledges receipt of a copy of the Credit
Agreement and acknowledges that each of the Loan Documents remains in full force
and effect and hereby is ratified and confirmed. The execution and delivery of
this Agreement, and the performance of the English Loan Parties' obligations
hereunder, shall not (i) operate as a waiver of any right, power or remedy of
the Administrative Agent or the Lenders, (ii) constitute a waiver of any
provision of any of the Loan Documents, or (iii) constitute a novation of any of
the "Obligations" and any other obligations, liability or indebtedness under the
Original Credit Agreement or the other Loan Documents. Each English Loan Party
agrees that this Agreement constitutes a Loan Document under the Credit
Agreement.



3. Representations and Warranties. Each English Loan Party hereby confirms to
the Administrative Agent that the representations and warranties set forth in
the Loan Documents made by such English Loan Party are true and correct in all
material respects as of the date hereof (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they shall be true and correct as of such earlier date), and shall be deemed to
be remade as of the date hereof. Each English Loan Party hereby represents and
warrants to the Administrative Agent that: (i) such English Loan Party has full
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder; (ii) upon the execution and delivery hereof, this
Agreement shall be valid, binding and enforceable against such English Loan
Party in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the enforcement of creditors' rights generally and by general principles of
equity; and (iii) the execution and delivery of this Agreement does not and
shall not contravene, conflict with, violate or constitute a default under (A)
the articles or certificate or incorporation, bylaws or other constituent
documents of such English Loan Party, as applicable, or (B) any applicable law,
rule, regulation, judgment, decree or order or any Material
Contract to which such English Loan Party is a party or is bound or which is
binding upon or applicable to all or any portion of such English Loan Party's
Collateral.



4. Ratification of Liability; Effect. Each of the Loan Documents (if applicable,
as amended or otherwise modified through the date hereof) shall remain in full
force and effect in accordance with their respective terms. Each English Loan
Party hereby ratifies and confirms its liabilities, obligations and agreements
under the Loan Documents, and acknowledges that (i) as of the date of this
Agreement, such English Loan Party has no defenses, claims or set-offs to the
enforcement by the Administrative Agent of such liabilities, obligations and
agreements, (ii) as of the date of this Agreement, the Administrative Agent and
the Original Lenders have fully performed all obligations to such English Loan
Party which Administrative Agent and the Original Lenders may have had or have
on and as of the date hereof and (iii) the Administrative Agent does not waive,
diminish or limit any term, condition or covenant contained in the Loan
Documents (if applicable, as amended or otherwise modified through the date
hereof).



5. Successors and Assigns. This Agreement shall be binding upon each English
Loan Party and its successors and assigns and shall inure to the benefit of the
Administrative Agent and the Lenders and their respective successors and
permitted assigns; all references herein to the English Loan Party shall be
deemed to include their respective successors and permitted assigns. The
successors and assigns of each English Loan Party shall include, without
limitation, their respective receivers, trustees or debtors-in-possession.



6. Further Assurances. Each English Loan Party hereby agrees from time to time,
as and when requested by the Administrative Agent, to execute and deliver or
cause to be executed and delivered (or otherwise authorized), all such
documents, instruments and agreements, including, without limitation, any UCC
financing statements (including, without limitation, any initial financing
statements and amendments to existing financing statements), and to take or
cause to be taken such further or other action as the Administrative Agent may
deem necessary or desirable in order to carry out the intent and purposes of
this Agreement, the Credit Agreement and the other Loan Documents.



7. Definitions. All references to the singular shall be deemed to include the
plural and vice versa where the context so requires.



8. Governing Law. This Agreement shall be construed in accordance with and be
governed by the law (without giving effect to the conflict of law principles
thereof) of the State of New York.



9. Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or the
remaining provisions of this Agreement.



10. Merger. This Agreement represents the final agreement of each English Loan
Party with respect to the matters contained herein and may not be contradicted
by evidence of prior or contemporaneous agreements, or prior or subsequent oral
agreements, between the English Loan Parties and the Administrative Agent.



11. Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.



12. Section Headings. The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.



13. Credit Agreement and other Loan Documents in Full Force and Effect. All
references in the Loan Documents to the "Obligations" or any other obligations,
liabilities or indebtedness of any English Loan Party owing from time to time to
the Administrative Agent and the Lenders shall refer to, and for all purposes
shall be deemed and construed to refer to, without limitation, the "Obligations"
as defined in the Credit Agreement. Without limiting the generality of the
foregoing, it is expressly understood and agreed that the Obligations shall
include, and the Liens on the Collateral shall secure, payment of the Loans, all
accrued and unpaid interest thereon and all other amounts due and payable in
respect thereof. All references in the Loan Documents to the "Credit Agreement"
shall refer to, and for all purposes shall be deemed and construed to refer to,
the Original Credit Agreement as amended and restated by the Credit Agreement.
All references in the Loan Documents, including the Uncertificated Securities
Account Control Agreements (as defined in the Security Agreement), to the
"Security Agreement" shall refer to, and for all purposes shall be deemed and
construed to refer to, the Security Agreement as amended, supplemented, or
otherwise modified from time to time.



[Remainder of Page Intentionally Left Blank; Signature Page Follows.]



IN WITNESS WHEREOF,

this Agreement has been duly executed by the undersigned as of the day and year
first set forth above.





STEINER LEISURE LIMITED




By:
Name: Stephen Lazarus
Title: Executive Vice President and Chief Financial Officer


COSMETICS LIMITED


By:
Name: Stephen Lazarus
Title: Executive Vice President and Chief Financial Officer


ELEMIS LIMITED


By:
Name:
Title:




STEINER TRAINING LIMITED




By:
Name:
Title:




ADMINISTRATIVE AGENT:

SUNTRUST BANK, as Administrative Agent

By:
Name: Eduardo M. Balcazar
Title: Senior Vice President


